Exhibit 10.1

Execution Version

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 9, 2019

by and among

INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP,

AS Parent BORROWER,

THE SUBSIDIARY BORROWERS PARTY HERETO,

CITIBANK, N.A. and KEYBANK NATIONAL ASSOCIATION,

AS ISSUING LENDERS AND SWING LOAN LENDERS,

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT,

OTHER LENDERS THAT MAY BECOME

PARTIES TO THIS AGREEMENT,

AND

KEYBANK NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT,

WITH

CITIBANK, N.A. and THE HUNTINGTON NATIONAL BANK

AS CO-SYNDICATION AGENTS,

BANK OF AMERICA, N.A., CAPITAL ONE, NATIONAL ASSOCIATION, CITIZENS BANKS, NA,

COMERICA BANK, PNC BANK, NATIONAL ASSOCIATION, REGIONS BANK and SUNTRUST BANK,

AS CO-DOCUMENTATION AGENTS,

CITIBANK, N.A. and KEYBANC CAPITAL MARKETS,

AS JOINT BOOKRUNNERS

AND

CITIBANK, N.A., KEYBANC CAPITAL MARKETS and THE HUNTINGTON NATIONAL BANK,

AS JOINT LEAD ARRANGERS

 

 

SENIOR UNSECURED CREDIT FACILITY

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

§1

DEFINITIONS AND RULES OF INTERPRETATION.1

 

 

§1.1

Definitions1

 

 

§1.2

Rules of Interpretation30

 

§2

THE CREDIT FACILITY.31

 

 

§2.1

Loans31

 

 

§2.2

Notes31

 

 

§2.3

Unused Fee; Facility Fee31

 

 

§2.4

Reduction and Termination of the Revolving Credit Commitments32

 

 

§2.5

Swing Loan Commitment32

 

 

§2.6

Interest on Loans34

 

 

§2.7

Requests for Revolving Credit Loans35

 

 

§2.8

Funds for Loans35

 

 

§2.9

Use of Proceeds36

 

 

§2.10

Letters of Credit36

 

 

§2.11

Increase in Total Commitment39

 

 

§2.12

Extension of Revolving Credit Maturity Date41

 

 

§2.13

Incremental Term Loan Facility41

 

 

§2.14

Reallocation of Lender Commitment Percentages; No Novation42

 

§3

REPAYMENT OF THE LOANS.43

 

 

§3.1

Stated Maturity43

 

 

§3.2

Mandatory Prepayments43

 

 

§3.3

Optional Prepayments44

 

 

§3.4

Partial Prepayments44

 

 

§3.5

Effect of Prepayments44

 

 

§3.6

Sharing of Payments, Etc.44

 

§4

CERTAIN GENERAL PROVISIONS.45

 

 

§4.1

Conversion Options45

 

 

§4.2

Fees45

 

 

§4.3

[Reserved]45

 

 

§4.4

Funds for Payments45

 

 

§4.5

Computations48

 

 

§4.6

Suspension of LIBOR Rate Loans48

 

 

§4.7

Illegality49

 

 

§4.8

Additional Interest50

 

 

§4.9

Additional Costs, Etc.50

 

 

§4.10

Capital Adequacy51

 

 

§4.11

Breakage Costs51

 

 

§4.12

Default Interest; Late Charge51

 

 

§4.13

Certificate51

 

 

§4.14

Limitation on Interest51

 

 

§4.15

Certain Provisions Relating to Increased Costs and Non-Funding Lenders52

 

 

§4.16

Cash Collateral Account52

 

§5

UNENCUMBERED ASSETS.54

 

i

--------------------------------------------------------------------------------

 

§5.1

Initial Unencumbered Assets54

 

 

§5.2

Addition of Unencumbered Assets54

 

 

§5.3

Failure of Unencumbered Asset Conditions54

 

 

§5.4

Borrower Election to Remove Unencumbered Assets54

 

 

§5.5

Release of Subsidiary Borrowers54

 

 

§5.6

Additional Subsidiary Borrowers55

 

 

§5.7

Costs and Expenses of Additions and Removals55

 

§6

REPRESENTATIONS AND WARRANTIES.55

 

 

§6.1

Corporate Authority, Etc55

 

 

§6.2

Governmental Approvals56

 

 

§6.3

Title to Unencumbered Assets56

 

 

§6.4

Financial Statements56

 

 

§6.5

No Material Changes56

 

 

§6.6

Beneficial Ownership.57

 

 

§6.7

Litigation57

 

 

§6.8

No Material Adverse Contracts, Etc.57

 

 

§6.9

Compliance with Other Instruments, Laws, Etc.57

 

 

§6.10

Tax Status57

 

 

§6.11

No Event of Default57

 

 

§6.12

Investment Company Act58

 

 

§6.13

Absence of UCC Financing Statements, Etc.58

 

 

§6.14

EEA Financial Institutions58

 

 

§6.15

Unencumbered Asset Conditions58

 

 

§6.16

Employee Benefit Plans58

 

 

§6.17

Disclosure58

 

 

§6.18

Place of Business58

 

 

§6.19

Regulations T, U and X58

 

 

§6.20

Environmental Compliance58

 

 

§6.21

Subsidiaries; Organizational Structure59

 

 

§6.22

Leases59

 

 

§6.23

Property59

 

 

§6.24

Brokers59

 

 

§6.25

Other Debt59

 

 

§6.26

Solvency59

 

 

§6.27

No Bankruptcy Filing59

 

 

§6.28

No Fraudulent Intent59

 

 

§6.29

Transaction in Best Interests of Loan Parties; Consideration59

 

 

§6.30

OFAC60

 

 

§6.31

REIT Status60

 

§7

AFFIRMATIVE COVENANTS.60

 

 

§7.1

Punctual Payment60

 

 

§7.2

Maintenance of Office60

 

 

§7.3

Records and Accounts60

 

 

§7.4

Financial Statements, Certificates and Information60

 

 

§7.5

Notices62

 

 

§7.6

Existence; Maintenance of Properties63

 

 

§7.7

Insurance63

 

 

§7.8

Taxes; Liens65

 

 

§7.9

Inspection of Unencumbered Assets and Books65

 

ii

--------------------------------------------------------------------------------

 

§7.10

Compliance with Laws, Contracts, Licenses, and Permits65

 

 

§7.11

Further Assurances66

 

 

§7.12

Beneficial Ownership Certification66

 

 

§7.13

[Reserved]66

 

 

§7.14

Business Operations66

 

 

§7.15

[Reserved]66

 

 

§7.16

Ownership of Real Estate66

 

 

§7.17

[Reserved]66

 

 

§7.18

Plan Assets66

 

 

§7.19

Parent Guarantor Covenants66

 

 

§7.20

Transactions With Affiliates67

 

 

§7.21

Keepwell67

 

§8

NEGATIVE COVENANTS.67

 

 

§8.1

Restrictions on Indebtedness67

 

 

§8.2

Restrictions on Liens, Etc.69

 

 

§8.3

[Reserved]71

 

 

§8.4

Merger, Consolidation71

 

 

§8.5

[Reserved]72

 

 

§8.6

Compliance with Environmental Laws72

 

 

§8.7

[Reserved]72

 

 

§8.8

Asset Sales72

 

 

§8.9

[Reserved]73

 

 

§8.10

Restriction on Prepayment of Indebtedness73

 

 

§8.11

[Reserved]73

 

 

§8.12

Derivatives Contracts73

 

 

§8.13

[Reserved]73

 

 

§8.14

[Reserved]73

 

§9

FINANCIAL COVENANTS.73

 

 

§9.1

Maximum Consolidated Leverage Ratio73

 

 

§9.2

Minimum Consolidated Fixed Charge Coverage Ratio73

 

 

§9.3

Minimum Consolidated Tangible Net Worth73

 

 

§9.4

Maximum Distributions73

 

 

§9.5

Maximum Secured Leverage Ratio74

 

 

§9.6

[Reserved]74

 

 

§9.7

Maximum Unhedged Variable Rate Indebtedness74

 

 

§9.8

Unencumbered Assets74

 

 

§9.9

Maximum Unsecured Leverage Ratio74

 

 

§9.10

Minimum Unencumbered Assets Debt Service Coverage Ratio74

 

§10

CLOSING CONDITIONS.74

 

 

§10.1

Loan Documents74

 

 

§10.2

Certified Copies of Organizational Documents74

 

 

§10.3

Resolutions74

 

 

§10.4

Incumbency Certificate; Authorized Signers74

 

 

§10.5

Opinion of Counsel75

 

 

§10.6

Payment of Fees75

 

 

§10.7

Opinion of Agent’s Special Counsel75

 

 

§10.8

Performance; No Default75

 

iii

--------------------------------------------------------------------------------

 

§10.9

Representations and Warranties75

 

 

§10.10

Proceedings and Documents75

 

 

§10.11

KYC, Etc75

 

 

§10.12

Compliance Certificate75

 

 

§10.13

[Reserved]76

 

 

§10.14

Consents76

 

 

§10.15

Refinancing76

 

 

§10.16

Other76

 

§11

CONDITIONS TO ALL BORROWINGS.76

 

 

§11.1

Prior Conditions Satisfied76

 

 

§11.2

Representations True; No Default76

 

 

§11.3

Borrowing Documents76

 

 

§11.4

[Reserved]76

 

§12

EVENTS OF DEFAULT; ACCELERATION; ETC.76

 

 

§12.1

Events of Default and Acceleration76

 

 

§12.2

Certain Cure Periods78

 

 

§12.3

Termination of Commitments and Actions in Respect of Letters of Credit78

 

 

§12.4

Remedies79

 

 

§12.5

Distribution of Loan Proceeds79

 

§13

SETOFF.80

 

§14

AGENT.80

 

 

§14.1

Authorization80

 

 

§14.2

Employees and Agents81

 

 

§14.3

No Liability81

 

 

§14.4

No Representations81

 

 

§14.5

Payments82

 

 

§14.6

Holders of Notes82

 

 

§14.7

Indemnity82

 

 

§14.8

Agent as Lender82

 

 

§14.9

Resignation82

 

 

§14.10

Duties in the Case of Enforcement83

 

 

§14.11

Bankruptcy83

 

 

§14.12

[Reserved]83

 

 

§14.13

Reliance by Agent83

 

 

§14.14

Approvals84

 

 

§14.15

Borrowers Not Beneficiaries84

 

 

§14.16

Defaulting Lenders84

 

 

§14.17

Reliance on Hedge Provider86

 

 

§14.18

Certain ERISA Matters86

 

§15

EXPENSES.87

 

§16

INDEMNIFICATION.87

 

§17

SURVIVAL OF COVENANTS, ETC.88

 

iv

--------------------------------------------------------------------------------

§18

ASSIGNMENT AND PARTICIPATION.88

 

 

§18.1

Conditions to Assignment by Lenders88

 

 

§18.2

Register89

 

 

§18.3

New Notes89

 

 

§18.4

Participations89

 

 

§18.5

Pledge by Lender90

 

 

§18.6

No Assignment by Loan Parties90

 

 

§18.7

Disclosure90

 

 

§18.8

Titled Agents91

 

 

§18.9

Amendments to Loan Documents91

 

§19

NOTICES.91

 

§20

RELATIONSHIP.91

 

§21

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.92

 

§22

HEADINGS.92

 

§23

COUNTERPARTS.92

 

§24

ENTIRE AGREEMENT, ETC.92

 

§25

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.92

 

§26

DEALINGS WITH THE LOAN PARTIES.93

 

§27

CONSENTS, AMENDMENTS, WAIVERS, ETC.93

 

§28

SEVERABILITY.94

 

§29

TIME OF THE ESSENCE.94

 

§30

NO UNWRITTEN AGREEMENTS.94

 

§31

REPLACEMENT NOTES.95

 

§32

NO THIRD PARTIES BENEFITED.95

 

§33

PATRIOT ACT.95

 

§34

RESERVED.95

 

§35

JOINT AND SEVERAL LIABILITY.95

 

§36

ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF THE BORROWERS.95

 

 

§36.1

Attorney-in-Fact95

 

 

§36.2

Accommodation95

 

 

§36.3

Waiver of Automatic or Supplemental Stay96

 

 

§36.4

Waiver of Defenses96

 

 

§36.5

Waiver98

 

v

--------------------------------------------------------------------------------

 

§36.6

Subordination98

 

§37

ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS.98

 

§38

RECOURSE PROVISIONS.99

 

§39

ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS.100

 

§40

ACKNOWLEDGEMENT REGARDING ANY SUPPORTED QFCs.100

 

 

 




vi

--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

Exhibit AFORM OF REVOLVING CREDIT NOTE

Exhibit BFORM OF SWING LOAN NOTE

Exhibit CFORM OF JOINDER AGREEMENT

Exhibit DFORM OF REQUEST FOR REVOLVING CREDIT LOAN

Exhibit EFORM OF LETTER OF CREDIT REQUEST

Exhibit FFORM OF AVAILABILITY CERTIFICATE

Exhibit GFORM OF COMPLIANCE CERTIFICATE

Exhibit HFORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

Exhibit IFORM OF LETTER OF CREDIT APPLICATION

Exhibit JFORM OF SUBSIDIARY BORROWER RELEASE

Schedule 1.1-ALENDERS AND COMMITMENTS

Schedule 1.1-BDISQUALIFIED LENDERS

Schedule 1.1-CROLLOVER LOANS

Schedule 1.1-DEXISTING LETTERS OF CREDIT

Schedule 5.1INITIAL UNENCUMBERED ASSETS

Schedule 6.3LIST OF ALL ENCUMBRANCES ON ASSETS

Schedule 6.5NO MATERIAL CHANGES

Schedule 6.7PENDING LITIGATION

Schedule 6.20ENVIRONMENTAL MATTERS

Schedule 6.21(a)PARENT BORROWER SUBSIDIARIES

Schedule 6.23PROPERTY CONDITION; OPTIONS

Schedule 8.1SPECIFIED INDEBTEDNESS

Schedule 8.14MANAGEMENT FEES

Schedule 19NOTICE ADDRESSES

 

 

 

vii

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT is made as of the 9th day of May,
2019, by and among INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware
limited partnership (“Parent Borrower”), the Subsidiary Borrowers party hereto
from time to time, CITIBANK, N.A. (together with any successor in interest,
“Citibank”) and KEYBANK NATIONAL ASSOCIATION (together with any successor in
interest, “KeyBank”), as initial Lenders, Issuing Lenders and Swing Loan
Lenders, the other lending institutions which are parties to this Agreement as
“Lenders”, the other lending institutions that may become parties hereto
pursuant to §18 and KEYBANK NATIONAL ASSOCIATION, as administrative agent for
Lenders (“Agent”), with CITIBANK, N.A., as Syndication Agent (“Syndication
Agent”),  BANK OF AMERICA, N.A., CAPITAL ONE, NATIONAL ASSOCIATION, CITIZENS
BANKS, NA, COMERICA BANK, PNC BANK, NATIONAL ASSOCIATION, REGIONS BANK and
SUNTRUST BANK, as Co-Documentation Agents (collectively, “Documentation
Agents”), and CITIBANK, N.A. and KEYBANK CAPITAL MARKETS, as Joint Bookrunners
(collectively, “Bookrunners”) and CITIBANK, N.A. and KEYBANK CAPITAL MARKETS, as
Joint Lead Arrangers (collectively, “Arrangers”).

R E C I T A L S

WHEREAS, pursuant to that certain Credit Agreement dated as of May 1, 2017 among
the Borrowers, the Guarantors, the lenders party thereto and Agent (as amended
or modified to date, the “Existing Credit Agreement”), the lenders party thereto
agreed to make certain loans and certain extensions of credit available to the
Borrowers; and

WHEREAS, the Borrowers, the Guarantors, Agent and the lenders party to the
Existing Credit Agreement desire to amend and restate the Existing Credit
Agreement to make certain amendments thereto; and

NOW, THEREFORE, in consideration of the recitals set forth above, which by this
reference are incorporated into the operative provisions of this Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and subject to the terms and conditions hereof and on
the basis of the representations and warranties herein set forth, the parties
hereby agree to amend and restate the Existing Credit Agreement to read in its
entirety as herein set forth.

§1DEFINITIONS AND RULES OF INTERPRETATION.

§1.1Definitions

.  The following terms shall have the meanings set forth in this §1 or elsewhere
in the provisions of this Agreement referred to below:

“1031 Cash”:  Cash or Cash Equivalents of a Loan Party constituting “like-kind
exchange” proceeds under Section 1031 of the Code, held in escrow in accordance
with the requirements of Section 1031 of the Code by a Qualified Intermediary
(a) with respect to which such Loan Party is the sole beneficiary and (b) that
are not subject to any Liens of any kind (including any such Lien or restriction
imposed by (i) any agreement governing Indebtedness and (ii) the organizational
documents of the Loan Parties or any of their respective Subsidiaries) and, in
each case, that (1) are not subject to any agreement (including (x) any
agreement governing Indebtedness and (y) if applicable, the organizational
documents of the Loan Parties or any of their respective Subsidiaries) which
prohibits or limits the ability of the Parent Guarantor or any of its
Subsidiaries to create, incur, assume or suffer to exist any Lien upon such
assets (excluding any agreement or organizational document which limits
generally the amount of Indebtedness which may be incurred by the Parent
Guarantor or its Subsidiaries), and (2) are not subject to any agreement
(including any agreement governing Indebtedness) which entitles any Person to
the benefit of any Lien on such assets, or would entitle any Person to the
benefit of any such Lien upon the occurrence of any contingency (including,
without limitation, pursuant to an “equal and ratable” clause); but excluding,
in each case, customary agreements under which the Qualified Intermediary acts
in connection with such like-kind exchange and establishing that the Qualified
Intermediary acts at the direction of the applicable Loan Party.

 

--------------------------------------------------------------------------------

“2017 Term Loan Agreement”:  That certain Term Loan Agreement dated as of
November 20, 2017, as amended through the Closing Date, among Parent Borrower,
KeyBank National Association, as administrative agent, the other lenders and the
Borrowers party thereto, with Capital One, National Association and The
Huntington National Bank, as co-syndication agents and KeyBanc Capital Markets,
Capital One, National Association and The Huntington National Bank, as
arrangers.

“2018 Term Loan Agreement”:  That certain Term Loan Agreement dated as of
October 30, 2018, as amended through the Closing Date, among Parent Borrower,
KeyBank National Association, as administrative agent, the other lenders and the
Borrowers party thereto, with Citibank, N.A., as syndication agent and Citibank,
N.A. and KeyBanc Capital Markets, as arrangers.

“Acceding Lender”:  See §2.11(a).

“Accession Agreement”:  See §2.11(c).

“Additional Commitment Request Notice”:  See §2.11(a).

“Additional Incremental Term Loan Lender”:  See §2.13(b).

“Additional Subsidiary Borrower”:  Each additional Subsidiary of Parent Borrower
which becomes a Subsidiary Borrower pursuant to §5.6.

“Adjusted EBITDA”:  On any date of determination, Consolidated EBITDA less, with
respect to Real Estate owned by any Person in the Consolidated Group, the
Capital Expenditure Reserve, and, with respect to Real Estate owned by
Non-Wholly Owned Subsidiaries, the Consolidated Group Pro Rata Share of the
Capital Expenditure Reserve.

“Affected Lender”:  See §4.15.

“Affiliate”:  An Affiliate, as applied to any Person, shall mean any other
Person directly or indirectly controlling, controlled by, or under common
control with, that Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as applied to any Person, means (a) the
possession, directly or indirectly, of the power to vote fifty percent (50%) or
more of the stock, shares, voting trust certificates, beneficial interest,
partnership interests, member interests or other interests having voting power
for the election of directors of such Person or otherwise to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise, or (b) the ownership
of (i) a general partnership interest, (ii) a managing member’s or manager’s
interest in a limited liability company or (iii) a limited partnership interest
or preferred stock (or other ownership interest) representing fifty percent
(50%) or more of the outstanding limited partnership interests, preferred stock
or other ownership interests of such Person.

“Agent”:  KeyBank National Association, acting as administrative agent for
Lenders, and its successors and assigns.

“Agent’s Head Office”:  Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as Agent may designate
from time to time by notice to the Borrowers and Lenders.

“Agent’s Special Counsel”:  Shearman & Sterling LLP or such other counsel as
selected by Agent.

“Agreement”:  This Credit Agreement, as the same may be amended, modified,
supplemented and/or extended from time to time, including the Schedules and
Exhibits hereto.

2

--------------------------------------------------------------------------------

“Agreement Regarding Fees”:  Any separate letter agreement executed and
delivered by Parent Borrower or an Affiliate of Parent Borrower and to which
Agent or an Arranger is a party, as the same may be amended, restated or
replaced from time to time.

“Allocable Principal Balance”:  See §37(b).

“Anti-Corruption Laws”:  All laws, rules, and regulations of any jurisdiction
applicable to any Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Margin”:  (a) The Applicable Margin for LIBOR Rate Loans and Base
Rate Loans shall, subject to the last sentence of this paragraph, be as set
forth below based on the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate pursuant to §7.4(c):

Pricing Level

Consolidated Leverage Ratio

LIBOR Rate Loans

Base Rate Loans

Pricing Level 1

Less than 40%

1.25%

0.25%

Pricing Level 2

Greater than or equal to 40% but less than 45%

1.35%

0.35%

Pricing Level 3

Greater than or equal to 45% but less than 50%

1.45%

0.45%

Pricing Level 4

Greater than or equal to 50% but less than 55%

1.55%

0.55%

Pricing Level 5

Greater than or equal to 55% but less than or equal to 60%

1.80%

0.80%

Pricing Level 6

Greater than 60%

2.00%

1.00%

 

The Applicable Margin shall not be adjusted based upon such Consolidated
Leverage Ratio, if at all, until (i) the first day of the next fiscal quarter
following receipt of any updated Compliance Certificate or (ii) if any member of
the Consolidated Group issues Equity Interests, the second Business Day
following Agent’s receipt of a pro forma Compliance Certificate that takes into
account such issuance of Equity Interests and any repayment of Indebtedness from
the proceeds thereof.  In the event that Parent Borrower shall fail to deliver
to Agent a quarterly Compliance Certificate on or before the date required by
§7.4(c), then without limiting any other rights of Agent and Lenders under this
Agreement, the Applicable Margin shall be at Pricing Level 6 commencing on the
first (1st) Business Day following the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until such
failure is cured, in which event the Applicable Margin shall adjust, if
necessary, on the first (1st) day of the first (1st) month following receipt of
such Compliance Certificate.  The Applicable Margin in effect from the Closing
Date through the date of the next change in the Applicable Margin pursuant to
the provisions hereof shall be determined based upon Pricing Level 4.  The
provisions of this definition shall be subject to §2.6(e).  

(b) In the event that Parent Guarantor achieves an Investment Grade Rating,
Parent Borrower may, upon written notice to Agent, make an irrevocable (subject
to the provisions of the paragraph following the grid below) written election
(setting forth the date such election shall be effective) to exclusively use the
ratings‑based pricing grid set forth below (a “Ratings Grid Election”), in which
case the Applicable Margin for LIBOR Rate Loans and Base Rate Loans will be
determined, as per the pricing grid below, on the basis of the Debt Rating of
Parent Guarantor as set forth below:



3

--------------------------------------------------------------------------------

Debt Rating

LIBOR Rate Loans

Base Rate Loans

Facility Fee

>A-/A3

0.775%

0.00%

0.125%

BBB+/Baa1

0.825%

0.00%

0.15%

BBB/Baa2

0.90%

0.00%

0.20%

BBB-/Baa3

1.10%

0.10%

0.25%

<BBB-/Baa3

1.45%

0.45%

0.30%

 

If Parent Borrower has made the Ratings Grid Election as provided above but
thereafter Parent Guarantor fails to maintain an Investment Grade Rating by at
least one of S&P or Moody’s, then the applicable interest rate margin shall be
determined pursuant to clause (a) above during the period commencing on the date
Parent Guarantor no longer has an Investment Grade Rating by at least one of S&P
or Moody’s and ending on the date Parent Borrower makes another Ratings Grid
Election.

“Approved Fund”:  Any Fund that is administered or managed by (a) a Lender, or
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers”:  As defined in the recital of parties hereto.

“Assigned Rights and Obligations”:  See §2.14(a).

“Assignment and Acceptance Agreement”:  See §18.1.

“Authorized Officer”:  Any of the following Persons:  Scott F. Schaeffer,
Farrell M. Ender, James J. Sebra and Jessica K. Norman, and such other Persons
as Parent Borrower shall designate in a written notice to Agent.

“Availability Certificate”:  See §2.5(c).

“Bail-In Action”:  The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”:  With respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Balance Sheet Date”:  December 31, 2018.

“Bankruptcy Code”:  Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

“Base Rate”:  The greater of (a) the Applicable Margin for Base Rate Loans, plus
the greater of (i) the fluctuating annual rate of interest announced from time
to time by Agent at Agent’s Head Office as its “prime rate”, or (ii) one half of
one percent (0.50%) above the Federal Funds Effective Rate, or (b) the sum of
LIBOR with an Interest Period of one (1) month based on the then applicable
LIBOR determined for such Interest Period) plus the then Applicable Margin for
LIBOR Rate Loans; provided, however, that if the Base Rate shall be less than
zero percent per annum, such rate shall be deemed to be zero percent per annum
for purposes of this Agreement.  The Base Rate is a reference rate and does not
necessarily represent the lowest or best rate being

4

--------------------------------------------------------------------------------

charged to any customer.  Any change in the rate of interest payable hereunder
resulting from a change in the Base Rate shall become effective as of the
opening of business on the day on which such change in the Base Rate becomes
effective, without notice or demand of any kind.  If the Base Rate is being used
as an alternate rate of interest pursuant to §4.6(a), then the Base Rate shall
be equal to the higher of clauses (a)(i) and (a)(ii) above and shall be
determined without reference to clause (b) above.

“Base Rate Loans”:  Collectively, the Revolving Credit Loans bearing interest
calculated by reference to the Base Rate, subject to the provisions of §2.6(b),
and the Swing Loans.

“Beneficial Ownership Certification”:  If any Borrower qualifies as a “legal
entity customer” within the meaning of the Beneficial Ownership Regulation, a
certification of beneficial ownership as required by the Beneficial Ownership
Regulation.

“Beneficial Ownership Regulation”:  31 C.F.R. § 1010.230.

“Benefit Plan”:  Any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate”:  See §40.

“Bookrunners”:  As defined in the recital of parties hereto.

“Borrower Information”:  See §2.6(g).

“Borrowers”:  Collectively, Parent Borrower and the Subsidiary Borrowers, and
individually any of them.

“Breakage Costs”:  The commercially reasonable cost to any Lender of
re-employing funds bearing interest at LIBOR incurred (or reasonably expected to
be incurred) in connection with (i) any payment of any portion of the Loans
bearing interest at LIBOR prior to the termination of any applicable Interest
Period, (ii) the conversion of a LIBOR Rate Loan to any other applicable
interest rate on a date other than the last day of the relevant Interest Period,
or (iii) the failure of a Borrower to draw down, on the first day of the
applicable Interest Period, any amount as to which such Borrower has elected a
LIBOR Rate Loan.

“Building”:  With respect to each Unencumbered Asset or parcel of Real Estate,
all of the buildings, structures and improvements now or hereafter located
thereon.

“Business Day”:  Any day on which banking institutions located in the same city
and State as Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

“Capital Lease Obligations”: With respect to Parent Guarantor and its
Subsidiaries for any period, the obligations of Parent Guarantor or any
Subsidiary to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as liabilities
on a balance sheet of Parent Guarantor and its Subsidiaries under GAAP and the
amount of which obligations shall be the capitalized amount thereof determined
in accordance with GAAP.

“Capital Expenditure Reserve”:  On an annual basis, an amount equal to $250.00
per unit for each Multifamily Property with respect to all Real Estate (as
annualized for the applicable ownership period).  If the term Capital
Expenditure Reserve is used without reference to any specific Real Estate, then
the amount shall be

5

--------------------------------------------------------------------------------

determined on an aggregate basis with respect to all Real Estate of the
Borrowers and their Subsidiaries and a proportionate share equal to the
Consolidated Group Pro Rata Share of all Real Estate of all Non-Wholly Owned
Subsidiaries.

“Capitalization Rate”:  Six percent (6.00%).

“Capitalized Lease”:  A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

“Cash Collateralize”:  In respect of an Obligation of the Loan Parties in
respect of the Letters of Credit, to provide and pledge (as a first priority
perfected security interest) cash collateral in Dollars, or, if Agent and the
applicable Issuing Lenders shall agree in their sole discretion, other credit
support, in each case at a location and pursuant to documentation in form and
substance satisfactory to Agent and the applicable Issuing Lenders.

“Cash Equivalents”:  As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof), maturing not more than one year after the date of
acquisition; (ii) time deposits in and certificates of deposit of any Eligible
Bank; (iii) repurchase obligations with a term of not more than ninety (90) days
for underlying securities of the types described in clause (i) above entered
into with any Eligible Bank; (iv) direct obligations issued by any state of the
United States or any political subdivision or public instrumentality thereof;
provided that such Investments mature, or are subject to tender at the option of
the holder thereof, within three hundred sixty-five (365) days after the date of
acquisition and, at the time of acquisition, have a rating of at least A from
S&P or A-2 from Moody’s (or an equivalent rating by any other nationally
recognized rating agency); (v) commercial paper of any Person other than an
Affiliate of Parent Borrower; provided that such Investments have one of the two
highest ratings obtainable from either S&P or Moody’s and mature within ninety
(90) days after the date of acquisition; (vi) overnight and demand deposits in
and bankers’ acceptances of any Eligible Bank and demand deposits in any bank or
trust company to the extent insured by the Federal Deposit Insurance Corporation
against the Bank Insurance Fund; and (vii) money market funds substantially all
of the assets of which comprise Investments of the types described in clauses
(i) through (vi) above.

“CERCLA”:  The Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. 9601 et seq.

“CFTC Regulations”:  Any and all regulations, rules, directives, or orders now
or hereafter promulgated or issued by the Commodity and Futures Trading
Commission (including any successor thereto) relating to Derivatives Contracts.

“Change in Law”:  The occurrence, after the date of this Agreement, of any of
the following:  (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control”:  The occurrence of any one of the following events:

(a)

except with the written approval of Agent and Required Lenders (not to be
unreasonably withheld, delayed, or conditioned), during any twelve (12) month
period on or after the Closing Date, individuals

6

--------------------------------------------------------------------------------

who at the beginning of such period constituted the Board of Directors or
Trustees of Parent Guarantor (the “Board”) (together with any new directors
whose election by the Board or whose nomination for election by the shareholders
of IRT was approved by a vote of at least a majority of the members of the Board
then in office who either were members of the Board at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason (other than death or disability) to constitute a majority
of the members of the Board then in office;

(b)

any Person or group (as that term is used in Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and the rules and
regulations thereunder, but excluding any employee benefit plan of such Person
or its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of a percentage (based on voting power, in the event different classes of stock
shall have different voting powers) of the voting stock of Parent Guarantor
equal to at least thirty percent (30%);

(c)

Parent Guarantor consolidates with, is acquired by, or merges into or with any
Person (other than a consolidation or merger in which IRT is the continuing or
surviving entity);

(d)

Parent Guarantor fails to own, directly or indirectly, seventy-five percent
(75%) of the Equity Interests of Parent Borrower and be the sole general partner
of Parent Borrower; or

(e)

Parent Borrower fails to own, directly or indirectly, at least one hundred
percent (100%) of the economic, voting and beneficial interest of each
Subsidiary Borrower, except, in each case, as expressly agreed upon in writing
by Agent and Required Lenders in connection with the addition of any
Unencumbered Asset subsequent to the Closing Date pursuant to §5.2.

“Citibank”:  As defined in the preamble hereto.

“Closing Date”:  The first date on which all of the conditions set forth in §10
and §11 have been satisfied.

“Code”:  The Internal Revenue Code of 1986, as amended.

“Collateral Value”:  With respect to the collateral for any Secured Recourse
Indebtedness, the value of such collateral as calculated in a manner in all
respects consistent with the valuation calculations set forth in the definition
of “Gross Asset Value”.

“Commitment”:  As to each Lender, the Revolving Credit Commitment and/or Swing
Loan Commitment of such Lender (or either of them, as the context
requires).  For the avoidance of doubt, the Swing Loan Commitment of each Swing
Loan Lender is a sub-commitment of the Revolving Credit Commitment of such
Lender.

“Commitment Increase”:  An increase in the Total Commitment to an amount not
greater than Six Hundred Million Dollars ($600,000,000.00) pursuant to, and as
further provided in, §2.11 or §2.13.

“Commitment Increase Date”:  See §2.11(a).

“Commitment Percentage”:  As to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Revolving Credit Commitment to
(b) the Revolving Credit Commitments of all Lenders; provided, however, that if
at the time of determination the Revolving Credit Commitments have been
terminated or been reduced to zero, the “Commitment Percentage” of each Lender
shall be the ratio, expressed as a percentage of (A) the sum of the unpaid
principal amount of all Exposure of such Lender to (B) the sum of the aggregate
unpaid principal amount of all outstanding Exposure of all Lenders as of such
date.

7

--------------------------------------------------------------------------------

“Commodity Exchange Act”:  The Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended and in effect from time to time, or any successor law.

“Compliance Certificate”:  See §7.4(c).

“Consent Request Date”:  See §27.

“Consolidated”:  With reference to any term defined herein, that term as applied
to the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

“Consolidated Asset NOI”:  As of any date of determination, on a consolidated
basis for the Consolidated Group (a) with respect to any Real Estate owned by
any Person in the Consolidated Group for any period, “property rental and other
income” attributable to such Real Estate asset accruing for such period
(including, without limitation, payments received from insurance on account of
business or rental interruption and condemnation proceeds from any temporary use
or occupancy) minus the amount of all expenses incurred in connection with and
directly attributable to the ownership and operation of such Real Estate asset
for such period, with such results being “grossed up” for any Real Estate not
owned for the entire testing period, and (b) with respect to Real Estate owned
by Non-Wholly Owned Subsidiaries for any period, the Consolidated Group Pro Rata
Share of “property rental and other income” attributable to such Real Estate
asset accruing for such period (including, without limitation, payments received
from insurance on account of business or rental interruption and condemnation
proceeds from any temporary use or occupancy) minus the amount of all expenses
incurred in connection with and directly attributable to the ownership and
operation of such Real Estate asset for such period, in each case including,
without limitation, property management fees and amounts accrued for the payment
of real estate taxes and insurance premiums, but excluding Interest Expense or
other debt service charges and any non-cash charges such as depreciation or
amortization of financing costs plus acquisition costs for consummated
acquisitions.

“Consolidated EBITDA”:  As of any date of determination with respect to the
Consolidated Group for any period, without duplication, Consolidated Net Income
determined in accordance with GAAP (before minority interests) for such period,
calculated without regard to gains or losses on early retirement of debt or debt
restructuring, debt modification charges, and prepayment premiums, plus (x) the
following to the extent deducted in computing such net income or loss for such
period:  (i) Interest Expense for such period, (ii) extraordinary or
nonrecurring losses attributable to the sale or other disposition of assets or
debt restructurings in such period, (iii) depreciation and amortization for such
period, (iv) acquisition costs related to the acquisition of Real Estate that
were capitalized prior to FAS 141-R which do not represent a recurring cash item
in such period or in any future period and (v) other non-cash or non-recurring
expenses for such period; and minus (y) extraordinary or nonrecurring gains
attributable to the sale or other disposition of assets in such period; it being
understood that the Consolidated Group’s pro rata share of the items comprising
Consolidated EBITDA of any partially-owned entity will be included in
Consolidated EBITDA, calculated in a manner consistent with the above described
treatment for the Consolidated Group.

“Consolidated Fixed Charge Coverage Ratio”:  As of any date of determination for
each fiscal quarter of Parent Guarantor and its Subsidiaries most recently
ended, the ratio of Adjusted EBITDA to Fixed Charges.

“Consolidated Group”:  The Guarantors, the Borrowers and all Subsidiaries which
are required to be consolidated with them for financial reporting purposes under
GAAP.

“Consolidated Group Pro Rata Share”:  With respect to any Non-Wholly Owned
Subsidiary, the percentage interest held by the Consolidated Group, in the
aggregate, in such Non-Wholly Owned Subsidiary as determined by calculating the
greater of (i) the percentage of the issued and outstanding Equity Interests in
such Non-Wholly Owned Subsidiary held by the Consolidated Group in the aggregate
(in relation to the total aggregate amount of issued and outstanding Equity
Interests in such Non-Wholly Owned Subsidiary), notwithstanding any provision of
GAAP to the contrary and (ii) the percentage of the total book value of such

8

--------------------------------------------------------------------------------

Non-Wholly Owned Subsidiary that would be received by the Consolidated Group in
the aggregate, upon liquidation of such Non-Wholly Owned Subsidiary, after
repayment in full of all Indebtedness of such Non-Wholly Owned Subsidiary.

“Consolidated Leverage Ratio”:  As of any date of determination, Total
Indebtedness divided by Gross Asset Value, expressed as a percentage.

“Consolidated Net Income”:  For any period, the sum, without duplication, of (i)
net earnings (or loss) after taxes of the Consolidated Group (adjusted by
eliminating any such earnings or loss attributable to Non-Wholly Owned
Subsidiaries) plus (ii) the applicable Consolidated Group Pro Rata Share of net
earnings (or loss) of all Non-Wholly Owned Subsidiaries for such period, in each
case determined in accordance with GAAP (calculated without regard to gains or
losses on early retirement of debt or debt restructuring, debt modification
charges, and prepayment premiums).

“Consolidated Tangible Net Worth”:  At any time, the Consolidated Group’s Gross
Asset Value minus Total Indebtedness.

“Construction in Process”:  Any Real Estate asset owned by a Borrower which is
raw land, vacant out-parcels, or other property on which construction of
material improvements has commenced and is continuing to be performed (such
commencement evidenced by foundation excavation) without undue delay from permit
denial, construction delays or otherwise, but has not yet been completed (as
evidenced by a certificate of occupancy permitting use of such property by the
general public).  A Real Estate asset will no longer be considered Construction
in Process upon the sooner of (a) achievement of eighty percent (80%) occupancy
pursuant to executed Leases in full force and effect or (b) twelve (12) months
after substantial completion of construction of the improvements.

“Contribution”:  See §37(b).

“Conversion/Continuation Request”:  A notice given by the Borrowers to Agent of
their election to convert or continue a Loan in accordance with §4.1.

“Covered Entity”:  See §40.

“Covered Party”:  See §40.

“Debt Investment”:  Any real estate related loan to a third party, including but
not limited to (a) loans secured by a mortgage or deed of trust or similar
security instrument, (b) mezzanine loans, and (c) B-Notes.

“Debt Rating”:  As of any date, with respect to either Moody’s or S&P, the most
recent credit rating assigned to the senior, unsecured, non‑credit enhanced,
long-term debt of Parent Guarantor issued by such rating agency prior to such
date; provided, however, that (a) if the Debt Ratings issued by Moody’s and S&P
differ and such difference is less than two levels, the higher of such Debt
Ratings shall apply and (b) if the Debt Ratings issued by Moody’s and S&P differ
and such difference is two or more levels, the Debt Rating one level below the
higher of such Debt Ratings shall apply.  At any time, if either of Moody’s or
S&P shall no longer perform the functions of a securities rating agency, then
(x) Parent Borrower and Agent shall promptly negotiate in good faith to agree
upon a substitute rating agency or agencies (and to correlate the system of
ratings of each substitute rating agency with that of the rating agency being
replaced), and (y) pending such amendment, (i) the Debt Rating of the other of
rating agency described herein, if one has been provided, shall continue to
apply and (ii) if such Debt Rating is one of the ratings identified in the
definition of “Investment Grade Rating”, then Parent Guarantor will be deemed to
have achieved an Investment Grade Rating during such time.

“Deemed FFE Rate”:  See §4.6(b).

9

--------------------------------------------------------------------------------

“Default”:  See §12.1.

“Default Rate”:  See §4.12.

“Default Right”:  See §40.

“Defaulting Borrower”:  See §37(c).

“Defaulting Lender”:  Any Lender that (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Loans, within three (3)
Business Days of the date required to be funded by it hereunder, unless such
Lender is contesting its obligation to fund such amount in good faith, provided
that if such Lender is the only Lender contesting its obligation to fund, such
Lender shall be deemed to be a Defaulting Lender hereunder if such contest is
not resolved within ninety (90) days, (b) has notified the Borrower, or Agent
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it has extended credit, (c) has
failed, within three Business Days after request by Agent, to confirm in a
manner reasonably satisfactory to Agent that it will comply with its funding
obligations, unless such Lender is contesting its obligation to fund in good
faith, provided that if such Lender is the only Lender contesting its obligation
to fund, such Lender shall be deemed to be a Defaulting Lender hereunder if such
contest is not resolved within ninety (90) days, (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any bankruptcy or other debtor relief law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment or
(iv) has become the subject of a Bail-In Action; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

“Defaulting Revolving Credit Lender”:  Any Defaulting Lender which is a
Revolving Credit Lender.

“Derivatives Contract”:  Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.  Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

“Directions”:  See §14.14.

“Disqualified Lender”:  Any Person or Persons listed on Schedule 1.1-A hereto.

“Disqualifying Environmental Event”:  With respect to any Unencumbered Asset or
any Potential Unencumbered Asset, any release of Hazardous Substances, any
violation of Environmental Laws or any other similar environmental event with
respect to such Real Estate that could reasonably be expected to cost in excess
of $1,000,000.00 to remediate or, which, with respect to all of the Unencumbered
Assets (including such Unencumbered Asset or Potential Unencumbered Asset),
could reasonably be expected to cost in excess of $5,000,000.00 in the aggregate
to remediate; provided, however, the Borrowers shall have one hundred twenty

10

--------------------------------------------------------------------------------

(120) days to remediate any such release of Hazardous Substances, violation of
Environmental Laws or any other similar environmental event before such release
of Hazardous Substances, violation of Environmental Laws or any other similar
environmental event shall be deemed a Disqualifying Environmental Event;
provided further that, subject to Agent’s consent, the Borrowers shall have an
additional sixty (60) days to conduct such remediation if the Borrowers are
using good faith efforts to complete such remediation.

“Disqualifying Structural Event”:  With respect to any Unencumbered Asset or any
Potential Unencumbered Asset, any structural issue or architectural deficiency
which, with respect to such Real Estate, could reasonably be expected to cost in
excess of $2,500,000.00 to remediate or, which, with respect to all of the
Unencumbered Assets (including such Unencumbered Asset or Potential Unencumbered
Asset), could reasonably be expected to cost in excess of $5,000,000.00 in the
aggregate to remediate.

“Distribution”:  Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of a Loan Party, now or hereafter outstanding,
except a dividend or other distribution payable solely in Equity Interest to the
holders of that class; (b) redemption, conversion, exchange, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any Equity Interest of a Loan Party now or hereafter outstanding;
and (c) payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any Equity Interests of a Loan
Party now or hereafter outstanding.

“Division” and “Divide”:  A division of a limited liability company into two or
more newly formed or existing limited liability companies pursuant a plan of
division or otherwise.

“Documentation Agents”:  As defined in the preamble hereto.

“Dollars” or “$”:  Dollars in lawful currency of the United States of America.

“Domestic Lending Office”:  Initially, the office of each Lender designated as
such on Schedule 1.1-A hereto; thereafter, such other office of such Lender, if
any, located within the United States that will be making or maintaining Base
Rate Loans.

“Drawdown Date”:  The date on which any Loan is made or is to be made, and the
date on which any Loan which is made prior to the applicable Maturity Date, is
converted in accordance with §4.1.

“EEA Financial Institution”:  (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”:  Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”:  Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee”:  (a) A Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) Agent, and (ii) unless an Event of Default has occurred and is
continuing, the Borrowers (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include (x) any Borrower or any of the Borrowers’ or the Guarantors’
Affiliates or Subsidiaries and (y) so long as no payment or bankruptcy related
Event of Default shall have occurred and is continuing, any Disqualified Lender.

11

--------------------------------------------------------------------------------

“Eligible Bank”:  A bank or trust company that (x) (i) is organized and existing
under the laws of the United States of America, or any state, territory or
possession thereof, (ii) as of the time of the making or acquisition of an
Investment in such bank or trust company, has combined capital and surplus in
excess of $500 million, and (iii) the senior Indebtedness of such bank or trust
company is rated at least “A-2” by Moody’s or at least “A” by S&P, or (y) is a
Lender.

“Environmental Laws”:  All applicable present or future federal, state, county
and local laws, by-laws, rules, regulations, codes and ordinances, or any
judicial or administrative interpretations thereof, and the requirements of any
governmental agency or authority having  jurisdiction with  respect thereto,
applicable to pollution, the regulation or protection of the environment, the
health and safety of persons and property (with respect to exposure to Hazardous
Substances) and shall include, but not be limited to, all orders, decrees,
judgments and rulings imposed through any public or private enforcement
proceedings, relating to the existence, use, discharge, release, containment,
transportation, generation, storage, management  or disposal of Hazardous
Substances relating to the applicable Real Estate, or otherwise regulating or
providing for the protection of the environment applicable to such Real Estate
and relating to Hazardous Substances or to the existence, use, discharge,
release or disposal thereof.  Environmental Laws include, but are not limited
to, the following laws:  Comprehensive Environmental Response Compensation and
Liability Act (42 U.S.C. §9601 et seq.), the Hazardous Materials Transportation
Act (49 U.S.C. §5101 et seq.), the Public Health Service Act (42 U.S.C. §300(f)
et seq.), the Pollution Prevention Act (42 U.S.C. §13101 et seq.), the Federal
Insecticide, Fungicide and Rodenticide Act (7 U.S.C. §136 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. §6901 et seq.), the Federal Clean Water
Act (33 U.S.C. §1251 et seq.), the Federal Clean Air Act (42 U.S.C. §7401 et
seq.), and the applicable laws and regulations of each State in which any Real
Estate is located.

“Equity Interests”:  With respect to any Person, any share of capital stock of
(or other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting.

“ERISA”:  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

“ERISA Affiliate”:  Any Person that is subject to ERISA and is treated as a
single employer with Parent Borrower or its Subsidiaries under §414 of the Code.

“ERISA Reportable Event”:  A reportable event with respect to a Guaranteed
Pension Plan within the meaning of §4043 of ERISA and the regulations
promulgated thereunder as to which the requirement of notice has not been
waived.

“EU Bail-In Legislation Schedule”:  The EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Event of Default”:  See §12.1.

“Excluded Swap Obligation”:  With respect to any Loan Party, any Hedge
Obligation of another Loan Party as to which such Loan Party is jointly and
severally or otherwise liable (as a Borrower or as a Guarantor) pursuant to the
terms of this Agreement or any other Loan Document if, and to the extent that,
the incurrence of Obligations by such Loan Party in respect of such Hedge
Obligation is or becomes illegal under the Commodity Exchange Act (or the
application or official interpretation thereof, including under any applicable
CFTC Regulation) by virtue of such Loan Party’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to any “keepwell,” support or other

12

--------------------------------------------------------------------------------

agreement for the benefit of such Loan Party and any and all guarantees of, or
other credit support for, any Hedge Obligation provided by other Loan Parties as
further provided in §7.21 at the time such Loan Party becomes jointly and
severally or otherwise liable with respect to such Hedge Obligation or grants a
security interest to secure same.  If a Hedge Obligation arises under a
Derivatives Contract governing more than one Hedge Obligation, such exclusion
shall apply only to the portion of such Hedge Obligation that is attributable to
a Derivatives Contract for which such Hedge Obligation or security interest
becomes illegal.

“Existing Credit Agreement”:  As defined in the recitals hereto.

“Existing Issuing Lender”:  KeyBank and Citibank, each in its capacity as a
Lender issuing the Letters of Credit (as defined in the Existing Credit
Agreement).

“Existing Letters of Credit”:  The letters of credit (if any) listed on Schedule
1.1-D hereto.

“Exposure”:  At any time, the sum of (a) the aggregate Revolving Credit Loans
held by the Lenders and (b) the LC Exposure of the Lenders.

“Extension Request”:  See §2.12(a).

“Facility”:  At any time, the Loans and Letters of Credit which the Lenders and
Issuing Lenders have agreed to make or issue (or participate in such issuance)
in accordance with the terms of this Agreement in the aggregate amount of the
Total Commitments at such time.

“Facility Amount”:  The initial Three Hundred Fifty Million Dollar
($350,000,000.00) revolving facility, plus any increase thereto pursuant to
§2.11 and less any decrease thereto pursuant to §2.4.

“Facility Available Amount”:  At any time of determination with respect to any
Loans or extensions of credit, the maximum principal amount which would not
cause (a) the Outstanding Revolving Credit Loans, Outstanding Swing Loans and
Letter of Credit Liabilities to exceed the applicable Commitments at such time
or (b) the Loan Parties to fail to be in compliance with the Unencumbered Asset
Financial Covenants on a Pro Forma Basis immediately after giving effect to the
applicable Loans or extensions of credit.

“Facility Fee”:  See §2.3(b).

“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b) of the Code
and any legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the foregoing.

“Federal Funds Effective Rate”:  For any day, the rate per annum (rounded upward
to the nearest one-hundredth of one percent (1/100 of 1%)) announced by the
Federal Reserve Bank of New York on such day as being the weighted average of
the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate”; provided that if the Federal Funds Effective Rate shall be less
than zero percent per annum, such rate shall be deemed to be zero percent per
annum for purposes of this Agreement.

“Fixed Charges”:  For any period for the Consolidated Group, the sum of (a)
Interest Expense and (b) the aggregate of all regularly scheduled principal
payments on Indebtedness (but excluding (i) balloon payments of principal due
upon the stated maturity of any Indebtedness and (ii) payments of principal
outstanding under the Facility) of such the Consolidated Group made or required
to be made during such period, measured on a Consolidated basis, and (c) the
aggregate of all dividends payable on the preferred Equity Interests of a member
of the Consolidated Group (excluding, for the avoidance of doubt, any dividends
payable by one member of the

13

--------------------------------------------------------------------------------

Consolidated Group to another member of the Consolidated Group); in each
instance Fixed Charges shall include such Person’s Consolidated Group Pro Rata
Share of Fixed Charges attributable to any Non-Wholly Owned Subsidiary.

“Fronting Exposure”:  At any time there is a Defaulting Lender, (a) with respect
to the Issuing Lenders, such Defaulting Lender’s Commitment Percentage of the
outstanding Letter of Credit Liabilities other than Letter of Credit Liabilities
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or cash collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Loan Lenders, such Defaulting Lender’s
Commitment Percentage of Swing Loans other than Swing Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or cash collateralized in accordance with the terms hereof.

“Fund”:  Any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

“Funding Borrower”:  See §37(b).

“Funds from Operations”:  As of any date of determination means, with respect to
Consolidated Group and for a given period, (a) net income (or loss) of
Consolidated Group determined on a Consolidated basis for such period, minus (or
plus) (b) gains (or losses) from debt restructuring, mark-to-market adjustments
on interest rate swaps, and sales of property during such period, plus (c)
depreciation with respect to Consolidated Group’s real estate assets and
amortization (other than amortization of deferred financing costs) of
Consolidated Group for such period, in each case after adjustments to reflect
the Consolidated Group Pro Rata Share in Non-Wholly Owned Subsidiaries, plus (d)
all non-cash charges related to deferred financing costs and deferred
acquisition costs, plus (e) charges related to equity compensation and
acquisition costs, plus (f) other one-time charges.

“GAAP”:  Generally accepted accounting principles consistently applied.

“Governmental Authority”:  The government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Gross Asset Value”:  As of the date of determination for the Consolidated
Group, the sum of (without duplication with respect to any Real Estate):

(a)

Total Consolidated Operating Property Value; plus

(b)

the cost basis of Construction in Process; plus

(c)

the cost basis of Unimproved Land; plus

(d)

Debt Investments (based on current book value); plus

(e)

the aggregate amount of all Unrestricted Cash and Cash Equivalents.

Gross Asset Value shall be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination.  All income, expense and value
associated with assets included in Gross Asset Value disposed of during the
calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations.  Gross Asset Value will be adjusted to
include an amount equal to each member of the Consolidated Group’s Consolidated

14

--------------------------------------------------------------------------------

Group Pro Rata Share of the Gross Asset Value attributable to any of the items
listed above in this definition owned by a Non-Wholly Owned Subsidiary;
provided, however, for purposes of this definition, such Consolidated Group Pro
Rata Share with respect to partially-owned entities shall be measured at the
greater of (x) such Person’s economic interest in such Non-Wholly Owned
Subsidiary or (y) the percentage of Indebtedness guaranteed by such Person
relating to such Non-Wholly Owned Subsidiary; provided further that (a) to the
extent that the Gross Asset Value attributable to (i) Unimproved Land, (ii)
Construction in Process, (iii) Joint Ventures and (iv) Other Real Estate
Investments exceeds in the aggregate 20% of Gross Asset Value, such excess shall
be disregarded for purposes of calculating Gross Asset Value and (b) the Gross
Asset Value attributable to Real Estate subject to a Ground Lease may be subject
to an adjustment reasonably satisfactory to Agent.

“Ground Lease”:  With respect to any Real Estate, a ground lease containing the
following terms and conditions:  (a) a remaining term (including any unexercised
extension options that the lessee can unilaterally exercise without the need to
obtain the consent of the lessor or to pay the lessor any amount as a condition
to the effectiveness of such extension) of fifteen (15) years or more from the
Closing Date; (b) the right of the lessee to mortgage and encumber its interest
in the leased property without the consent of the lessor; (c) the obligation of
the lessor to give the holder of any mortgage Lien on such leased property
written notice of any defaults on the part of the lessee and agreement of such
lessor that such lease will not be terminated until such holder has had a
reasonable opportunity to cure or complete foreclosures, and fails to do so; (d)
reasonable transferability of the lessee’s interest under such lease, including
ability to sublease; and (e) such other rights customarily required by
mortgagees making a loan secured by the interest of the holder of the leasehold
estate demised pursuant to a ground lease.

“Guarantors”:  Collectively, (a) Parent Guarantor and (b) any other Person who
subsequently provides a Guaranty.

“Guaranty”:  The guaranty of each Guarantor in favor of Agent and Lenders of
certain of the Obligations of the Borrowers hereunder.

“Hazardous Substances”:  The following substances in concentrations that violate
or are regulated by Environmental Laws:  (i) asbestos, flammable materials,
explosives, radioactive or nuclear substances, polychlorinated biphenyls, other
carcinogens, oil and other petroleum products, radon gas, urea formaldehyde;
(ii) chemicals, gases, solvents, pollutants or contaminants that pose an
imminent or substantial danger to the environment or to the health or safety of
any person; and (iii) any other hazardous or toxic materials, wastes and
substances which are defined, determined or identified as such in any present or
future federal, state or local laws, rules, regulations, codes or ordinances or
any judicial or administrative interpretation thereof in concentrations which
violate Environmental Laws.

“Hedge Obligations”:  As may be applicable at any time, all obligations of the
Borrowers to any Lender Hedge Provider to make any payments (including
termination payments) under any Derivatives Contract with respect to an interest
rate swap, collar, or floor or a forward rate agreement or other agreement
regarding the hedging of interest rate risk exposure (other than any interest
rate “cap”), and any confirming letter executed pursuant to such hedging
agreement, all as amended, restated or otherwise modified.

“ICE LIBOR”:  See §4.6(b).

“Impacted Interest Period”:  See definition of LIBOR.

“Implied Unsecured Debt Service”:  As of any date of determination, the
hypothetical annual payments of principal and interest on a loan equal to (a)
the aggregate outstanding amount of all Unsecured Indebtedness (including the
aggregate undrawn face amount of issued letters of credit) amortizing based on a
thirty (30) year, mortgage-style principal amortization schedule at an interest
rate per annum equal to the greatest of (i) the then applicable ten (10) year
Treasury Bill yield plus two hundred (200) basis points, (ii) five and one half
percent (5.50%), and (iii) the actual interest rate under the Facility as of the
last day of the most recent calendar quarter.

15

--------------------------------------------------------------------------------

“Increase Notice”:  See §2.11(a).

“Incremental Term Loan Amendment”:  See §2.13(c).

“Incremental Term Loan Date”:  See §2.13(a).

“Incremental Term Loan Facility”:  See §2.13(a).

“Incremental Term Loan Maturity Date”:  See §2.13(a).

“Indebtedness”:  With respect to any Person at the time of computation thereof,
all of the following (without duplication):  (a) all indebtedness of such Person
for borrowed money including, without limitation, any repurchase obligation or
liability of such Person with respect to securities, accounts or notes
receivable sold by such Person that becomes a liability on the balance sheet of
such Person, (b) all obligations of such Person for the deferred purchase price
of property or services (other than current trade liability incurred in the
ordinary course of business and payable in accordance with customary practices),
to the extent such obligations constitutes indebtedness for the purposes of
GAAP, (c) any other indebtedness of such Person which is evidenced by a note,
bond, debenture, or similar instrument, (d) all Capital Lease Obligations, (e)
all Indebtedness of other Persons which such Person has guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities, violation of
“special purpose entity” covenants, and other similar exceptions to recourse
liability until a written claim is made with respect thereto, and then shall be
included only to the extent of the amount of such claim), including liability of
a general partner in respect of liabilities of a partnership in which it is a
general partner which would constitute Indebtedness hereunder, (f) any
obligation to supply funds to or in any manner to invest directly or indirectly
in a Person, to maintain working capital or equity capital of a Person or
otherwise to maintain net worth, solvency or other financial condition of a
Person, to purchase indebtedness, or to assure the owner of indebtedness against
loss, including, without limitation, through an agreement to purchase property,
securities, goods, supplies or services for the purpose of enabling the debtor
to make payment of the indebtedness held by such owner or otherwise (excluding
in any calculation of Total Indebtedness of Parent Borrower, any Guarantor and
their subsidiaries, guaranty obligations of Parent Borrower, any Guarantor or
their subsidiaries in respect of primary obligations of any of Parent Borrower,
any Guarantor or their subsidiaries which are already included in Total
Indebtedness), (g) all reimbursement obligations of such Person for letters of
credit and other contingent liabilities, (h) any net mark-to-market exposure
under a derivatives contract to the extent speculative in nature and (i) all
liabilities secured by any lien (other than liens for taxes not yet due and
payable) on any property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof.  Indebtedness shall
be calculated on a consolidated basis in accordance with GAAP (unless otherwise
indicated herein), and including (without duplication) the Consolidated Group
Pro Rata Share of Indebtedness for the Borrowers’ Non-Wholly Owned Subsidiaries.

“Indemnified Person”:  See §16.

“Intercompany Note”:  A promissory note in form and substance reasonably
satisfactory to Agent.

“Interest Expense”:  For any period for the Consolidated Group, all paid,
accrued or capitalized interest expense on the Indebtedness of the Consolidated
Group (whether direct, indirect or contingent, and including, without
limitation, interest on all convertible debt but excluding amortization of
financing costs).  This definition will include the Consolidated Group Pro Rata
Share of Interest Expense attributable to Non-Wholly Owned Subsidiaries.

“Interest Payment Date”:  (a) during such time as a Loan is a Base Rate Loan,
the last day of each March, June, September and December and on the date such
Base Rate Loan shall be converted to a LIBOR Rate Loan or paid in full, (b)
during such time as a Loan is a LIBOR Rate Loan, the last day of the applicable
Interest Period and, if such Interest Period has a duration of more than three
months, on each day that occurs

16

--------------------------------------------------------------------------------

during such Interest Period every three months from the first day of such
Interest Period and on the date such LIBOR Rate Loan shall be converted to a
Base Rate Loan or paid in full; provided, however, that in each case, if such
date is not a Business Day, then the Interest Payment Date shall be the next
succeeding Business Day.

“Interest Period”:  With respect to each LIBOR Rate Loan (a) initially, the
period commencing on the Drawdown Date of such LIBOR Rate Loan and ending one,
two, three or six months thereafter and (b) thereafter, each period commencing
on the day following the last day of the next preceding Interest Period
applicable to such Loan and ending on the last day of one of the periods set
forth above, as selected by the Borrowers in a Loan Request or
Conversion/Continuation Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

(i)

if any Interest Period with respect to a LIBOR Rate Loan would otherwise end on
a day that is not a LIBOR Business Day, such Interest Period shall end on the
next succeeding LIBOR Business Day, unless such next succeeding LIBOR Business
Day occurs in the next calendar month, in which case such Interest Period shall
end on the next preceding LIBOR Business Day, as determined conclusively by
Agent in accordance with the then current bank practice in London, England;

(ii)

if the Borrowers shall fail to give notice as provided in §4.1(a), the Borrowers
shall be deemed to have requested a continuation of the affected LIBOR Rate Loan
as a LIBOR Rate Loan for an interest period of one month on the last day of the
then current Interest Period with respect thereto as provided in and subject to
the terms of §4.1(c);

(iii)

any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the applicable calendar month; and

(iv)

no Interest Period relating to any LIBOR Rate Loan shall extend beyond the
applicable Maturity Date.

Notwithstanding anything to the contrary in this Agreement, each Rollover
Interest Period for the applicable Rollover Loan shall end on the date specified
on Schedule 1.1-C hereto and no Lender shall have a claim pursuant to §4.11 as a
result of any such Rollover Interest Period being shorter than 30 days.

“Interpolated Rate”:  At any time, for any Interest Period, the rate per annum
(rounded  to the same number of decimal places as LIBOR)  determined by Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis
between:  (a) LIBOR for the longest period for which LIBOR is available that is
shorter than the Impacted Interest Period; and (b) the LIBOR for the shortest
period for which that LIBOR is available that exceeds the Impacted Interest
Period, in each case, at such time.

“Investment Grade Rating”:  A Debt Rating of BBB‑ or better from S&P or a Debt
Rating of Baa3 or better from Moody’s.

“Investments”:  With respect to any Person, all shares of capital stock,
evidences of Indebtedness and other securities issued by any other Person and
owned by such Person, all loans, advances, or extensions of credit to, or
contributions to the capital of, any other Person, all purchases of the
securities or business or integral part of the business of any other Person and
all interests in Real Estate, and all other investments; provided, however, that
the term “Investment” shall not include (i) equipment, inventory and other
tangible personal property acquired in the ordinary course of business, or (ii)
current trade and customer accounts receivable for services rendered in the
ordinary course of business and payable in accordance with customary trade
terms.  In determining the aggregate amount of Investments outstanding at any
particular time:  (a) there shall be deducted in respect of each Investment any
amount received as a return of capital; (b) there shall not be deducted in
respect of any Investment any amounts received as earnings on such Investment,
whether as dividends, interest or

17

--------------------------------------------------------------------------------

otherwise; and (c) there shall not be deducted (or added) in respect of any
Investment any decrease (or increase) in the value thereof.

“IR OpCo”:  IR TS Op Co, LLC a Delaware limited liability company, as successor
by conversion to Trade Street Operating Partnership, L.P., a Delaware limited
partnership.

“IRT”:  Independence Realty Trust, Inc., a Maryland corporation, and its
successors and assigns.

“Issuing Lenders”:  The Existing Issuing Lenders, KeyBank and Citibank, each in
its capacity as a Lender issuing the Letters of Credit and any successors
thereto.

“Joinder Agreement”:  The Joinder Agreement with respect to this Agreement and
the Notes to be executed and delivered pursuant to §5.6 by any Additional
Subsidiary Borrower, such Joinder Agreement to be substantially in the form of
Exhibit C hereto.

“KeyBank”:  As defined in the preamble hereto.

“LC Account Collateral”:  See §4.16(a).

“LC Cash Collateral Account”:  An account of the Borrowers to be maintained with
Agent, in the name of one or more Borrowers but under the sole control and
dominion of Agent and subject to the terms of this Agreement.

“LC Disbursement”:  A payment made by Agent pursuant to a Letter of Credit.

“LC Exposure”:  At any time, the difference between (a) the sum of (i) the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(ii) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrowers at such time and (b) all amounts
then on deposit in the LC Cash Collateral Account.  The LC Exposure of any
Revolving Credit Lender at any time shall be its applicable Commitment
Percentage of the total LC Exposure at such time.

“Leases”:  Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.

“Legal Requirements”:  Shall mean all applicable federal, state, county and
local laws, rules, regulations, codes and ordinances, and the requirements in
each case of any governmental agency or authority having or claiming
jurisdiction with respect thereto, including, but not limited to, those
applicable to zoning, subdivision, building, health, fire, safety, sanitation,
the protection of the handicapped, and environmental matters and shall also
include all orders and directives of any court, governmental agency or authority
having or claiming jurisdiction with respect thereto.

“Lenders”:  KeyBank, Citibank, the other lending institutions which are party
hereto and any Acceding Lender and other Person which becomes an assignee of any
rights of a Lender pursuant to §18 (but not including any participant as
described in §18); and collectively, the Revolving Credit Lenders and the Swing
Loan Lenders.  The Issuing Lenders shall be Revolving Credit Lenders, as
applicable.

“Lender Hedge Provider”:  As may be applicable at any time with respect to any
Hedge Obligations, any counterparty thereto that, at the time the applicable
hedge agreement was entered into, was a Lender or an Affiliate of a Lender.

“Letter of Credit”:  Any Existing Letters of Credit and any other standby letter
of credit issued at the request of the Borrowers and for the account of the
Borrowers in accordance with §2.10.  All Letters of Credit shall be denominated
in Dollars.

18

--------------------------------------------------------------------------------

“Letter of Credit Commitment”:  With respect to each Issuing Lender, the amount
set forth opposite such Issuing Lender’s name on Schedule 1.1-A hereto under the
caption “Letter of Credit Commitment, which shall, in the aggregate, be an
amount equal to ten percent (10%) of the aggregate amount of the Revolving
Credit Commitments, as the same may be modified from time to time in accordance
with the terms of this Agreement.  The Letter of Credit Commitment is part of,
and not in addition to, the Revolving Credit Commitment.

“Letter of Credit Liabilities”:  At any time and in respect of any Letter of
Credit, the difference between (a) the sum of (i) the maximum undrawn face
amount of such Letter of Credit plus (ii) the aggregate unpaid principal amount
of all drawings made under such Letter of Credit which have not been repaid
(including repayment by a Revolving Credit Loan) and (b) all amounts then on
deposit in the LC Cash Collateral Account.  For purposes of this Agreement, a
Revolving Credit Lender (other than the Revolving Credit Lender acting as the
applicable Issuing Lender) shall be deemed to hold a Letter of Credit Liability
in an amount equal to its participation interest in the related Letter of Credit
under §2.10, and each Revolving Credit Lender acting as an Issuing Lender shall
be deemed to hold a Letter of Credit Liability in an amount equal to its
retained interest in the related Letter of Credit after giving effect to the
acquisition by the Revolving Credit Lenders other than the Revolving Credit
Lender acting as such Issuing Lender of their participation interests under such
Section.

“Letter of Credit Request”:  See §2.10(a).

“LIBOR”:  For any LIBOR Rate Loan for any Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for U.S. Dollars) for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by Agent in its reasonable discretion; in each case the “LIBOR Screen Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that (i) if the LIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement with respect to any LIBOR Rate Loan that has not been
identified by Parent Borrower as being subject to an interest rate swap;
provided further that if the LIBOR Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) then LIBOR shall
be the Interpolated Rate; provided that with respect to any LIBOR Rate Loan that
has not been identified by Parent Borrower as being subject to an interest rate
swap if any Interpolated Rate shall be less than zero percent per annum, such
rate shall be deemed to be zero percent per annum for purposes of this Agreement
and (ii) if no such rate administered by ICE Benchmark Administration (or by
such other Person that has taken over the administration of such rate for U.S.
Dollars) is available to Agent, the applicable LIBOR for the relevant Interest
Period shall instead be the rate determined by Agent to be the rate at which
KeyBank or one of its Affiliate banks offers to place deposits in U.S. dollars
with first class banks in the London interbank market at approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period, in the approximate amount of the relevant LIBOR Rate Loan and having a
maturity equal to such Interest Period.  For any period during which a Reserve
Percentage shall apply, LIBOR with respect to LIBOR Rate Loans shall be equal to
the amount determined above divided by an amount equal to one (1) minus the
Reserve Percentage.

“LIBOR Business Day”:  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London,
England.

“LIBOR Lending Office”:  Initially, the office of each Lender designated as such
on Schedule 1.1-A hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining LIBOR Rate Loans.

“LIBOR Rate Loans”:  All Loans bearing interest at a rate based on LIBOR.

“Lien”:  See §8.2.

19

--------------------------------------------------------------------------------

“Loan” and “Loans”:  An individual loan or the aggregate loans (including a
Revolving Credit Loan (or Loans) and a Swing Loan (or Loans)), as the case may
be, to be made by Lenders hereunder.  All Loans shall be made in
Dollars.  Amounts drawn under a Letter of Credit shall also be considered
Revolving Credit Loans as provided in §2.10(f).  All Loans shall be made in
Dollars.

“Loan Documents”:  This Agreement, the Notes, the Guaranty, the Joinder
Agreements and all other documents, instruments or agreements now or hereafter
executed or delivered by or on behalf of the Borrowers in connection with the
Loans and intended to constitute a Loan Document.

“Loan Party”:  Means Parent Borrower, each Subsidiary Borrower, and each
Guarantor individually and Loan Parties means those parties collectively.

“Loan Request”:  See §2.7.

“Material Acquisition”:  The acquisition by any member of the Consolidated
Group, in a single transaction or in a series of related transactions, of either
(a) all or any substantial portion of the property of, or a line of business or
division of, or any other property of, another Person or (b) at least a majority
of the voting Equity Interests of another Person, in each case whether or not
involving a merger or consolidation with such other Person, in which the value
of the assets acquired in such acquisition is greater than or equal to five
percent (5.0%) of Gross Asset Value as determined as of the most recent fiscal
quarter which has ended at least thirty (30) days prior to such acquisition.

“Material Adverse Effect”:  A material adverse effect on (a) the business,
properties, assets, financial condition or results of operations of the
Consolidated Group considered as a whole; (b) the ability of the Loan Parties
(taken as a whole) to perform their material obligations, respectively, under
the Loan Documents; or (c) the validity or enforceability of any of the material
Loan Documents or the material rights or remedies of Agent or Lenders
thereunder.

“Maturity Date”:  The Revolving Credit Maturity Date or the Incremental Term
Loan Maturity Date, as applicable.

“Maximum Facility Amount”:  The maximum aggregate amount of the Facility, which
amount shall be Three Hundred Fifty Million Dollars ($350,000,000.00) as of the
Closing Date, consisting of the Facility Amount, plus any increase thereto
pursuant to §2.11 or §2.13, and less any decrease thereto pursuant to §2.4.

“Moody’s”:  Moody’s Investor Service, Inc., and any successor thereto.

“Multiemployer Plan”:  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by any Borrower or any ERISA Affiliate.

“Multifamily Property”:  Any real property that contains or that will contain
more than one hundred (100) dwelling units and in which no more than five
percent (5%) of the net rentable area is rented to, or to be rented to,
non-residential tenants.

“Negative Pledge” With respect to any asset, any provision of a document,
instrument or agreement (other than a Loan Document) which by its terms
prohibits the creation or assumption of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person; provided,
however, that (a) an agreement that conditions a Person’s ability to encumber
its assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge, and (b) a provision in any agreement governing
unsecured Indebtedness generally prohibiting the encumbrance of assets
(exclusive of any outright prohibition on the encumbrance of particular
Unencumbered Assets) shall not constitute a Negative Pledge so long as such
provision is generally consistent with a comparable provision of the Loan
Documents.

20

--------------------------------------------------------------------------------

“Non-Consenting Lender”:  See §18.

“Non-Excluded Taxes”:  See §4.4(b).

“Non-Funding Lender”:  See §4.15.

“Non-Recourse Exclusions”:  With respect to any Non-Recourse Indebtedness of any
Person, any industry standard exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication or misappropriation of funds, gross negligence or willful
misconduct, (ii) result from intentional mismanagement of or waste at the
applicable real property securing such Non-Recourse Indebtedness, (iii) arise
from the presence of Hazardous Substances on the applicable real property
securing such Non-Recourse Indebtedness (whether contained in a loan agreement,
promissory note, indemnity agreement or other document), (iv) arise from
violations of “special purpose entity” covenants (to the extent the same do not
trigger full recourse liability), or (v) are the result of any unpaid real
estate taxes and assessments (whether contained in a loan agreement, promissory
note, indemnity agreement or other document).

“Non-Recourse Indebtedness”:  Indebtedness of Guarantors, Parent Borrower, their
Subsidiaries or a Non-Wholly Owned Subsidiary which is secured by one or more
parcels of Real Estate (other than an Unencumbered Asset) or interests therein
or fixed or capital assets and which is not a general obligation of Parent
Borrower or such Subsidiary or Non-Wholly Owned Subsidiary, the holder of such
Indebtedness having recourse solely to the parcels of Real Estate, or interests
therein, securing such Indebtedness or the direct owner of such real estate, the
leases thereon and the rents, profits and equity thereof or the fixed or capital
assets, as applicable (except for recourse against the general credit of
Guarantors, Parent Borrower, their Subsidiaries or a Non-Wholly Owned Subsidiary
for any Non-Recourse Exclusions), provided that in calculating the amount of
Non-Recourse Indebtedness at any time, Parent Borrower’s reasonable estimate of
the amount of any Non-Recourse Exclusions which are the subject of a claim and
action shall not be included in the Non-Recourse Indebtedness but shall
constitute Recourse Indebtedness.  Non-Recourse Indebtedness shall also include
Indebtedness of a Subsidiary of Parent Guarantor that is not a Subsidiary
Borrower or a Non-Wholly Owned Subsidiary which is a special purpose entity that
is recourse solely to such Subsidiary or Non-Wholly Owned Subsidiary (or any
holding company or other entity which owns such special purpose entity), which
is not cross-defaulted to other Indebtedness of the Borrowers (to the extent the
same would trigger full recourse liability) and which does not constitute
Indebtedness of any other Person (other than such Subsidiary or Non-Wholly Owned
Subsidiary which is the borrower thereunder, or any holding company or other
entity which owns such special purpose entity).

“Non-U.S. Lender”:  See §4.4(c).

“Non-Wholly Owned Subsidiary”:  In respect of any Loan Party, any other Person
in whom such Loan Party holds an equity Investment which is not a Wholly Owned
Subsidiary.

“Notes”:  Collectively, the Revolving Credit Notes and the Swing Loan Notes.

“Notice”:  See §19.

“Obligations”:  The term “Obligations” shall mean and include:

A.

The payment, in accordance with the terms of the Loan Documents, of the
principal sum, interest at variable rates, charges and indebtedness evidenced by
the Notes including any extensions, renewals, replacements, increases,
modifications and amendments thereof, given by the Borrowers to the order of the
respective Lenders;

B.

The payment, performance, discharge and satisfaction, in accordance with the
terms of the Loan Documents, of each of the covenants, warranties,
representations, undertakings and conditions to be paid,

21

--------------------------------------------------------------------------------

performed, satisfied and complied with by the Borrowers under and pursuant to
this Agreement or the other Loan Documents;

C.

The payment, in accordance with the terms of the Loan Documents, of the costs,
expenses, legal fees and liabilities incurred by Agent and Lenders in connection
with the enforcement of any of Agent’s or any Lender’s rights or remedies under
this Agreement or the other Loan Documents, or any other instrument, agreement
or document which evidences or secures any other obligations or collateral
therefor, whether now in effect or hereafter executed;

D.

The payment, performance, discharge and satisfaction of all other liabilities
and obligations (including any Letter of Credit Liabilities) of any Borrower to
Agent, any Issuing Lender, any Swing Loan Lender or any other Lender, whether
now existing or hereafter arising, direct or indirect, absolute or contingent,
and including, without limitation express or implied upon the generality of the
foregoing, each liability and obligation of any Borrower under any one or more
of the Loan Documents and any amendment, extension, modification, replacement or
recasting of any one or more of the instruments, agreements and documents
referred to in this Agreement or any other Loan Document or executed in
connection with the transactions contemplated by this Agreement or any other
Loan Document; and

E.

All Hedge Obligations; provided, however, that in no event shall “Obligations”
include any Excluded Swap Obligations.

“OFAC”:  Office of Foreign Asset Control of the Department of the Treasury of
the United States of America.

“Other Real Estate Investments”:  (i) Investments in Real Estate which are not
Multifamily Properties, and (ii) Debt Investments related to Multifamily
Properties.

“Outstanding”:  With respect to the Loans, the aggregate unpaid principal
thereof as of any date of determination.  With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.

“Parent Borrower”:  As defined in the recital of parties hereto.

“Parent Guarantor”:  IRT.

“Participant Register”:  See §18.4.

“Patriot Act”:  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

“PBGC”:  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

“Permitted Liens”:  Liens, security interests and other encumbrances permitted
(or of a nature permitted) by §8.2.

“Permitted Refinancing Indebtedness”:  With respect to any Indebtedness (the
“Refinanced Indebtedness”), any Indebtedness issued in exchange for, or the net
proceeds of which are used to modify, extend, refinance, renew, replace or
refund (collectively to “Refinance” or a “Refinancing” or “Refinanced”), such
Refinanced Indebtedness (or previous refinancing thereof constituting Permitted
Refinancing Indebtedness); provided that (A) the principal amount (or accreted
value, if applicable) of any such Permitted Refinancing Indebtedness does not
exceed the principal amount (or accreted value, if applicable) of the Refinanced
Indebtedness outstanding immediately prior to such Refinancing except by an
amount equal to the unpaid

22

--------------------------------------------------------------------------------

accrued interest and premium thereon plus other reasonable and customary amounts
paid and fees and expenses reasonably incurred in connection with such
Refinancing plus an amount equal to any existing commitment unutilized and
letters of credit undrawn thereunder, unless any amount in excess of such
principal amount is used in reduction of the Indebtedness arising under the
Loans hereunder, (B) such Permitted Refinancing Indebtedness shall have a final
maturity date equal to or later than the final maturity date of the Refinanced
Indebtedness, (C) if the Refinanced Indebtedness is subordinated in right of
payment or security to the Obligations, the Permitted Refinancing Indebtedness
shall be subordinated to the same extent, and (D) no Loan Party that was not an
obligor with respect to the Refinanced Indebtedness shall be an obligor under
the Permitted Refinancing Indebtedness.

“Person”:  Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, or other legal entity, and any government or
any governmental agency or political subdivision thereof.

“Plan”:  Any employee pension benefit plan within the meaning of §3(2) of ERISA
maintained or contributed to by any Borrower or any ERISA Affiliate the benefits
of which are guaranteed on termination in full or in part by the PBGC pursuant
to Title IV of ERISA, other than a Multiemployer Plan.

“Plan Assets”:  Assets of any Plan subject to Part 4, Subtitle B, Title I of
ERISA.

“Potential Unencumbered Asset”:  Any property of Parent Borrower or a Subsidiary
Borrower which is not at the time of determination an Unencumbered Asset.

“Pricing Level”:  See the definition of Applicable Margin.

“Pro Forma Basis”:  As to any Person, for any events as described below that
occur subsequent to the commencement of a period for which the financial effect
of such events is being calculated, and giving effect to the events for which
such calculation is being made, such calculation as will give pro forma effect
to such events as if such events occurred on the first day of the four (4)
consecutive fiscal quarter period being tested or, as applicable, the fiscal
quarter period being tested (in each such case, the “Reference Period”):  (a) in
making any determination on a Pro Forma Basis, (x) effect shall be given to any
Specified Transaction, including any change in Consolidated EBITDA relating
thereto and any operating improvements or restructurings of the business of
Parent Borrower or any of the Subsidiaries that are expected to have a
continuing impact and are supportable, which adjustments Parent Borrower
determines are reasonable and are supportable as set forth in a certificate
signed on behalf of Parent Borrower by an Authorized Officer, in each case, that
occurred during the Reference Period; (y) all Indebtedness (including
Indebtedness issued, incurred or assumed as a result of, or to finance, any
relevant transactions and for which the financial effect is being calculated,
whether incurred under the Loan Documents or otherwise) issued, incurred,
assumed or permanently repaid during the Reference Period shall be deemed to
have been issued, incurred, assumed or permanently repaid at the beginning of
such period and (z) interest expense of such Person attributable to interest on
any Indebtedness, for which pro forma effect is being given as provided in
preceding clause (y), bearing floating interest rates shall be computed on a Pro
Forma Basis as if the rates that would have been in effect during the period for
which pro forma effect is being given had been actually in effect during such
periods; and (b) notwithstanding anything to the contrary in this definition or
in any classification under GAAP of any Person, business, assets or operations
in respect of which a definitive agreement for the asset sale, transfer,
disposition or lease thereof has been entered into as discontinued operations,
no pro forma effect shall be given to the classification thereof as discontinued
operations (and the Consolidated EBITDA attributable to any such Person,
business, assets or operations shall not be excluded for any purposes hereunder)
until such asset sale, transfer, disposition or lease shall have been
consummated; provided that, at the election of Parent Borrower, any adjustments
to Consolidated EBITDA pursuant to clauses (a)(x) and (b) above shall not be
required to be included for any Specified Transaction to the extent the
aggregate consideration paid in connection with such Specified Transaction, is
less than $5,000,000.00 in the aggregate for all such transactions in any fiscal
year.

23

--------------------------------------------------------------------------------

“PTE”:  A prohibited transaction class exemption issued by the U.S. Department
of Labor, as any such exemption may be amended from time to time.

“Purchasing Lender”:  See 2§14(a).

“QFC”:  See §40.

“QFC Credit Support”:  See §40.

“Qualified ECP Loan Party”:  Means, in respect of any Hedge Obligation, each
Loan Party with total assets exceeding $10,000,000.00 at the time the relevant
guaranty or grant of the relevant security interest becomes effective with
respect to such Hedge Obligation or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Intermediary”:  With respect to any Loan Party, a qualified
intermediary within the meaning of Internal Revenue Service
Regulation 1.1031(k)-1(g)(4) that is acting for the benefit of such Loan Party.

“Ratings Grid Election”:  See definition of Applicable Margin.

“Real Estate”:  All real property at any time owned or leased (as lessee or
sublessee) by a Borrower or any of their respective Subsidiaries, including,
without limitation, the Unencumbered Assets.

“Recourse Indebtedness”:  As of any date of determination, any Indebtedness
(whether secured or unsecured) of Guarantors, Parent Borrower, their
Subsidiaries or their Non-Wholly Owned Subsidiaries with respect to which the
liability of the obligor is not limited to the obligor’s interest in specified
assets securing such Indebtedness, subject to Non-Recourse Exclusions.  Recourse
Indebtedness shall not include Non-Recourse Indebtedness.

“Reference Period”:  See definition of Pro Forma Basis.

“Refinanced Indebtedness”:  See definition of Permitted Refinancing
Indebtedness.

“Refinancing”:  See definition of Permitted Refinancing Indebtedness.

“Register”:  See §18.2.

“Reimbursement Contribution”:  See §37(b).

“Release”:  Any past or present releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, disposing or dumping
(other than in reasonable quantities to the extent necessary in the ordinary
course of operation of Borrowers’, their tenants’ or operators’ business and, in
any event, in compliance, in all material respects, with all Environmental
Laws).

“Rent Roll”:  A report prepared by the Borrowers showing for each Unencumbered
Asset owned or leased by the Borrowers, its occupancy, tenants, lease expiration
dates, lease rent and other information in substantially the form presented to
Agent on or prior to the date hereof.

“Representative”:  See §14.17.

“Required Lenders”:  As of any date, such Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than fifty-one percent (51%) of the
aggregate amount of the Total Commitment, or, if the Total Commitment has been
terminated or reduced to zero, Lenders whose aggregate Commitment Percentage

24

--------------------------------------------------------------------------------

is equal to or greater than fifty-one percent (51%) of the principal amount of
the Exposure; provided that (a) in determining such Commitment Percentage at any
given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Commitment Percentages of Lenders shall be redetermined, for
voting purposes only, to exclude the Commitment Percentages of such Defaulting
Lenders, and (b) at all times when two or more Lenders are party to this
Agreement, the term “Required Lenders” shall in no event mean less than two (2)
Lenders.

“Reserve Percentage”:  For any Interest Period, that percentage which is
specified three (3) Business Days before the first day of such Interest Period
by the Board of Governors of the Federal Reserve System (or any successor) or
any other governmental or quasi-governmental authority with jurisdiction over
Agent or any Lender for determining the maximum reserve requirement (including,
but not limited to, any marginal reserve requirement) for Agent or any Lender
with respect to liabilities constituting of or including (among other
liabilities) Eurocurrency liabilities in an amount equal to that portion of the
Loan affected by such Interest Period and with a maturity equal to such Interest
Period.

“Responsible Officer”:  The chief executive officer, president, chief financial
officer, treasurer, assistant treasurer or any executive vice president of a
Loan Party and, for purposes of §10.4, the secretary or assistant secretary of a
Loan Party.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“Revolving Credit Commitment”:  As to each Lender, the amount set forth on
Schedule 1.1-A hereto under the caption “Revolving Credit Commitment”, or as set
forth in the applicable Assignment and Acceptance Agreement or Accession
Agreement, as the amount of such Lender’s Commitment to make or maintain Loans
(other than Swing Loans) to the Borrowers, to participate in Letters of Credit
for the account of the Borrowers and to participate in Swing Loans to the
Borrowers, as the same may be increased or decreased from time to time or
terminated in accordance with the terms of this Agreement.

“Revolving Credit Lender”:  Any Lender that has a Revolving Credit Commitment,
the initial Revolving Credit Lenders being identified on Schedule 1.1-A hereto.

“Revolving Credit Loan or Loans”:  An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of Three Hundred Fifty Million Dollars ($350,000,000.00) (subject to
increase as provided in §2.11 and less any decrease thereto pursuant to §2.4) to
be made by the Revolving Credit Lenders hereunder as more particularly described
in §2.  Without limiting the foregoing, (a) Revolving Credit Loans shall also
include Revolving Credit Loans made pursuant to §2.10(f) and (b) Swing Loans
shall constitute “Revolving Credit Loans” for all purposes hereunder.

“Revolving Credit Maturity Date”:  May 9, 2023, as such date may be extended as
provided in §2.12, or such earlier date on which the Revolving Credit Loans
shall become due and payable or the Revolving Credit Commitments are terminated
pursuant to the terms hereof.

“Revolving Credit Notes”:  See §2.2.

“Rollover Interest Period”:  The Interest Period set forth with respect to each
Rollover Loan on Schedule 1.1-C hereto.

“Rollover Loan”:  The Loans (as defined in the Existing Credit Agreement)
described on Schedule 1.1 C hereto.

“S&P”:  S&P Global Ratings, a division of S&P Global Inc., and any successor
thereto.

25

--------------------------------------------------------------------------------

“Sanctioned Entity”:  Any of (a) an agency, political subdivision, or
instrumentality of the government of, (b) an organization directly or indirectly
controlled by or (c) a Person or group resident in, in each case, a country that
is itself the subject of Sanctions.

“Sanctioned Person”:  A Person or group named on the list of Specially
Designated Nationals or Blocked Persons maintained by the OFAC as published from
time to time or any Sanctions-related list of designated Persons maintained by
OFAC or the U.S. Department of State, the United Nations Security Council, the
European Union, or any EU member state.

“Sanctions”:  Economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC”:  The federal Securities and Exchange Commission.

“Secured Indebtedness”:  As of any date of determination, that portion of Total
Indebtedness which is secured by a Lien on Real Estate, any ownership interests
in any Subsidiary or Non-Wholly Owned Subsidiary or any other assets, but
excluding, with respect to any Secured Recourse Indebtedness, the amount, if
any, by which the principal amount of such Secured Recourse Indebtedness exceeds
the applicable Collateral Value of the collateral securing such indebtedness.

“Secured Leverage Ratio”:  As of any date of determination, Secured Indebtedness
divided by Gross Asset Value, expressed as a percentage.

“Secured Recourse Indebtedness”:  As of any date of determination, that portion
of Secured Indebtedness with respect to which the liability of the obligor is
not limited to the obligor’s interest in specified assets securing such
Indebtedness (subject to Non-Recourse Exclusions); provided that Indebtedness of
a single-purpose entity (or any holding company or other entity which owns such
single-purpose entity) which is secured by substantially all of the assets of
such single-purpose entity (or any holding company or other entity which owns
such single-purpose entity) but for which there is no recourse to another Person
beyond the single-purpose entity or holding company or other entity which owns
such single-purpose entity (other than with respect to Non-Recourse Exclusions)
shall not be considered a part of Secured Recourse Indebtedness even if such
Indebtedness is fully recourse to such single-purpose entity (or any holding
company or other entity which owns such single-purpose entity) and unsecured
guarantees provided by a Borrower or any Guarantor of mortgage loans to
Subsidiaries or Non-Wholly Owned Subsidiaries shall not be included in Secured
Recourse Indebtedness.

“Selling Lender”:  See §2.14(a).

“Solvent”:  With respect to the Loan Parties, that (a) the fair value of the
property of the Loan Parties is greater than the total amount of liabilities,
including contingent liabilities, of  the Loan Parties, (b) the present fair
salable value of the assets of the Loan Parties is not less than the amount that
will be required to pay the probable liability of the Loan Parties on their
debts as they become absolute and matured, (c)  the Loan Parties do not intend
to, and do not believe that they will, incur debts or liabilities beyond the
Loan Parties’ ability to pay such debts and liabilities as they mature and (d)
the Loan Parties are not engaged in business or a transaction, and are not about
to engage in business or a transaction, for which the Loan Parties’ property
would constitute an unreasonably small capital.  The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Specified Loan Party”:  Any Loan Party that is not then a Qualified ECP Loan
Party (determined prior to giving effect to §7.21).

26

--------------------------------------------------------------------------------

“Specified Transaction”:  With respect to any period, any (a) asset sale,
acquisition, Investment, sale, transfer or other disposition of assets or
property other than in the ordinary course, (b) any merger or consolidation, or
any similar transaction, or (c) any incurrence, issuance or repayment of
Indebtedness.

“Stabilized Property”:  Real Estate (a) which is a commercial property operating
as a Multifamily Property that is completed with tenants in occupancy and open
for business, or (b) which has ceased to be a “Construction in Process” in
accordance with the definition thereof.

“State”:  A state of the United States of America and the District of Columbia.

“Subsidiary”:  For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

“Subsidiary Borrowers”:  Any Borrower that is a Subsidiary of Parent Borrower
party hereto as of the Closing Date and any Additional Subsidiary Borrower that
is the direct owner of an Unencumbered Asset.

“Successor Rate Conforming Changes”:  With respect to any proposed successor
benchmark rate pursuant to §4.6(b), any conforming changes made in accordance
with §4.6(b) to (a) the definitions of Base Rate and Interest Period, (b) timing
and frequency of determining rates and making payments of interest and (c) other
administrative matters as may be appropriate, in the discretion of Agent, to (i)
reflect the adoption of such successor benchmark rate and (ii) permit the
administration thereof by Agent in a manner substantially consistent with market
practice (or, if Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such successor benchmark rate exists, in such other manner of
administration as Agent determines in consultation with the Borrowers).

“Supported QFC”:  See §40.

“Swing Loan”:  See §2.5(a).

“Swing Loan Commitment”:  With respect to each Swing Loan Lender, the amount set
forth opposite such Swing Loan Lender’s name on Schedule 1.1-A hereto under the
caption “Swing Loan Commitment”, which shall, in the aggregate, be an amount
equal to ten percent (10%) of the aggregate amount of the Revolving Credit
Commitments, or as set forth in the applicable Assignment and Acceptance
Agreement or Accession Agreement, as the same may be changed from time to time
in accordance with the terms of this Agreement.  The Swing Loan Commitment is
part of, and not in addition to, the Total Commitment.

“Swing Loan Lenders”:  KeyBank and Citibank, each in its capacity as a Swing
Loan Lender, and any successors thereto in such capacity.

“Swing Loan Note”:  See §2.5(b).

“Swing Loan Share”:  With respect to each Swing Loan Lender and each Swing Loan,
such Swing Loan Lender’s ratable portion of such Swing Loan, calculated based
upon the ratio of such Swing Loan Lender’s Swing Loan Commitment to the total
Swing Loan Commitments of all of the Swing Loan Lenders.

“Syndication Agents”:  As defined in the preamble hereto.

27

--------------------------------------------------------------------------------

“Taking”:  The taking or appropriation (including by deed in lieu of
condemnation) of any Unencumbered Asset, or any part thereof or interest
therein, whether permanently or temporarily, for public or quasi-public use
under the power of eminent domain, by reason of any public improvement or
condemnation proceeding, or in any other manner or any customarily recognized
and compensated damage or injury or diminution in value through condemnation,
inverse condemnation or other exercise of the power of eminent domain.

“Taxes”:  Any present or future taxes, levies, imposts, duties, charges, fees,
or similar deductions or withholdings that are imposed by any Governmental
Authority.

“Titled Agents”:  Arrangers, Syndication Agents, Bookrunners, or any
Documentation Agent.

“Total Commitment”:  The aggregate Revolving Credit Commitments of the Lenders
as set forth on Schedule 1.1-A hereto, as the same may be increased or decreased
from time to time or terminated in accordance with the terms of this Agreement.

“Total Consolidated Operating Property Value”:  As of any date of determination,
on a consolidated basis for the Consolidated Group, the sum of:  (a) the
aggregate Consolidated Asset NOI for all Stabilized Properties (excluding
Consolidated Asset NOI from Stabilized Properties being held at acquisition cost
under (b) below) for the most recent calendar quarter, annualized, divided by
the Capitalization Rate, plus (b) the acquisition cost of any Stabilized
Property for the first eighteen (18) months following its acquisition.

“Total Indebtedness”:  As of any date of determination, without duplication, the
sum of (a) all Indebtedness of the Consolidated Group outstanding at such date,
determined on a Consolidated basis plus (b) the Consolidated Group Pro Rata
Share of all Indebtedness of any Non-Wholly Owned Subsidiaries outstanding at
such date.

“Total Unencumbered Asset Value”:  As of any date of determination, on a
consolidated basis for the Consolidated Group the sum of:  (a) the aggregate
Unencumbered Asset NOI for all Stabilized Properties (excluding Unencumbered
Asset NOI from Stabilized Properties being held at acquisition cost under (b)
below) for the most recent calendar quarter, annualized, divided by the
Capitalization Rate, plus (b) the acquisition cost of any Stabilized Property
for the first eighteen (18) months following its acquisition plus (c) 80% of all
1031 Cash held by a Qualified Intermediary on behalf of any Loan Party at such
time.

“Type”:  As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

“Unencumbered Asset Adjusted NOI”:  On any date of determination, the
Unencumbered Asset NOI for the most recent fiscal quarter, annualized, less,
with respect to Real Estate owned by any Person in the Consolidated Group, the
Capital Expenditure Reserve, and, with respect to Real Estate owned by
Non-Wholly Owned Subsidiaries, the Consolidated Group Pro Rata Share of the
Capital Expenditure Reserve.

“Unencumbered Asset Conditions”:  See the definition of Unencumbered Assets.

“Unencumbered Asset Financial Covenants”:  The financial covenants set forth in
§9.8 (Unencumbered Assets), §9.9 (Maximum Unsecured Leverage Ratio) and §9.10
(Minimum Unencumbered Assets Debt Service Coverage Ratio).

“Unencumbered Asset NOI”:  As of any date of determination, “property rental and
other income” attributable to the Unencumbered Assets (including, without
limitation, payments received from insurance on account of business or rental
interruption and condemnation proceeds from any temporary use or occupancy)
accruing for such period minus the amount of all expenses incurred in connection
with and directly attributable to the ownership and operation of such
Unencumbered Assets for such period (including, without limitation, property
management fees and amounts accrued for the payment of real estate taxes and
insurance premiums,

28

--------------------------------------------------------------------------------

but excluding Interest Expense or other debt service charges and any non-cash
charges such as depreciation or amortization of financing costs plus acquisition
costs for consummated acquisitions), with such results being “grossed up” for
any Unencumbered Assets not owned for the entire testing period.

“Unencumbered Assets”:  (a) Each Multifamily Property listed on Schedule 5.1 and
(b) each other Multifamily Property designated as an Unencumbered Asset by
Parent Borrower pursuant to §5.2 (i) that is an operating Multifamily Property
located within the fifty (50) States of the United States or the District of
Columbia, (ii) that is wholly-owned in fee (or leased under a Ground Lease
acceptable to Agent in its reasonable discretion), by Parent Borrower or a
Subsidiary Borrower, (iii) that is not subject to any Liens (other than
Permitted Liens) or any Negative Pledge, (iv) that is not subject to mezzanine
debt financing, (v) that is not the subject of a Disqualifying Environmental
Event or Disqualifying Structural Event and is free of all title defects, or
other materially adverse matters, in each case which in the reasonable
determination of Agent would materially impact the value, cashflow, or
marketability of such Multifamily Property and (vi) with respect to which all of
the representations set forth in §6 of this Agreement concerning Unencumbered
Assets are true and correct in all material respects with respect thereto (the
requirements described in clauses (i) through (vi) being the “Unencumbered Asset
Conditions”).

“Unencumbered Assets Debt Service Coverage Ratio”:  As of any date of
determination, Unencumbered Asset Adjusted NOI for all Unencumbered Assets
divided by Implied Unsecured Debt Service, expressed as a percentage.

“Unhedged Variable Rate Indebtedness”:  As of any date of determination, the sum
of (a) Total Indebtedness minus (b) the sum of (i) the aggregate amount of all
Total Indebtedness having interest which accrues thereon at a fixed rate of
interest per annum plus (ii) with respect to all Total Indebtedness hedged by
Derivatives Contracts effectively fixing or capping the per annum rate of
interest thereof, the aggregate notational amount of all such Derivatives
Contracts.

“Unimproved Land”:  Real Estate which is unimproved and on which no development
or Construction in Process is in effect.

“Unrestricted Cash and Cash Equivalents”:  As of any date of determination, the
sum of (a) the aggregate amount of Unrestricted cash and (b) the aggregate
amount of Unrestricted Cash Equivalents (valued at fair market value).  As used
in this definition, “Unrestricted cash” and “Unrestricted Cash Equivalents”
means, as of any date of determination, the aggregate amount of cash and Cash
Equivalents included in the cash accounts that would be listed on the
consolidated balance sheet of the Consolidated Group prepared in accordance with
GAAP as of the end of the most recently ended fiscal quarter ending prior to the
date of such determination for which consolidated financial statements of the
Consolidated Group are available to the extent such cash is not classified as
restricted for financial statement purposes (unless so classified solely because
of any provision under this Agreement and/or the other Loan Documents or because
they are subject to a Lien securing the Obligations hereunder or  the
obligations thereunder).

“Unsecured Indebtedness”:  As of any date of determination, the portion of Total
Indebtedness outstanding at such date that is not Secured Indebtedness.

“Unsecured Leverage Ratio”:  As of any date of determination, Unsecured
Indebtedness divided by Total Unencumbered Asset Value, expressed as a
percentage.

“Unsecured Recourse Indebtedness”:  As of any date of determination, Recourse
Indebtedness that is not Secured Recourse Indebtedness.

“Unused Fee”:  See §2.3(a).

“U.S. Lender”:  See §4.4(c).

29

--------------------------------------------------------------------------------

“U.S. Special Resolution Regimes”:  See §40.

“Wholly Owned Subsidiary”:  As to Parent Borrower, any Subsidiary of Parent
Borrower that is directly or indirectly owned one hundred percent (100%) by
Parent Borrower, without regard to Equity Interests issued so as to achieve up
to 125 equity holders so as to qualify as a REIT.

“Write-Down and Conversion Powers”:  Means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

§1.2Rules of Interpretation

.

(a)A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.

(b)The singular includes the plural and the plural includes the singular.

(c)A reference to any law includes any amendment or modification of such law.

(d)A reference to any Person includes its permitted successors and permitted
assigns.

(e)Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.

(f)The words “include”, “includes” and “including” are not limiting.

(g)The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval.

(h)All terms not specifically defined herein or by GAAP, which terms are defined
in the Uniform Commercial Code as in effect in the State of New York, have the
meanings assigned to them therein.

(i)Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.

(j)The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

(k)The words “the date hereof” or words of like import shall mean the date that
this Agreement is fully executed by all parties.

(l)In the event of any change in generally accepted accounting principles after
the date hereof or any other change in accounting procedures pursuant to §7.3
which would affect the computation of any financial covenant, ratio or other
requirement set forth in any Loan Document, then upon the request of the
Borrowers or Agent, the Borrowers and Agent shall negotiate promptly, diligently
and in good faith in order to amend the provisions of the Loan Documents such
that such financial covenant, ratio or other requirement shall continue to
provide substantially the same financial tests or restrictions of the Borrowers
as in effect prior to such accounting change, as determined by Parent Borrower
and Agent in good faith.  Until such time as such amendment shall have been
executed and delivered by the Borrowers and Agent, such financial covenants,
ratio and other requirements, and all financial statements and other documents
required to be delivered under the Loan Documents, shall be calculated and
reported as if such change had not occurred.

30

--------------------------------------------------------------------------------

(m)For purposes of this Agreement, “knowledge” of any Loan Party or any Loan
Party “becoming aware” or other language of similar import means, with respect
to any matter, the actual knowledge of any Responsible Officer.

§2THE CREDIT FACILITY.

§2.1Loans

.

(a)[Reserved].

(b)The Revolving Credit Loans.  Subject to the terms and conditions set forth in
this Agreement, each of the Revolving Credit Lenders severally agrees to lend to
the Borrowers, and the Borrowers may borrow (and repay and reborrow) from time
to time between the Closing Date and the Revolving Credit Maturity Date upon
notice by the Borrowers to Agent given in accordance with §2.7, such sums as are
requested by the Borrowers for the purposes set forth in §2.9 up to a maximum
aggregate principal amount Outstanding (after giving effect to all amounts
requested) at any one time equal to the lesser of (i) such Revolving Credit
Lender’s Revolving Credit Commitment and (ii) such Revolving Credit Lender’s
Commitment Percentage of (A) the Facility Available Amount minus (B) the sum of
(1) the amount of all Outstanding Revolving Credit Loans and (without
duplication) Swing Loans and (2) the aggregate amount of Letter of Credit
Liabilities; provided, that, in all events no Default or Event of Default shall
have occurred and be continuing; and provided, further, that the Outstanding
principal amount of the Revolving Credit Loans (after giving effect to all
amounts requested), Swing Loans and Letter of Credit Liabilities shall not at
any time exceed the Total Commitment or cause a violation of the covenants set
forth in §9.  The Revolving Credit Loans shall be made pro rata in accordance
with each Revolving Credit Lender’s Commitment Percentage.  Each request for a
Revolving Credit Loan hereunder shall constitute a representation and warranty
by the Borrowers that all of the conditions required of the Borrowers set forth
in §10 and §11 have been satisfied on the date of such request (or if such
condition is required to have been satisfied only as of the Closing Date, that
such condition was satisfied as of the Closing Date).  Agent may assume that the
conditions in §10 and §11 have been satisfied unless it receives prior written
notice from a Revolving Credit Lender that such conditions have not been
satisfied.  No Revolving Credit Lender shall have any obligation to make
Revolving Credit Loans to the Borrowers in the maximum aggregate principal
outstanding balance of more than the principal face amount of its Revolving
Credit Note or its Revolving Credit Commitment, as applicable.

§2.2Notes

.  The Revolving Credit Loans shall, if requested by each Lender, be evidenced
by separate promissory notes of the Borrowers in substantially the form of
Exhibit A hereto (collectively, the “Revolving Credit Notes”), dated of even
date with this Agreement (except as otherwise provided in §18.3) and completed
with appropriate insertions.  One Revolving Credit Note shall be payable to the
order of each Revolving Credit Lender which so requests the issuance of a
Revolving Credit Note in the principal amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment or, if less, the outstanding amount of all
Revolving Credit Loans made by such Revolving Credit Lender, plus interest
accrued thereon, as set forth below.  

§2.3Unused Fee; Facility Fee

.  i)  Subject to §2.3(b) below, the Borrowers agree to pay to Agent for the
account of the Revolving Credit Lenders (other than any Defaulting Revolving
Credit Lender) in accordance with their respective Commitment Percentages a
facility unused fee (the “Unused Fee”) calculated at the rate per annum as set
forth below on the actual daily amount by which the Revolving Credit Commitment
exceeds the outstanding principal amount of Revolving Credit Loans, Swing Loans
and the face amount of Letters of Credit Outstanding during each calendar
quarter or portion thereof commencing on the date hereof and ending on the
Revolving Credit Maturity Date.  The Unused Fee shall be calculated for each
quarter based on the ratio (expressed as a percentage) of (i) the actual daily
amount of the outstanding principal amount of the Revolving Credit Loans and
(without duplication) Swing Loans and the face amount of Letters of Credit
Outstanding during such quarter to (ii) the Revolving Credit Commitment, and if
such ratio is less than fifty percent (50%), the Unused Fee shall be payable at
the rate of one quarter of one percent (0.25%) per annum, and

31

--------------------------------------------------------------------------------

if such ratio is equal to or greater than fifty percent (50%), the Unused Fee
shall be payable at the rate of fifteen hundredths of one percent (0.15%) per
annum.  The Unused Fee shall be payable quarterly in arrears on the first (1st)
Business Day of each calendar quarter for the immediately preceding calendar
quarter or portion thereof, and on any earlier date on which the Revolving
Credit Commitments shall be reduced or shall terminate as provided in §2.4, with
a final payment on the Revolving Credit Maturity Date.

(b)In the event that Parent Guarantor achieves an Investment Grade Rating and
Parent Borrower makes a Ratings Grid Election, the Borrowers shall no longer pay
the Unused Fee immediately following the end of the quarter during which Agent
receives such notice.  For each succeeding quarter, the Borrowers shall pay a
facility fee (the “Facility Fee”) at the applicable rate set forth in the Debt
Ratings pricing grid in the definition of “Applicable Margin”, times the actual
daily amount of each Revolving Credit Lender’s Revolving Credit Commitment,
regardless of usage.  The Facility Fee will be payable quarterly in arrears on
the last day of each March, June, September and December, and on the Revolving
Credit Maturity Date.  If Parent Borrower has made the Ratings Grid Election as
described above but thereafter Parent Guarantor fails to maintain an Investment
Grade Rating by at least one of S&P or Moody’s, then (x) the Unused Fee shall be
payable during the period commencing on the date Parent Guarantor no longer has
an Investment Grade Rating by at least one of S&P or Moody’s and ending on the
date Parent Borrower makes another Ratings Grid Election, and (y) no Facility
Fee shall be payable during the period that the Unused Fee is payable.

(c)All interest and fees accrued and unpaid under the Existing Agreement as of
the date of this Agreement with respect to Revolving Credit Loans (as defined in
the Existing Agreement) shall be due and payable in the amount determined
pursuant to the Existing Agreement for periods prior to the Closing Date on the
next date established for payment of such interest or fee set forth in this
Agreement.

§2.4Reduction and Termination of the Revolving Credit Commitments

.  The Borrowers shall have the right at any time and from time to time upon
five (5) Business Days’ prior written notice to Agent to reduce by
$25,000,000.00 or an integral multiple of $5,000,000.00 in excess thereof
(provided that in no event shall the Revolving Credit Commitment be reduced in
such manner to an amount less than $75,000,000.00 unless the Revolving Credit
Commitment is terminated in full) or to terminate entirely the Revolving Credit
Commitments, whereupon the Revolving Credit Commitments of the Revolving Credit
Lenders shall be reduced pro rata in accordance with their respective Commitment
Percentages of the amount specified in such notice or, as the case may be,
terminated, any such termination or reduction to be without penalty except as
otherwise set forth in §4.8; provided, however, that no such termination or
reduction shall be permitted if, after giving effect thereto, the sum of
Outstanding Revolving Credit Loans, the Outstanding Swing Loans and the Letter
of Credit Liabilities would exceed the Revolving Credit Commitments of the
Revolving Credit Lenders as so terminated or reduced.  Promptly after receiving
any notice from the Borrowers delivered pursuant to this §2.4, Agent will notify
the Revolving Credit Lenders of the substance thereof.  Any reduction of the
Revolving Credit Commitments shall also result in a proportionate reduction
(rounded to the next lowest integral multiple of $100,000.00) in the maximum
amount of the Swing Loan Commitment and the Letter of Credit Commitment,
respectively.  Upon the effective date of any such reduction or termination, the
Borrowers shall pay to Agent for the respective accounts of the Revolving Credit
Lenders the full amount of any Unused Fee or Facility Fee under §2.3 then
accrued on the amount of the reduction.  No reduction or termination of the
Revolving Credit Commitments may be reinstated.

§2.5Swing Loan Commitment

.

(a)Subject to the terms and conditions set forth in this Agreement, each Swing
Loan Lender agrees, in accordance with its respective Swing Loan Share, to lend
to the Borrowers (the “Swing Loans”), and the Borrowers may borrow (and repay
and reborrow) from time to time between the Closing Date and the date which is
ten (10) Business Days prior to the Revolving Credit Maturity Date upon notice
by the Borrowers to the Swing Loan Lenders given in accordance with this §2.5,
such sums as are requested by the Borrowers for the purposes set forth in §2.9
in an aggregate principal amount at any one time outstanding with respect to
each Swing Loan Lender not exceeding such Swing Loan Lender’s Swing Loan
Commitment;

32

--------------------------------------------------------------------------------

provided that in all events (i) no Default or Event of Default shall have
occurred and be continuing; (ii) if a Revolving Credit Lender shall be a
Defaulting Lender, the requested amount of the Swing Loan shall be reduced by
the amount of such Defaulting Lender’s participation interest in the Swing Loan;
and (iii) the Outstanding principal amount of the Revolving Credit Loans and
(without duplication) Swing Loans (after giving effect to all amounts
requested), plus Letter of Credit Liabilities shall not at any time exceed the
lesser of (A) the aggregate Revolving Credit Commitments or (B) the Facility
Available Amount.  The funding of a Swing Loan hereunder shall constitute a
representation and warranty by the Borrowers that all of the conditions set
forth in §10 and §11 have been satisfied on the date of such funding (or if such
condition is required to have been satisfied only as of the initial Closing
Date, that such condition was satisfied as of the Closing Date) or waived by
Agent.  Each Swing Loan Lender may assume that the conditions in §10 and §11
have been satisfied unless such Swing Loan Lender has received written notice
from a Revolving Credit Lender that such conditions have not been
satisfied.  Each Swing Loan shall be due and payable within seven (7) days of
the date such Swing Loan was provided and the Borrowers hereby agree (to the
extent not repaid as contemplated by §2.5(d) below) to repay each Swing Loan
(whether or not demand for payment is made) on or before the date that is seven
(7) days from the date such Swing Loan was provided.

(b)The Swing Loans shall be evidenced by separate promissory notes of the
Borrowers in substantially the form of Exhibit B hereto (the “Swing Loan
Notes”), dated the date of this Agreement and completed with appropriate
insertions.  The Swing Loan Notes shall be payable to the order of the Swing
Loan Lenders in the principal face amount equal to each such Swing Loan Lender’s
Swing Loan Commitment and shall be payable as set forth below.

(c)The Borrowers shall request a Swing Loan by delivering to the Agent and the
Swing Loan Lenders a Loan Request executed by an Authorized Officer, together
with an executed Availability Certificate in the form of Exhibit F (each, an
“Availability Certificate”), no later than 1:00 p.m. (Eastern time) on the
requested Drawdown Date specifying the amount of the requested Swing Loan (which
shall be in the minimum amount of $1,000,000.00) and providing the wire
instructions for the delivery of the Swing Loan proceeds.  The Loan Request
shall also contain the information required by §2.7 (to the extent
applicable).  Each such Loan Request shall be irrevocable and binding on the
Borrowers and shall obligate the Borrowers to accept such Swing Loan on the
Drawdown Date.  Notwithstanding anything herein to the contrary, a Swing Loan
shall be a Base Rate Loan and shall bear interest at a rate per annum equal to
the Base Rate for Revolving Credit Base Rate Loans.  The proceeds of the Swing
Loan will be disbursed by wire by the Swing Loan Lenders (in accordance with
their respective Swing Loan Shares) to the Borrowers no later than 3:00 p.m.
(Eastern time) on the requested Drawdown Date.

(d)The Swing Loan Lenders shall, within two (2) Business Days after the Drawdown
Date with respect to such Swing Loan, request each Revolving Credit Lender,
including the Swing Loan Lenders, to make a Revolving Credit Loan pursuant to
§2.1 in an amount equal to such Revolving Credit Lender’s Commitment Percentage
of the amount of the Swing Loan outstanding on the date such notice is
given.  In the event that the Borrowers do not notify Agent in writing otherwise
on or before noon (Eastern time) of the third (3rd) Business Day after the
Drawdown Date with respect to such Swing Loan, Agent shall notify the Revolving
Credit Lenders that such Revolving Credit Loan shall be a Revolving Credit LIBOR
Rate Loan with an Interest Period of one (1) month, provided that the making of
such Revolving Credit LIBOR Rate Loan will not be in contravention of any other
provision of this Agreement, or if the making of a Revolving Credit LIBOR Rate
Loan would be in contravention of this Agreement, then such notice shall
indicate that such loan shall be a Revolving Credit Base Rate Loan.  The
Borrowers hereby irrevocably authorize and direct the Swing Loan Lenders to so
act on their behalf, and agrees that any amount advanced to Agent for the
benefit of any Swing Loan Lender pursuant to this §2.5(d) shall be considered a
Revolving Credit Loan pursuant to §2.1.  Unless any of the events described in
paragraph (h), (i), or (j) of §12.1 shall have occurred (in which event the
procedures of §2.5(e) shall apply), each Revolving Credit Lender shall make the
proceeds of its Revolving Credit Loan available to the applicable Swing Loan
Lender for the account of such Swing Loan Lender at Agent’s Head Office prior to
12:00 noon (Eastern time) in funds immediately available no later than the third
(3rd) Business Day after the date such notice is given just as if the Revolving
Credit Lenders were funding directly to the

33

--------------------------------------------------------------------------------

Borrowers, so that thereafter such Obligations shall be evidenced by the
Revolving Credit Notes.  The proceeds of such Revolving Credit Loan shall be
immediately applied to repay the Swing Loans.

(e)If for any reason a Swing Loan cannot be refinanced by a Revolving Credit
Loan pursuant to §2.5(d) (including due to a Defaulting Lender’s failure to
fund), each Revolving Credit Lender will, on the date such Revolving Credit Loan
pursuant to §2.5(d) was to have been made, purchase an undivided participation
interest in the Swing Loan in an amount equal to its Commitment Percentage of
such Swing Loan (or portion thereof).  Each Revolving Credit Lender will
immediately transfer to the Swing Loan Lenders in immediately available funds
the applicable amount of its participation and upon receipt thereof each Swing
Loan Lender will deliver to such Revolving Credit Lender a Swing Loan
participation certificate dated the date of receipt of such funds and in the
amount received by such Swing Loan Lender.

(f)Whenever at any time after a Swing Loan Lender has received from any
Revolving Credit Lender such Revolving Credit Lender’s participation interest in
a Swing Loan, or such Swing Loan Lender receives any payment on account thereof,
such Swing Loan Lender will distribute to such Revolving Credit Lender its
participation interest in such amount (appropriately adjusted in the case of
interest payments to reflect the period of time during which such Revolving
Credit Lender’s participating interest was outstanding and funded); provided,
however, that in the event that such payment received by such Swing Loan Lender
is required to be returned, such Revolving Credit Lender will return to such
Swing Loan Lender any portion thereof previously distributed by such Swing Loan
Lender to it.

(g)Each Revolving Credit Lender’s obligation to fund a Revolving Credit Loan as
provided in §2.5(d) or to purchase participation interests pursuant to §2.5(e)
shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Credit Lender or the
Borrowers may have against any Swing Loan Lender, the Borrowers or anyone else
for any reason whatsoever; (ii) the occurrence or continuance of a Default or an
Event of Default; (iii) any adverse change in the condition (financial or
otherwise) of the Borrowers or any of their respective Subsidiaries; (iv) any
breach of this Agreement or any of the other Loan Documents by the Borrowers or
any Lender; or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.  Any portions of a Swing Loan
not so purchased or converted may be treated by Agent and the Swing Loan Lenders
as against such Revolving Credit Lender as a Revolving Credit Loan which was not
funded by the non-purchasing Revolving Credit Lender as contemplated by §2.8 and
§12.5, and shall have such rights and remedies against such Revolving Credit
Lender as are set forth in §2.8, §12.5, and §14.5.  Each Swing Loan, once so
sold or converted, shall cease to be a Swing Loan for the purposes of this
Agreement, but shall be a Revolving Credit Loan made by each Revolving Credit
Lender under its Revolving Credit Commitment.

§2.6Interest on Loans

.

(a)[Reserved].

(b)Each Base Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the date on which such Base Rate Loan is
repaid or converted to a LIBOR Rate Loan at the rate per annum equal to the Base
Rate.

(c)[Reserved].

(d)Each LIBOR Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the last day of each Interest Period with
respect thereto at the rate per annum equal to the sum of LIBOR determined for
such Interest Period plus the Applicable Margin for LIBOR Rate Loans; provided
that during each Rollover Interest Period for the applicable Rollover Loan, the
LIBOR Rate and Applicable Margin with respect to such Rollover Loan shall be as
specified on Schedule 1.1-C hereto.

34

--------------------------------------------------------------------------------

(e)The Borrowers promise to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.

(f)Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the other
Type as provided in §4.1.

(g)The parties understand that the applicable interest rate for the Loans and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to Lenders by the Borrowers (the “Borrower Information”).  If it is
subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrowers) at the time it was delivered to Agent,
and if the applicable interest rate or fees calculated for any period were
different than they should have been had the correct information been timely
provided, then, such interest rate and such fees for such period shall be
automatically recalculated using correct Borrower Information.  Agent shall
promptly notify the Borrowers in writing of any additional interest and fees due
because of such recalculation, and the Borrowers shall pay such additional
interest or fees due to Agent, for the account of each Lender, within five (5)
Business Days of receipt of such written notice.  The Borrowers shall receive a
credit or refund of any overpayment promptly after such determination.  Any
recalculation of interest or fees required by this provision shall survive the
termination of this Agreement for a period of one hundred eighty (180) days, and
this provision shall not in any way limit any of Agent’s, any Issuing Lender’s,
or any Lender’s other rights under this Agreement.

§2.7Requests for Revolving Credit Loans

.  Except with respect to the initial Revolving Credit Loan on the Closing Date,
the Borrowers shall give to Agent written notice executed by an Authorized
Officer in the form of Exhibit D hereto (or telephonic notice confirmed in
writing in the form of Exhibit D hereto) of each Revolving Credit Loan requested
hereunder (a “Loan Request”) by 1:00 p.m. (Eastern time) one (1) Business Day
prior to the proposed Drawdown Date with respect to Base Rate Loans and two (2)
Business Days prior to the proposed Drawdown Date with respect to LIBOR Rate
Loans, together with an executed Availability Certificate.  Each such notice
shall specify with respect to the requested Revolving Credit Loan the proposed
principal amount of such Revolving Credit Loan, the Type of Revolving Credit
Loan, the initial Interest Period (if applicable) for such Revolving Credit Loan
and the Drawdown Date.  Promptly upon receipt of any such notice, Agent shall
notify each of the Revolving Credit Lenders thereof.  Each such Loan Request
shall be irrevocable and binding on the Borrowers and shall obligate the
Borrowers to accept the Revolving Credit Loan requested from the Revolving
Credit Lenders on the proposed Drawdown Date.  Nothing herein shall prevent the
Borrowers from seeking recourse against any Revolving Credit Lender that fails
to advance its proportionate share of a requested Revolving Credit Loan as
required by this Agreement.  Each Loan Request shall be (a) for a Base Rate Loan
in a minimum aggregate amount of $100,000.00; or (b) for a LIBOR Rate Loan in a
minimum aggregate amount of $500,000.00; provided, however, that there shall be
no more than seven (7) LIBOR Rate Loans outstanding at any one time.

§2.8Funds for Loans

.

(a)Not later than noon (Eastern time) on the proposed Drawdown Date of any
Revolving Credit Loans, each of the Revolving Credit Lenders will make available
to Agent, at Agent’s Head Office, in immediately available funds, the amount of
such Lender’s Commitment Percentage of the amount of the requested Loans which
may be disbursed pursuant to §2.1.  Upon receipt from each such Revolving Credit
Lender of such amount, and upon receipt of the documents required by §10 and §11
and the satisfaction of the other conditions set forth therein (except, in each
case, to the extent waived by Agent) to the extent applicable, Agent will make
available to the Borrowers the aggregate amount of such Revolving Credit Loans
made available to Agent by the Revolving Credit Lenders by crediting such amount
to the account of the Borrowers maintained at Agent’s Head Office or wiring such
funds in accordance with the Borrowers’ written instructions.  The failure or
refusal of any Revolving Credit Lender to make available to Agent at the
aforesaid time and place on any Drawdown Date the amount of its Commitment
Percentage of the requested Revolving Credit Loans shall not relieve any other
Revolving Credit Lender from its several obligation hereunder to make available
to

35

--------------------------------------------------------------------------------

Agent the amount of such other Lender’s Commitment Percentage of any requested
Revolving Credit Loans, including any additional Revolving Credit Loans that may
be requested subject to the terms and conditions hereof to provide funds to
replace those not advanced by the Revolving Credit Lender so failing or
refusing.

(b)Unless Agent shall have been notified by any Lender prior to the applicable
Drawdown Date that such Lender will not make available to Agent such Lender’s
Commitment Percentage of a proposed Loan, Agent may in its discretion assume
that such Lender has made such Loan available to Agent in accordance with the
provisions of this Agreement and Agent may, if it chooses, in reliance upon such
assumption make such Loan available to the Borrowers, and such Lender shall be
liable to Agent for the amount of such advance.  If such Lender does not pay
such corresponding amount upon Agent’s demand therefor, Agent will promptly
notify the Borrowers, and the Borrowers shall promptly pay such corresponding
amount to Agent.  Agent shall also be entitled to recover from such Lender or
the Borrowers (without duplication), as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by Agent to the Borrowers to the date such
corresponding amount is recovered by Agent at a per annum rate equal to (i) from
the Borrowers at the applicable rate for such Loan or (ii) from a Lender at the
Federal Funds Effective Rate.

§2.9Use of Proceeds

.  The Borrowers will use the proceeds of the Revolving Credit Loans and the
Letters of Credit solely to (a) pay closing costs in connection with this
Agreement; (b) fund the direct or indirect acquisition of additional Multifamily
Properties located within the fifty (50) States of the continental United States
or the District of Columbia; (c) fund capital and construction expenditures,
tenant improvements, leasing or other commissions and property and equipment
acquisitions within the fifty (50) States of the continental United States or
the District of Columbia; (d) repay amounts owed under the Existing Credit
Agreement; and (e) for general working capital purposes (including without
limitation to finance interest shortfalls, general operating expenses, including
without limitation taxes, insurance and other expenses, and the payment of fees
and expenses related to the Facility).

§2.10Letters of Credit

.

(a)Subject to the terms and conditions set forth in this Agreement, at any time
and from time to time from the Closing Date through the day that is thirty (30)
days prior to the Revolving Credit Maturity Date, the applicable Issuing Lender
shall issue such Letters of Credit as the Borrowers may request upon the
delivery of a written request in the form of Exhibit E hereto (a “Letter of
Credit Request”), together with an executed Availability Certificate, to such
Issuing Lender, provided that (i) no Default or Event of Default shall have
occurred and be continuing, (ii) upon issuance of such Letter of Credit, the
aggregate Letter of Credit Liabilities shall not exceed the aggregate Letter of
Credit Commitments and the Letter of Credit Liabilities of the applicable
Issuing Lender shall not exceed such Issuing Lender’s Letter of Credit
Commitment, which Letter of Credit Commitment shall be automatically increased
on a pro rata basis with increases in the aggregate Revolving Credit
Commitments, (iii) in no event shall the sum of (A) the Revolving Credit Loans
Outstanding, (B) (without duplication) the Swing Loans Outstanding and (C) the
amount of Letter of Credit Liabilities (after giving effect to all Letters of
Credit requested) exceed the Total Commitment or the Facility Available Amount,
(iv) the conditions set forth in §10 and §11 shall have been satisfied (or if
such condition is required to have been satisfied only as of the Closing Date,
that such condition was satisfied as of the Closing Date) or waived by Agent,
(v) no Revolving Credit Lender is a Defaulting Lender (provided the applicable
Issuing Lender may, in its sole discretion, be entitled to waive this
condition), unless the applicable Issuing Lender has entered into arrangements,
including the delivery of cash collateral, satisfactory to such Issuing Lender
(in its sole discretion) with the Borrowers or such Defaulting Lender to
eliminate such Issuing Lender’s actual or potential Fronting Exposure with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other Letter of Credit
Liabilities as to which such Issuing Lender has actual or potential Fronting
Exposure, as it may elect in its sole discretion, and (vi) in no event shall any
amount drawn under a Letter of Credit be available for reinstatement or a
subsequent drawing under such Letter of Credit.  The applicable Issuing Lender
may assume that the conditions in §10 and §11 have been satisfied unless it
receives written notice from a Revolving Credit Lender that such conditions have
not been satisfied.  Each Letter of Credit

36

--------------------------------------------------------------------------------

Request shall be executed on behalf of the Borrowers by an Authorized Officer of
the Borrowers.  The Issuing Lenders shall be entitled to conclusively rely on
such Person’s authority to request a Letter of Credit on behalf of the
Borrowers.  The Issuing Lenders shall have no duty to verify the authenticity of
any signature appearing on a Letter of Credit Request.  The Borrowers assume all
risks with respect to the use of the Letters of Credit.  Unless the applicable
Issuing Lender and the Required Lenders otherwise consent, the term of any
Letter of Credit shall not exceed a period of time commencing on the issuance of
the Letter of Credit and ending one year after the date of issuance thereof,
subject to extension pursuant to an “evergreen” clause reasonably acceptable to
Agent and the applicable Issuing Lender (but in any event the term shall not
extend beyond thirty (30) days prior to the Revolving Credit Maturity Date
unless the Borrowers have provided to Agent cash collateral reasonably
acceptable to Agent in an amount equal to the Letter of Credit Liability with
respect to any Letter of Credit which extends beyond thirty (30) days prior to
the Revolving Credit Maturity Date).  The amount available to be drawn under any
Letter of Credit shall reduce on a dollar-for-dollar basis the amount available
to be drawn under the aggregate Revolving Credit Commitments as a Revolving
Credit Loan.

(b)Each Letter of Credit Request shall be submitted to the applicable Issuing
Lender and Agent (if Agent is not the applicable Issuing Lender) at least three
(3) Business Days (or such shorter period as such Issuing Lender may approve)
prior to the date upon which the requested Letter of Credit is to be
issued.  Each such Letter of Credit Request shall contain (i) a statement as to
the purpose for which such Letter of Credit shall be used (which purpose shall
be in accordance with the terms of this Agreement), and (ii) a certification by
an Authorized Officer or the chief financial or chief accounting officer of
Parent Guarantor that the Borrowers are and will be in compliance with all
covenants under the Loan Documents after giving effect to the issuance of such
Letter of Credit.  The Borrowers shall further deliver to the applicable Issuing
Lender such additional applications (which application as of the date hereof is
in the form of Exhibit I hereto) and documents as such Issuing Lender may
reasonably require, in conformity with the then standard practices of its letter
of credit department applicable to all or substantially all similarly situated
borrowers, in connection with the issuance of such Letter of Credit; provided
that in the event of any conflict, the terms of this Agreement shall control.

(c)The applicable Issuing Lender shall, subject to the conditions set forth in
this Agreement, issue the Letter of Credit on or before three (3) Business Days
following receipt of the documents last due pursuant to §2.10(b).  Each Letter
of Credit shall be in form and substance reasonably satisfactory to such Issuing
Lender in its reasonable discretion.

(d)Upon the issuance of a Letter of Credit, each Revolving Credit Lender shall
be deemed to have purchased a participation therein from the applicable Issuing
Lender, and with respect to any Existing Letters of Credit, each Revolving
Credit Lender shall be deemed to have purchased a participation therein from the
applicable Existing Issuing Lender on the Closing Date, in each case in an
amount equal to its respective Commitment Percentage of the amount of such
Letter of Credit.  No Revolving Credit Lender’s obligation to participate in a
Letter of Credit shall be affected by any other Revolving Credit Lender’s
failure to perform as required herein with respect to such Letter of Credit or
any other Letter of Credit.

(e)Upon the issuance of each Letter of Credit, the Borrowers shall pay to the
applicable Issuing Lender (i) for its own account, a Letter of Credit fronting
fee with respect to each Letter of Credit, at a rate equal to one eighth of one
percent (0.125%), computed on the face amount available to be drawn under such
Letter of Credit and (ii) for the accounts of the Revolving Credit Lenders
(including such Issuing Lender) in accordance with their respective percentage
shares of participation in such Letter of Credit, a Letter of Credit fee
calculated at the rate per annum equal to the Applicable Margin then applicable
to LIBOR Rate Loans on the amount available to be drawn under such Letter of
Credit.  Such fees shall be payable in quarterly installments in arrears with
respect to each Letter of Credit on the first (1st) day of each calendar quarter
following the date of issuance and continuing on each quarter or portion thereof
thereafter, as applicable, or on any earlier date on which the Revolving Credit
Commitments shall terminate and on the expiration or return of any Letter of
Credit (if such letter of credit is outstanding less than a full quarter, such
fee shall be prorated for the period of time outstanding).  In addition, the
Borrowers shall pay to the applicable Issuing Lender for its own account within
ten (10) Business Days of demand of such Issuing Lender the standard issuance,
documentation and service

37

--------------------------------------------------------------------------------

charges applicable to all or substantially all similarly situated borrowers for
Letters of Credit issued from time to time by such Issuing Lender.

(f)In the event that any amount is drawn under a Letter of Credit by the
beneficiary thereof, the Borrowers shall reimburse the applicable Issuing Lender
by having such amount drawn treated as an outstanding Base Rate Loan under this
Agreement (the Borrowers being deemed to have requested a Base Rate Loan on such
date in an amount equal to the amount of such drawing and such amount drawn
shall be treated as an outstanding Base Rate Loan under this Agreement) and
Agent shall promptly notify each Revolving Credit Lender by telex, telecopy,
telegram, telephone (confirmed in writing) or other similar means of
transmission, and each Revolving Credit Lender shall promptly and
unconditionally pay to Agent, for the applicable Issuing Lender’s own account,
an amount equal to such Revolving Credit Lender’s Commitment Percentage of such
Letter of Credit (to the extent of the amount drawn).  The Borrowers further
hereby irrevocably authorize and direct Agent to notify the Revolving Credit
Lenders of the Borrowers’ intent to convert such Base Rate Loan to a LIBOR Rate
Loan with an Interest Period of one (1) month on the third (3rd) Business Day
following the funding by the Revolving Credit Lenders of their advance under
this §2.10(f), provided that the making of such LIBOR Rate Loan shall not be a
contravention of any provision of this Agreement.  If and to the extent any
Revolving Credit Lender shall not make such amount available on the Business Day
on which such draw is funded, such Revolving Credit Lender agrees to pay such
amount to Agent forthwith on demand, together with interest thereon, for each
day from the date on which such draw was funded until the date on which such
amount is paid to Agent, at the Federal Funds Effective Rate until three (3)
days after the date on which Agent gives notice of such draw and at the Federal
Funds Effective Rate plus one percent (1.0%) for each day thereafter.  Further,
such Revolving Credit Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Revolving Credit Loans, amounts
due with respect to its participations in Letters of Credit and any other
amounts due to it hereunder to Agent to fund the amount of any drawn Letter of
Credit which such Revolving Credit Lender was required to fund pursuant to this
§2.10(f) until such amount has been funded (as a result of such assignment or
otherwise).  In the event of any such failure or refusal, the Revolving Credit
Lenders not so failing or refusing shall be entitled to a priority secured
position for such amounts as provided in §12.5.  The failure of any Revolving
Credit Lender to make funds available to Agent in such amount shall not relieve
any other Revolving Credit Lender of its obligation hereunder to make funds
available to Agent pursuant to this §2.10(f).

(g)If after the issuance of a Letter of Credit pursuant to §2.10(c) by an
Issuing Lender, but prior to the funding of any portion thereof by a Revolving
Credit Lender, for any reason a drawing under a Letter of Credit cannot be
refinanced as a Revolving Credit Loan, each Revolving Credit Lender will, on the
date such Revolving Credit Loan pursuant to §2.10(f) was to have been made,
purchase an undivided participation interest in such Letter of Credit in an
amount equal to its Commitment Percentage of the amount of such Letter of
Credit.  Each Revolving Credit Lender will immediately transfer to such Issuing
Lender in immediately available funds the amount of its participation and upon
receipt thereof such Issuing Lender will deliver to such Revolving Credit Lender
a Letter of Credit participation certificate dated the date of receipt of such
funds and in such amount.

(h)Whenever at any time after an Issuing Lender has received from any Revolving
Credit Lender any such Revolving Credit Lender’s payment of funds under a Letter
of Credit and thereafter such Issuing Lender receives any payment on account
thereof, then such Issuing Lender will distribute to such Revolving Credit
Lender its participation interest in such amount (appropriately adjusted in the
case of interest payments to reflect the period of time during which such
Revolving Credit Lender’s participation interest was outstanding and funded);
provided, however, that in the event that such payment received by such Issuing
Lender is required to be returned, such Revolving Credit Lender will return to
such Issuing Lender any portion thereof previously distributed by such Issuing
Lender to it.

(i)The issuance of any supplement, modification, amendment, renewal or extension
to or of any Letter of Credit shall be treated in all respects the same as the
issuance of a new Letter of Credit.

38

--------------------------------------------------------------------------------

(j)The Borrowers assume all risks of the acts, omissions, or misuse of any
Letter of Credit by the beneficiary thereof.  None of Agent, any Issuing Lender
or any Lender will be responsible for (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any Letter of Credit or any document
submitted by any party in connection with the issuance of any Letter of Credit,
even if such document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) for the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of Agent or any Lender, none of the foregoing
will affect, impair or prevent the vesting of any of the rights or powers
granted to Agent, any Issuing Lender or Lenders hereunder.  In furtherance and
extension and not in limitation or derogation of any of the foregoing, any act
taken or omitted to be taken by Agent, any Issuing Lender or any other Lender in
good faith will be binding on the Borrowers and will not put Agent, any Issuing
Lender or any other Lender under any resulting liability to the Borrowers;
provided nothing contained herein shall relieve any Issuing Lender, Agent or any
other Lender for liability to the Borrowers arising as a result of the gross
negligence or willful misconduct of such Issuing Lender, Agent or such Lender,
as applicable, as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods.

§2.11Increase in Total Commitment

.

(a)Provided that no Default or Event of Default has occurred and is continuing,
subject to the terms and conditions set forth in this §2.11, the Borrowers shall
have the option at any time and from time to time before the date that is thirty
(30) days prior to the Revolving Credit Maturity Date (or the extended Revolving
Credit Maturity Date, as applicable, if the Borrowers exercise their extension
option pursuant to §2.12) to request an increase in the Total Commitment to an
amount not greater than Six Hundred Million Dollars ($600,000,000.00) by giving
written notice to Agent (an “Increase Notice”; and the amount of such requested
increase is a “Commitment Increase”); provided that any such individual
Commitment Increase must be in a minimum amount of $25,000,000.00; provided
further that the Borrower will have the right (to be exercised only one time
during the term of the Facility) to designate a Commitment Increase as an
Incremental Term Loan Facility in accordance with §2.13, in which case the
provisions of §2.13 shall apply to such Commitment Increase.  The principal
amount of such Incremental Term Loan Facility shall be part of, and not in
addition to, the Total Commitment (with any such Incremental Term Loan Facility
resulting in a corresponding reduction in the future Commitment Increases
available under this §2.11).  Agent shall send a notice to all Lenders (the
“Additional Commitment Request Notice”) informing them of the Borrowers’ request
to increase the Total Commitment.  Each Lender who desires to provide an
additional Commitment upon such terms shall provide Agent with a written
commitment letter specifying the amount of the additional Commitment by which it
is willing to provide prior to such deadline as may be specified in the
Additional Commitment Request Notice.  If the requested increase is
oversubscribed then Agent and Arrangers shall allocate the Commitment Increase
among such Lenders who provide such commitment letters on such basis mutually
acceptable to each of the Borrowers, Agent and Arrangers.  If the additional
Commitments so provided are not sufficient to provide the full amount of the
Commitment Increase requested by the Borrowers, then Agent, Arrangers or the
Borrowers may, but shall not be obligated to, invite, and Agent, in consultation
with Parent Borrower, will use its reasonable efforts to arrange for, one or
more banks or lending institutions (which banks or lending institutions shall be
reasonably acceptable to Agent, Arrangers and Parent Borrower) to become a
Lender and provide an additional Commitment (each such Lender, an “Acceding
Lender”).  Agent shall promptly provide all Lenders and Acceding Lenders with a
notice setting forth the amount, if any, of the additional Commitment to be
provided by each Lender and Acceding Lender and the revised Commitment
Percentages (as well as the revised Maximum Facility Amount and the revised
amount of the Letter of Credit Commitment and the Swing Loan Commitment,

39

--------------------------------------------------------------------------------

respectively) which shall be applicable after the effective date of the
Commitment Increase specified therein (the “Commitment Increase Date”).  In no
event shall any Lender be obligated to provide an additional Commitment.

(b)On any Commitment Increase Date the Outstanding principal balance of the
applicable Loans shall be reallocated among the Lenders (including any Acceding
Lenders) such that after the applicable Commitment Increase Date the Outstanding
principal amount of Loans owed to each Lender shall be equal to such Lender’s
Commitment Percentage (as in effect after the applicable Commitment Increase
Date) of the Outstanding principal amount of all applicable Loans.  The
participation interests of the Revolving Credit Lenders in Swing Loans and
Letters of Credit shall be similarly adjusted as applicable.  On any Commitment
Increase Date each Lender whose Commitment Percentage is increasing shall
advance the funds to Agent and the funds so advanced shall be distributed among
the Lenders whose Commitment Percentage is decreasing as necessary to accomplish
the required reallocation of the Outstanding Loans.  The funds so advanced shall
be Base Rate Loans until converted to LIBOR Rate Loans which are allocated among
all Lenders based on their applicable Commitment Percentages, after giving
effect to any Commitment Increase, as reasonably determined by Agent.

(c)Upon the effective date of each increase in the Total Commitment pursuant to
this §2.11, each Acceding Lender shall become a Lender party to this Agreement
as of such date and shall execute an accession agreement in form and substance
reasonably satisfactory to Parent Borrower and Agent (each, an “Accession
Agreement”) Agent may unilaterally revise Schedule 1.1-A hereto and the
Borrowers shall, if requested by such Lender, execute and deliver to Agent new
Notes for each Lender whose Commitment has changed so that the principal amount
of such Lender’s applicable Notes shall equal its Commitment.  Agent shall
deliver such replacement Notes (or new Notes, in the case of Acceding Lenders)
to the respective Lenders in exchange for the Notes replaced thereby (if
applicable) which shall be surrendered by such Lenders.  Such new Notes shall
(if applicable) provide that they are replacements for the surrendered Notes and
(if applicable) that they do not constitute a novation, shall be dated as of the
Commitment Increase Date and shall otherwise be in substantially the form of
Exhibit A hereto.

(d)Notwithstanding anything to the contrary contained herein, any obligation of
Agent and Lenders to increase the Total Commitment pursuant to this §2.11 shall
be conditioned upon satisfaction or waiver of the following conditions precedent
which must be satisfied or waived prior to the effectiveness of any increase of
the Total Commitment:

(i)Payment of Fees.  The Borrowers shall pay to Agent those fees described in
and contemplated by any applicable Agreement Regarding Fees with respect to the
applicable Commitment Increase; and

(ii)No Default.  On the date any Increase Notice is given and on the date such
increase becomes effective, both immediately before and after the Total
Commitment is increased, no Default or Event of Default shall have occurred and
be continuing; and

(iii)Representations True.  The representations and warranties made by the
Borrowers and Guarantors, respectively, in the Loan Documents or otherwise made
by or on behalf of the Borrowers and Guarantors, respectively, in connection
therewith shall also be true and correct in all material respects on the date of
such Increase Notice and on the date the Total Commitment is increased, both
immediately before and after the Total Commitment is increased (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date); and

(iv)Additional Documents and Expenses.  The Borrowers and Guarantors shall
execute and deliver to Agent and Lenders such additional documents and opinions
as Agent may reasonably require, including, without limitation, a Compliance
Certificate, demonstrating compliance with all covenants set forth in the Loan
Documents after giving effect to the increase, a certificate signed on behalf of
Parent

40

--------------------------------------------------------------------------------

Borrower by an Authorized Officer confirming the statements in clauses (ii) and
(iii) of this §2.11(d), and the Borrowers shall pay the cost of any reasonable
and documented fees, taxes or expenses which are reasonably requested in
connection with such increase.

§2.12Extension of Revolving Credit Maturity Date

.  The Borrowers shall have the right and option to extend the Revolving Credit
Maturity Date to November 9, 2023, and then to May 9, 2024, in each case upon
satisfaction or waiver (with any such waiver requiring the approval of all
Lenders) of the following conditions precedent, which must be satisfied (or so
waived) prior to the effectiveness of any extension of the Revolving Credit
Maturity Date:

(a)Extension Request.  The Borrowers shall deliver written notice of such
request (the “Extension Request”) to Agent not earlier than the date which is
one hundred twenty (120) days and not later than the date which is sixty (60)
days prior to the then applicable Revolving Credit Maturity Date (as determined
without regard to such extension).  Any such Extension Request shall be
irrevocable and binding on the Borrowers unless otherwise agreed to by Agent in
its reasonable discretion.

(b)Payment of Extension Fee.  The Borrowers shall pay to Agent for the pro rata
accounts of the Revolving Credit Lenders in accordance with their respective
Revolving Credit Commitments an extension fee in an amount equal to six and
one-quarter (6.25) basis points on the aggregate Revolving Credit Commitments of
the Revolving Credit Lenders in effect on the then applicable Revolving Credit
Maturity Date, after taking into consideration any reduction in the Revolving
Credit Commitments as of such date (as determined without regard to such
extension), which fee shall, when paid, be fully earned and non-refundable.

(c)No Default.  On the date the Extension Request is given and on the then
applicable Revolving Credit Maturity Date (as determined without regard to such
extension) no Default or Event of Default shall have occurred and be continuing,
and the Borrowers shall deliver to Agent a certificate signed on behalf of
Parent Borrower by an Authorized Officer stating the same.

(d)Prior Extension.  For the extension to May 9, 2024, the extension to November
9, 2023 shall have been previously effected.

(e)Representations and Warranties.  The representations and warranties made by
the Borrowers and Guarantors, respectively, in the Loan Documents or otherwise
made by or on behalf of the Borrowers and Guarantors, respectively, in
connection therewith shall be true and correct in all material respects on the
date the Extension Request is given and on the then applicable Revolving Credit
Maturity Date (as determined without regard to such extension), it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date, and the Borrowers shall deliver to Agent a certificate
signed on behalf of Parent Borrower by an Authorized Officer stating the same.

§2.13Incremental Term Loan Facility

.

(a)In accordance with §2.11, the Borrowers may, at any time (but no more than
once during the term of the Facility), by written notice to Agent, request that
a portion of the available Commitment Increases permitted under §2.11 be
designated as a single incremental term loan (an “Incremental Term Loan
Facility”) to be made available by the existing Lenders and/or Additional
Incremental Term Loan Lenders, and to be effective as of the date specified in
such notice (the “Incremental Term Loan Date”) as specified in the related
notice to Agent; provided, however, that (i) in no event shall the amount of the
Incremental Term Loan Facility be less than $25,000,000.00 or, when combined
with any and all prior Commitment Increases, result in the Total Commitment
exceeding Six Hundred Million Dollars ($600,000,000.00), (ii) the maturity date
of the Incremental Term Loan Facility shall be the date occurring five (5) years
following the Incremental Term Loan Date, or such earlier date on which the
Loans shall become due and payable pursuant to the terms hereof by virtue of the
occurrence of an Event of Default (the “Incremental Term Loan Maturity Date”)
and (iii) the

41

--------------------------------------------------------------------------------

Incremental Term Loan Facility shall otherwise be on terms identical to the
Facility.  In no event shall any Lender be required to participate in the
Incremental Term Loan Facility.

(b)The notice from the Borrowers pursuant to this §2.13 shall set forth the
requested amount and proposed terms of the Incremental Term Loan Facility.  The
Incremental Term Loan Facility may be made by any existing Lender (it being
understood that no existing Lender shall have any obligation to commit to fund
any portion of the Incremental Term Loan Facility unless it shall otherwise
agree nor shall the Borrowers be obligated to offer any such Lender the
opportunity to fund any portion of the Incremental Term Loan Facility) or by any
other banks or lending institutions that are reasonably acceptable to Agent,
Arrangers and Parent Borrower (any such other Person being called an “Additional
Incremental Term Loan Lender”).

(c)Commitments in respect of the Incremental Term Loan Facility shall become
Commitments under this Agreement pursuant to an amendment (the “Incremental Term
Loan Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Loan Parties, each Incremental Term Loan Lender and
Agent.  The Incremental Term Loan Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of Agent
and the Borrowers, to effect the provisions of this §2.13.  Subject to the
provisions of this §2.13 and notwithstanding the provisions of §27, no approval
from the Required Lenders or all Lenders will be required in connection with the
implementation of the Incremental Term Loan Facility and Agent and the
Incremental Term Loan Lenders providing the Incremental Term Loan Facility shall
be permitted to enter into such amendments to the Loan Documents as are
necessary to give effect to the Incremental Term Loan Facility.

(d)[Reserved.]

(e)[Reserved.]

§2.14Reallocation of Lender Commitment Percentages; No Novation

.  On the Closing Date, the Revolving Credit Loans (as defined in the Existing
Credit Agreement) made under the Existing Credit Agreement shall be deemed to
have been made under this Agreement, without the execution by the Borrowers or
Lenders of any other documentation, and all such Loans currently outstanding
shall be deemed to have been simultaneously reallocated among Lenders as
follows:

(a)On the Closing Date, each Lender that will have a greater Commitment
Percentage upon the Closing Date than its Commitment Percentage (as defined in
the Existing Credit Agreement) with respect to the Revolving Credit Facility (as
defined in the Existing Credit Agreement) immediately prior to the Closing Date
(each, a “Purchasing Lender”), without executing an Assignment and Acceptance
Agreement, shall be deemed to have purchased assignments pro rata from each
Lender that will have a smaller Commitment Percentage upon the Closing Date than
its Commitment Percentage (as defined in the Existing Credit Agreement) with
respect to the Revolving Credit Facility (as defined in the Existing Credit
Agreement) immediately prior to the Closing Date (each, a “Selling Lender”) in
all such Selling Lender’s rights and obligations under this Agreement and the
other Loan Documents as a Lender (collectively, the “Assigned Rights and
Obligations”) so that, after giving effect to such assignments, each Lender
shall have its respective Commitment as set forth in Schedule 1.1-A hereto and a
corresponding Pro Rata Share of all Loans then outstanding under the
Facility.  Each such purchase hereunder shall be at par for a purchase price
equal to the principal amount of the loans and without recourse, representation
or warranty, except that each Selling Lender shall be deemed to represent and
warrant to each Purchasing Lender that the Assigned Rights and Obligations of
such Selling Lender are not subject to any Liens created by that Selling
Lender.  For the avoidance of doubt, in no event shall the aggregate amount of
each Lender’s Loans outstanding at any time exceed its Commitment as set forth
in Schedule 1.1-A hereto.

(b)Each Lender that would incur any loss, cost or expense as a result of the
reallocations set forth in §2.14(a) above in respect of LIBOR Rate Loans to the
extent such reallocations take place on a day

42

--------------------------------------------------------------------------------

other than the last day of the Interest Period for such LIBOR Rate Loans hereby
waives reimbursement from the Loan Parties for any such loss, cost or expense.

(c)Agent shall calculate the net amount to be paid or received by each Lender in
connection with the assignments effected hereunder on the Closing Date.  Each
Lender required to make a payment pursuant to this Section shall make the net
amount of its required payment available to Agent, in same day funds, at the
office of Agent not later than 12:00 P.M. (New York time) on the Closing
Date.  Agent shall distribute on the Closing Date the proceeds of such amounts
to Lenders entitled to receive payments pursuant to this Section, pro rata in
proportion to the amount each such Lender is entitled to receive at the primary
address set forth in Schedule 19 hereto or at such other address as such Lender
may request in writing to Agent.

(d)Nothing in this Agreement shall be construed as a discharge, extinguishment
or novation of the Obligations of the Loan Parties outstanding under the
Existing Credit Agreement or any instruments securing the same, which
Obligations shall remain outstanding under this Agreement after the date hereof
as “Loans” except as expressly modified hereby or by instruments executed
concurrently with this Agreement.

§3REPAYMENT OF THE LOANS.

§3.1Stated Maturity

.  The Borrowers promise to pay (a) on the Revolving Credit Maturity Date and
there shall become absolutely due and payable on the Revolving Credit Maturity
Date all of the Revolving Credit Loans, Swing Loans and Letter of Credit
Liabilities outstanding on such date (other than Letters of Credit whose
expiration date is beyond the Revolving Credit Maturity Date as set forth in
§2.10(a)) and (b) on the Incremental Term Loan Maturity Date, the Incremental
Term Loan, if any, outstanding on such date, in each case together with any and
all accrued and unpaid interest thereon.

§3.2Mandatory Prepayments

.

(a)The Borrowers shall, if applicable, within five (5) Business Days after the
earlier of the date on which (i) a Responsible Officer of Parent Borrower has
knowledge of any non-compliance with the requirements described in the following
clauses (A), (B), (C), (D), (E), (F) or (G) or (ii) written notice of any such
non-compliance shall have been given to the Borrowers by Agent, prepay an
aggregate principal amount of the Loans or any other Indebtedness in an amount
sufficient to cause (A) the Exposure not to exceed the Maximum Facility Amount
on such Business Day, (B) [reserved], (C) the Letter of Credit Liabilities not
to exceed the Letter of Credit Commitments as of such Business Day, (D)
[reserved], (E) the Consolidated Leverage Ratio not to exceed the applicable
maximum Consolidated Leverage Ratio set forth in §9.1 on such Business Day, (F)
the Unsecured Leverage Ratio not to exceed the applicable maximum Unsecured
Leverage Ratio set forth in §9.9 on such Business Day and (G) the Unencumbered
Assets Debt Service Coverage Ratio not to be less than the minimum Unencumbered
Assets Debt Service Coverage Ratio set forth in §9.10 on such Business Day.

(b)Prepayments of the Facility made pursuant to §3.2(a) shall first be applied
to the Loans on a pro rata basis based on the Outstanding principal amount
thereof as of the date of the applicable prepayment (except that the amount of
any Swing Loans shall be paid solely to the Swing Loan Lenders); provided,
however, that such prepayments shall, at the option of the Borrowers, first be
applied to the Loans and any Obligations under Letters of Credit to cure any
non-compliance relating thereto.  Any prepayment amounts remaining thereafter
shall be deposited into the LC Cash Collateral Account, in an amount up to the
LC Exposure as security for the Obligations.  Upon the drawing of any Letter of
Credit for which funds are on deposit in the LC Cash Collateral Account, such
funds shall be applied to reimburse the applicable Issuing Lender or Lenders, as
applicable.  All prepayments under this §3.2 shall be made together with accrued
interest to the date of such prepayment on the principal amount prepaid,
together with any additional amounts payable pursuant to §4.8.

43

--------------------------------------------------------------------------------

(c)To the extent the funds on deposit in the LC Cash Collateral Account shall at
any time exceed the total amount required to be deposited therein pursuant to
the terms of this Agreement, Agent shall, promptly upon request by Parent
Borrower and provided that no Default or Event of Default shall then have
occurred or be continuing or would result therefrom, return such excess amount
to the Borrowers.

§3.3Optional Prepayments

.

(a)The Borrowers shall have the right, at their election, to prepay the
Outstanding amount of the Loans and Swing Loans, as a whole or in part, at any
time without penalty or premium; provided, that if any prepayment of the
Outstanding amount of any LIBOR Rate Loans pursuant to this §3.3 is made on a
date that is not the last day of the Interest Period relating thereto, such
prepayment shall be accompanied by the payment of any amounts due pursuant to
§4.8.

(b)The Borrowers shall give Agent, no later than 1:00 p.m. (Eastern time) at
least three (3) days’ prior written notice of any prepayment pursuant to this
§3.3, in each case specifying the proposed date of prepayment of the Loans and
the principal amount to be prepaid (provided that (i) any such notice may be
revoked or modified upon one (1) day’s prior notice to Agent) and/or (ii) any
such notice or repayment may be conditioned upon the consummation of a
transaction.  Notwithstanding the foregoing, no prior notice shall be required
for the prepayment of any Swing Loan.

§3.4Partial Prepayments

.  Each partial prepayment of the Loans under §3.3 shall be in a minimum amount
of $100,000.00, shall be accompanied by the payment of accrued interest on the
principal prepaid to the date of payment.  Each partial payment under §3.2 and
§3.3 shall be applied first to the principal of any Outstanding Swing Loans (pro
rata to each Swing Loan Lender based upon the ratio of such Swing Loan Lender’s
Swing Loan Commitment to the total Swing Loan Commitments of all of the Swing
Loan Lenders), and then, in the absence of instruction by the Borrowers, to the
principal of the Revolving Credit Loans (and with respect to each Type of Loan,
first to the principal of Base Rate Loans, and then to the principal of LIBOR
Rate Loans).

§3.5Effect of Prepayments

.  Amounts of the Revolving Credit Loans prepaid under §3.2 and §3.3 prior to
the Revolving Credit Maturity Date may be reborrowed as provided in §2.

§3.6Sharing of Payments, Etc.

.  

Subject to the provisions of §12.5, if any Lender shall obtain at any time any
payment (whether voluntary, involuntary, through the exercise of any right of
set off, or otherwise, other than as a result of an assignment pursuant to §18)
(i) on account of Obligations due and payable to such Lender under the Loan
Documents at such time in excess of its ratable share (according to the
proportion of (x) the amount of such Obligations due and payable to such Lender
at such time to (y) the aggregate amount of the Obligations due and payable to
all Lenders under the Loan Documents at such time) of payments on account of the
Obligations due and payable to all Lenders under the Loan Documents at such time
obtained by all Lenders at such time or (ii) on account of Obligations owing
(but not due and payable) to such Lender under the Loan Documents at such time
in excess of its ratable share (according to the proportion of (x) the amount of
such Obligations owing to such Lender at such time to (y) the aggregate amount
of the Obligations owing (but not due and payable) to all Lenders under the Loan
Documents at such time) of payments on account of the Obligations owing (but not
due and payable) to all Lenders under the Loan Documents at such time obtained
by all of the Lenders at such time, such Lender shall forthwith purchase from
the other Lenders such interests or participating interests in the Obligations
due and payable or owing to them, as the case may be, as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each other
Lender shall be rescinded and such other Lender shall repay to the purchasing
Lender the purchase price to the extent of such Lender’s ratable share
(according to the proportion of (x) the purchase price paid to such Lender to
(y) the aggregate purchase price paid to all Lenders) of such recovery together
with an amount equal to such Lender’s

44

--------------------------------------------------------------------------------

ratable share (according to the proportion of (x) the amount of such other
Lender’s required repayment to (y) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.  The Borrowers
agree that any Lender so purchasing an interest or participating interest from
another Lender pursuant to this §3.6(b) may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such interest or participating interest, as the case may be, as fully
as if such Lender` were the direct creditor of the Borrowers in the amount of
such interest or participating interest, as the case may be.

§4CERTAIN GENERAL PROVISIONS.

§4.1Conversion Options

.

(a)The Borrowers may elect from time to time to convert any of the Outstanding
Loans to a Loan of another Type and such Loans shall thereafter bear interest as
a Base Rate Loan or a LIBOR Rate Loan, as applicable; provided that (i) with
respect to any such conversion of a LIBOR Rate Loan to a Base Rate Loan, the
Borrowers shall give Agent at least one (1) Business Day’s prior written notice
of such election, and such conversion shall only be made on the last day of the
Interest Period with respect to such LIBOR Rate Loan unless the Borrowers pay
Breakage Costs as required under this Agreement; (ii) with respect to any such
conversion of a Base Rate Loan to a LIBOR Rate Loan, the Borrowers shall give
Agent at least three (3) LIBOR Business Days’ prior written notice of such
election and the Interest Period requested for such Loan, the principal amount
of the Loan so converted shall be in a minimum aggregate amount of $100,000.00
and, after giving effect to the making of such Loan, there shall be no more than
seven (7) LIBOR Rate Loans Outstanding at any one time; and (iii) no Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing.  All or any part of the Outstanding Loans of any
Type may be converted as provided herein, provided that no partial conversion
shall result in a Base Rate Loan in a principal amount of less than $100,000.00
or a LIBOR Rate Loan in a principal amount of less than $100,000.00.  On the
date on which such conversion is being made, each Lender shall take such action
as is necessary to transfer its Commitment Percentage of such Loans to its
Domestic Lending Office or its LIBOR Lending Office, as the case may be.  Each
Conversion/Continuation Request relating to the conversion of a Base Rate Loan
to a LIBOR Rate Loan shall be irrevocable by the Borrowers.

(b)Any LIBOR Rate Loan may be continued as such Type upon the expiration of an
Interest Period with respect thereto by compliance by the Borrowers with the
terms of this §4.1; provided that no LIBOR Rate Loan may be continued as such
when any Default or Event of Default has occurred and is continuing, but shall
be automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.

(c)In the event that the Borrowers do not notify Agent of their election
hereunder with respect to any LIBOR Rate Loan, such Loan shall be automatically
continued at the end of the applicable Interest Period as a LIBOR Rate Loan for
an Interest Period of one (1) month unless such Interest Period shall be greater
than the time remaining until the applicable Maturity Date, in which case such
Loan shall be automatically converted to a Base Rate Loan at the end of the
applicable Interest Period.

§4.2Fees

.  In addition to all fees specified herein, the Borrowers agree to pay to
KeyBank and Arrangers for their own account certain fees for services rendered
or to be rendered in connection with the Loans as provided pursuant to the
Agreement Regarding Fees.

§4.3[Reserved]

.

§4.4Funds for Payments

.

(a)All payments of principal, interest, facility fees, closing fees and any
other amounts due hereunder or under any of the other Loan Documents shall be
made to Agent, for the respective accounts of

45

--------------------------------------------------------------------------------

Lenders and Agent, as the case may be, at Agent’s Head Office, not later than
3:00 p.m. (Eastern time) on the day when due (or such later time as is
acceptable to Agent in the event of a payment in full of all Loans and a
termination of Commitments hereunder), in each case in lawful money of the
United States in immediately available funds.  Subject to the foregoing, all
payments made to Agent on behalf of Lenders, and actually received by Agent,
shall be deemed received by Lenders on the date actually received by Agent.

(b)All payments by the Borrowers hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction or withholding for any Taxes, excluding any income or gross
receipts Taxes, franchise or similar Taxes and any Taxes imposed by a
jurisdiction (i) as a result of Agent or Lender being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) as a result of any present or former connection
between Agent or a Lender and such jurisdiction other than any connection
arising solely from executing, delivering, becoming a party to, performing its
obligations under, receiving any payments under, engaging in any other
transaction pursuant to, or enforcing any Loan Document, or selling, pledging,
assigning or granting a security interest in, any Loan Document (such Taxes,
other than those so excluded as specifically set forth in this sentence and
elsewhere in this §4.4(b), referred to as “Non-Excluded Taxes”), unless the
Borrowers are required by law to make such deduction or withholding.  If any
such obligation is imposed upon the Borrowers with respect to any amount payable
by the Borrowers hereunder or under any of the other Loan Documents, the
Borrowers will pay to Agent, for the account of Lenders (including the Swing
Loan Lenders) or (as the case may be) Agent, on the date on which such amount is
due and payable hereunder or under such other Loan Document, such additional
amount in Dollars as shall be necessary to enable Lenders or Agent to receive,
after such deduction or withholding has been made, the same net amount which
Lenders or Agent would have received on such due date had no such obligation
been imposed upon the Borrowers; provided, however, that the Borrowers shall not
be required to increase any such amounts payable to any Lender with respect to
any Non-Excluded Taxes (i) that are attributable to such Lender’s failure to
comply with the requirements of §4.4(c); (ii) that are branch profits taxes
imposed by the United States or any similar taxes imposed by any other
jurisdiction under the laws of which a Lender is organized or in which its
applicable lending office is located; (iii) in the case of a Non-U.S. Lender and
notwithstanding any consent given pursuant to §18.1, that are imposed on amounts
payable to such Lender pursuant to a law in effect on the date on which such
Lender becomes a party to this Agreement (or designates a new lending office),
except to the extent that such Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment) to receive
additional amounts from the Borrowers with respect to such Non-Excluded Taxes
pursuant to this §4.4(b); or (iv) that are U.S. federal withholding Taxes
imposed under FATCA.  The Borrowers shall indemnify each of Agent and Lenders,
as applicable, within 10 days after demand therefor, for the full amount of any
Non-Excluded Taxes (including Non-Excluded Taxes imposed or asserted on or
attributable to amounts payable under this §4) payable or paid by Agent or
Lenders or required to be withheld or deducted from a payment to Agent or
Lenders and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Non-Excluded Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrowers by a Lender (with a copy
to Agent), or by Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.  The Borrowers will deliver promptly to Agent
certificates or other valid vouchers for all Taxes or other charges deducted
from or paid with respect to payments made by the Borrowers hereunder or under
any other Loan Document.  In the event a Lender receives a refund or credit of
any Non-Excluded Taxes paid by the Borrowers pursuant to this section, such
Lender will pay to the Borrowers the amount of such refund or credit (and any
interest received with respect thereto) promptly upon receipt thereof; provided
that if at any time thereafter such Lender is required to return such refund or
credit, the Borrowers shall promptly repay to such Lender the amount of such
refund or credit, net of any reasonable incremental additional costs.

(c)If a Lender is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document, such Lender shall deliver
to the Borrowers, at the time or times reasonably requested by the Borrowers,
such properly completed and executed documentation reasonably requested by the
Borrowers as will permit such payments to be made without withholding or at a
reduced rate

46

--------------------------------------------------------------------------------

of withholding.  In addition, if reasonably requested by the Borrowers such
Lender shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers as will enable the Borrowers to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding the generality of the foregoing, each
Lender that is not a United States Person (as such term is defined in Section
7701(a)(30) of the Code) for U.S. federal income tax purposes (a “Non-U.S.
Lender”), to the extent such Lender is lawfully able to do so, shall provide the
Borrowers on or prior to the Closing Date (in the case of each Lender listed on
the signature pages hereof on the Closing Date) or on or prior to the date of
the Assignment and Acceptance Agreement or Accession Agreement pursuant to which
it becomes a Lender (in the case of each other Lender), and at such other times
as may be necessary in the determination of the Borrowers, with (x) two (2)
original copies of Internal Revenue Service Form W-8BEN, W-8BEN-E, W-8ECI and/or
W-8IMY (or, in each case, any successor forms), properly completed and duly
executed by such Lender, and any other such duly executed form(s) or
statement(s) (including whether such Lender has complied with the FATCA) which
may, from time to time, be prescribed by law and, which, pursuant to applicable
provisions of  (i) an income tax treaty between the United States and the
country of residence of such Lender, (ii) the Code, or (iii) any applicable
rules or regulations in effect under (i) or (ii) above, establish that such
Lender is not subject to deduction or withholding of United States federal
income tax with respect to any payments to such Lender of principal, interest,
fees or other amounts payable under any of the Loan Documents, or (y) if such
Lender is not a “bank” or other Person described in Section 881(c)(3) of the
Code, a certificate regarding non-bank status together with two (2) original
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor
form), properly completed and duly executed by such Lender, and such other
documentation required under the Code and requested by the Borrowers to
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to any payments to such Lender of
interest payable under any of the Loan Documents.  Each Lender that is a United
States Person (as such term is defined in Section 7701(a)(30) of the Code) for
United States federal income tax purposes (a “U.S. Lender”) shall provide the
Borrowers on or prior to the Closing Date (or, if later, on or prior to the date
on which such Lender becomes a party to this Agreement) two (2) original copies
of Internal Revenue Service From W-9 (or any successor form), properly completed
and duly executed by such Lender, certifying that such U.S. Lender is entitled
to an exemption from United States backup withholding tax, or otherwise prove
that it is entitled to such an exemption.  If a payment made to a Lender under
any Loan Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrowers at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrowers such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrowers as may be necessary for the
Borrowers to comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment (for purposes of
this sentence, “FATCA” shall include any amendments made to FATCA after the date
of this Agreement).  Each Lender required to deliver any forms, certificates or
other evidence with respect to United States federal income tax withholding
matters pursuant to this section hereby agrees, from time to time after the
initial delivery by such Lender of such forms, certificates or other evidence,
whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence obsolete or inaccurate in any material respect,
that such Lender shall promptly provide the Borrowers two (2) new original
copies of Internal Revenue Service Form W-9, W-8BEN, W-8BEN-E, W-8ECI and/or
W-8IMY (or, in each case, any successor form), a Certificate Regarding Non-Bank
Status and two (2) original copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E (or any successor form), or any documentation required under applicable
reporting requirements of FATCA, as the case may be, properly completed and duly
executed by such Lender, and such other documentation required under the Code
and requested by the Borrowers to confirm or establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to payments to such Lender under the Loan Documents, or notify the
Borrowers of its inability to deliver any such forms, certificates or other
evidence.

(d)In the event it is reasonably necessary to determine the fair market value of
the Commitments, Loans and/or other obligations under the Loan Documents for
purposes of Treasury Regulation

47

--------------------------------------------------------------------------------

Section 1.1273-2(f), Agent shall assist Parent Borrower as reasonably requested
in connection with making such determination (including by using commercially
reasonable efforts to obtain quotes and sales prices for the Commitments, Loans
and/or other obligations), and Agent shall promptly make any such determination
by Parent Borrower available to Lenders in accordance with Treasury Regulation
Section 1.1273-2(f)(9).

(e)The obligations of the Borrowers to Lenders under this Agreement (and of the
Revolving Credit Lenders to make payments to the Issuing Lenders with respect to
Letters of Credit and to the Swing Loan Lenders with respect to Swing Loans)
shall be absolute, unconditional and irrevocable, and shall be paid and
performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including, without limitation, the following
circumstances:  (i) any lack of validity or enforceability of this Agreement,
any Letter of Credit, or any of the other Loan Documents; (ii) any improper use
which may be made of any Letter of Credit or any improper acts or omissions of
any beneficiary or transferee of any Letter of Credit in connection therewith;
(iii) the existence of any claim, set-off, defense or any right which the
Borrowers or any of their Subsidiaries or Affiliates may have at any time
against any beneficiary or any transferee of any Letter of Credit (or persons or
entities for whom any such beneficiary or any such transferee may be acting) or
Lenders (other than the defense of payment to Lenders in accordance with the
terms of this Agreement) or any other Person, whether in connection with any
Letter of Credit, this Agreement, any other Loan Document, or any unrelated
transaction; (iv) any draft, demand, certificate, statement or any other
documents presented under any Letter of Credit proving to be insufficient,
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect whatsoever; (v) any breach of any agreement
between the Borrowers or any of their Subsidiaries or Affiliates and any
beneficiary or transferee of any Letter of Credit; (vi) any irregularity in the
transaction with respect to which any Letter of Credit is issued, including any
fraud by the beneficiary or any transferee of such Letter of Credit; (vii)
payment by an Issuing Lender under any Letter of Credit against presentation of
a sight draft, demand, certificate or other document which does not comply with
the terms of such Letter of Credit, provided that such payment shall not have
constituted gross negligence or willful misconduct on the part of such Issuing
Lender as determined by a court of competent jurisdiction after the exhaustion
of all applicable appeal periods; (viii) any non-application or misapplication
by the beneficiary of a Letter of Credit of the proceeds of such Letter of
Credit; (ix) the legality, validity, form, regularity or enforceability of the
Letter of Credit; (x) the failure of any payment by an Issuing Lender to conform
to the terms of a Letter of Credit (if, in such Issuing Lender’s good faith
judgment, such payment is determined to be appropriate); (xi) the surrender or
impairment of any security for the performance or observance of any of the terms
of any of the Loan Documents; (xii) the occurrence of any Default or Event of
Default; and (xiii) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, provided that nothing contained herein
shall relieve any Issuing Lender, Agent or any Lender for liability to the
Borrowers arising as a result of gross negligence or willful misconduct on the
part of such Issuing Lender, Agent, any Lender or any Swing Loan Lender, as
applicable, as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods.

§4.5Computations

.  All computations of interest on the Loans and of other fees to the extent
applicable shall be based on a 360-day year and paid for the actual number of
days elapsed.  Except as otherwise provided in the definition of the term
“Interest Period” with respect to LIBOR Rate Loans, whenever a payment hereunder
or under any of the other Loan Documents becomes due on a day that is not a
Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension.  The
Outstanding Loans and Letter of Credit Liabilities as reflected on the records
of Agent from time to time shall be considered prima facie evidence of such
amount.

§4.6Suspension of LIBOR Rate Loans

.  (a) In the event that, prior to the commencement of any Interest Period
relating to any LIBOR Rate Loan, (i) Agent shall determine that adequate and
reasonable methods do not exist for ascertaining LIBOR for such Interest Period,
or (ii) Agent shall reasonably determine that LIBOR will not accurately and
fairly reflect the cost of Lenders making or maintaining LIBOR Rate Loans for
such Interest Period, Agent shall forthwith give notice of such determination
(which shall be conclusive and binding on the Borrowers and Lenders absent
manifest error) to the Borrowers and Lenders.  In such event (x) any Loan
Request with respect to a LIBOR Rate Loan shall be automatically withdrawn and
shall be deemed a request for

48

--------------------------------------------------------------------------------

a Base Rate Loan and (y) each LIBOR Rate Loan will automatically, on the last
day of the then current Interest Period applicable thereto, become a Base Rate
Loan, and the obligations of Lenders to make LIBOR Rate Loans shall be suspended
until Agent determines that the circumstances giving rise to such suspension no
longer exist, whereupon Agent shall so notify the Borrowers and Lenders promptly
after such determination.

(b)Notwithstanding clause (a) of this §4.6 or any other provision of this
Agreement or any other Loan Document, if Agent determines (which determination
shall be conclusive absent manifest error) or the Borrowers or Required Lenders
notify Agent (with, in the case of the Required Lenders, a copy to the
Borrowers) that the Borrowers or Required Lenders (as applicable) have
determined, that (i) adequate and reasonable means do not exist for ascertaining
the LIBOR Screen Rate for any requested Interest Period, including because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary, (ii) the administrator of the LIBOR
Screen Rate or a Governmental Authority having jurisdiction over Agent has made
a public statement identifying a specific date after which the ICE Benchmark
Administration Limited LIBOR Rate (“ICE LIBOR”) or  the LIBOR Screen Rate shall
no longer be made available, or be used for determining interest rates for
loans, or (iii) syndicated loans currently being executed, or that include
language similar to that contained in this §4.6(b), are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace ICE LIBOR, then reasonably promptly after such determination by Agent or
receipt by Agent of such notice, as applicable, Agent and the Borrowers shall
negotiate in good faith and endeavor to establish an alternate rate of interest
to the LIBOR Screen Rate (including any mathematical or other adjustments to the
benchmark (if any) incorporated therein) that gives due consideration to the
then prevailing market convention for determining a rate of interest for similar
syndicated loans denominated in Dollars at such time, and shall, notwithstanding
anything to the contrary in §27, enter into an amendment to this Agreement to
reflect such alternate rate of interest, any proposed Successor Rate Conforming
Changes, any necessary adjustment to the Applicable Margin (which adjustment
shall be equal to the difference (calculated as of a date specified in such
amendment) between (i) such alternate rate of interest plus the Applicable
Margin and (ii) LIBOR in effect for the Interest Period for which LIBOR was last
applicable plus the Applicable Margin)) and such other related changes to this
Agreement as Agent and the Borrowers may determine to be appropriate.  Such
amendment shall become effective without any further action or consent of any
party to this Agreement other than Agent and the Borrowers so long as Agent
shall not have received, within five Business Days after the date that a copy of
such amendment is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment.  Until an
alternate rate of interest shall be determined in accordance with this clause
(b) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this clause (b), only to the extent the LIBOR Screen Rate is not
available or published at such time on a current basis), (1) the interest rate
applicable to all outstanding LIBOR Rate Loans shall be deemed to be determined
with reference to the Federal Funds Effective Rate in accordance with clause
(a)(ii) of the definition of Base Rate (the “Deemed FFE Rate”) plus the
Applicable Margin for Base Rate Loans, (2) such Applicable Margin shall be
adjusted by an amount equal to the difference (calculated as of the last date on
which LIBOR was in effect for the Interest Period for which LIBOR was last
applicable) between (A) the Deemed FFE Rate plus the Applicable Margin and (B)
LIBOR in effect for the Interest Period for which LIBOR was last applicable plus
the Applicable Margin, and (3) the parties will continue to negotiate in good
faith and will not unreasonably delay entry into the amendment described
above.  Notwithstanding the foregoing, if any alternate rate of interest
established pursuant to this clause (b) shall be less than zero percent per
annum, such rate shall be deemed to be zero percent per annum for purposes of
this Agreement.

§4.7Illegality

.  Notwithstanding any other provisions herein, if any Change in Law shall make
it unlawful, or any central bank or other governmental authority having or
claiming jurisdiction over a Lender or its LIBOR Lending Office shall assert
that it is unlawful, for any Lender to make or maintain LIBOR Rate Loans, such
Lender shall forthwith give notice of such circumstances to Agent and the
Borrowers and thereupon (a) the commitment of Lenders to make LIBOR Rate Loans
shall forthwith be suspended and (b) the LIBOR Rate Loans then outstanding shall
be converted automatically to Base Rate Loans on the last day of each Interest
Period applicable to such LIBOR Rate Loans or within such earlier period as may
be required by law.  Notwithstanding the foregoing, before giving such notice,
the applicable Lender shall designate a different lending office if such
designation will void the need for giving such notice and will not, in the
reasonable judgment of such Lender,

49

--------------------------------------------------------------------------------

be otherwise materially disadvantageous to such Lender or increase any costs
payable by the Borrowers hereunder.

§4.8Additional Interest

.  If any LIBOR Rate Loan or any portion thereof is repaid or is converted to a
Base Rate Loan for any reason on a date which is prior to the last day of the
Interest Period applicable to such LIBOR Rate Loan, or if repayment of the Loans
has been accelerated as provided in §12.1, or if there is any termination of
Commitments pursuant to §2.4 or reallocation of Commitments pursuant to §2.11,
the Borrowers will pay to Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages (or to the
Swing Loan Lenders with respect to a Swing Loan (pro rata based upon the ratio
of each Swing Loan Lender’s Swing Loan Commitment to the total Swing Loan
Commitments of all of the Swing Loan Lenders)), in addition to any amounts of
interest otherwise payable hereunder, the Breakage Costs.  The Borrowers
understand, agree and acknowledge the following:  (i) no Lender has any
obligation to purchase, sell and/or match funds in connection with the use of
LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan; (ii)
LIBOR is used merely as a reference in determining such rate; and (iii) the
Borrowers have accepted LIBOR as a reasonable and fair basis for calculating
such rate and any Breakage Costs.  The Borrowers further agree to pay the
Breakage Costs, if any, whether or not a Lender elects to purchase, sell and/or
match funds.

§4.9Additional Costs, Etc.

  Notwithstanding anything herein to the contrary, if any Change in Law shall:

(a)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in determining LIBOR) or any Issuing
Lender;

(b)subject Agent, any Issuing Lender, or any Lender to any Tax (other than Taxes
addressed by §4.4(b)) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(c)impose on any Lender or any Issuing Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(d)impose on any Lender or Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, such Lender’s
Commitment, a Letter of Credit or any class of loans or commitments of which any
of the Loans or such Lender’s Commitment forms a part; and the result of any of
the foregoing is:

(i)to increase the cost to any Lender or any Issuing Lender of making, funding,
issuing, renewing, extending or maintaining any of the Loans, the Letters of
Credit or such Lender’s Commitment, or

(ii)to reduce the amount of principal, interest or other amount payable to any
Lender, any Issuing Lender, or Agent hereunder on account of such Lender’s
Commitment or any of the Loans or the Letters of Credit, or

(iii)to require any Lender, any Issuing Lender, or Agent to make any payment or
to forego any interest or other sum payable hereunder, the amount of which
payment or foregone interest or other sum is calculated by reference to the
gross amount of any sum receivable or deemed received by such Lender, such
Issuing Lender, or Agent from the Borrowers hereunder,

50

--------------------------------------------------------------------------------

then, and in each such case, the Borrowers will (and as to clauses (a) and (b)
above, subject to the provisions of §4.4), within thirty (30) days of demand
made by such Lender or (as the case may be) Agent at any time and from time to
time and as often as the occasion therefor may arise, pay to such Lender or
Agent such additional amounts as such Lender, such Issuing Lender, or Agent
shall reasonably determine in good faith to be sufficient to compensate such
Lender, such Issuing Lender, or Agent for such additional cost, reduction,
payment or foregone interest or other sum.  For the avoidance of doubt, the
provisions of this §4.9 shall not apply with respect to Taxes, which shall be
governed by §4.4(b) and §4.4(c).

§4.10Capital Adequacy

.  If after the date hereof any Lender (or any Issuing Lender) determines that
(a) as a result of a Change in Law, or (b) compliance by such Lender (or Issuing
Lender) or its parent bank holding company with any directive of any such entity
regarding liquidity or capital adequacy, has the effect of reducing the return
on such Lender’s (or Issuing Lender’s) or such holding company’s capital as a
consequence of such Lender’s commitment to make Loans or participate in Letters
of Credit hereunder (or for such Issuing Lender to issue its Letters of Credit),
to a level below that which such Lender (or Issuing Lender) or holding company
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s (or Issuing Lender’s) or such holding company’s then
existing policies with respect to capital adequacy and assuming the full
utilization of such entity’s capital) by any amount deemed by such Lender (or
Issuing Lender) to be material, then such Lender (or Issuing Lender) may notify
the Borrowers thereof.  The Borrowers agree to pay to such Lender (or Issuing
Lender) the amount of such reduction in the return on capital as and when such
reduction is reasonably determined, upon presentation by such Lender (or Issuing
Lender) of a statement of the amount setting forth such Lender’s (or Issuing
Lender’s) calculation thereof.  In determining such amount, such Lender (or
Issuing Lender) may use any reasonable averaging and attribution methods
generally applied by such Lender (or Issuing Lender).

§4.11Breakage Costs

.  The Borrowers shall pay all Breakage Costs required to be paid by them
pursuant to this Agreement and incurred from time to time by any Lender within
fifteen (15) days from receipt of written notice from Agent, or such earlier
date as may be required by this Agreement.

§4.12Default Interest; Late Charge

.  Following the occurrence and during the continuance of any Event of Default,
and regardless of whether or not Agent or Lenders shall have accelerated the
maturity of the Loans, all Loans shall bear interest payable on demand at a rate
per annum equal to three percent (3.0%) above the interest rate that would
otherwise be in effect hereunder (the “Default Rate”), until such amount shall
be paid in full (after as well as before judgment).  In addition, the Borrowers
shall pay a late charge equal to three percent (3.0%) of any amount of interest
and/or principal payable on the Loans (other than amounts due on the applicable
Maturity Date or as a result of acceleration), which is not paid by the
Borrowers within ten (10) days of the date when due.

§4.13Certificate

.  A certificate setting forth any amounts payable pursuant to §4.8, §4.9,
§4.10, §4.11 or §4.12 and a reasonably detailed explanation of such amounts
which are due, submitted by any Lender or Agent to the Borrowers, shall be
conclusive in the absence of manifest error.  A Lender shall be entitled to
reimbursement under §4.9, or §4.10 from and after notice to the Borrowers that
such amounts are due given in accordance with §4.9 or §4.10 and for a period of
nine (9) months prior to receipt of such notice.

§4.14Limitation on Interest

.  Notwithstanding anything in this Agreement or the other Loan Documents to the
contrary, all agreements between or among the Borrowers, Lenders and Agent,
whether now existing or hereafter arising and whether written or oral, are
hereby limited so that in no contingency, whether by reason of acceleration of
the maturity of any of the Obligations or otherwise, shall the interest
contracted for, charged or received by Lenders exceed the maximum amount
permissible under applicable law.  If, from any circumstance whatsoever,
interest would otherwise be payable to Lenders in excess of the maximum lawful
amount, the interest payable to Lenders shall be reduced to the maximum amount
permitted under applicable law; and if from any circumstance Lenders shall ever
receive anything of value deemed interest by applicable law in excess of the
maximum lawful amount, an amount equal to any excessive interest shall be
applied to the reduction of the principal balance of the Obligations and to the
payment of interest or, if such excessive interest

51

--------------------------------------------------------------------------------

exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to the Borrowers.  All interest paid or agreed to be paid to Lenders
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest thereon for such full period shall not exceed the
maximum amount permitted by applicable law.  This Section shall control all
agreements between or among the Borrowers, Lenders and Agent.

§4.15Certain Provisions Relating to Increased Costs and Non-Funding Lenders

.  If a Lender gives notice of the existence of the circumstances set forth in
§4.7 or any Lender requests compensation for any losses or costs to be
reimbursed pursuant to any one or more of the provisions of §4.4(b), §4.9 or
§4.10, then, upon the request of the Borrowers, such Lender, as applicable,
shall use reasonable efforts in a manner consistent with such institution’s
practice in connection with loans like the Loan of such Lender to eliminate,
mitigate or reduce amounts that would otherwise be payable by the Borrowers
under the foregoing provisions, provided that such action would not be otherwise
prejudicial to such Lender, including, without limitation, by designating
another of such Lender’s offices, branches or affiliates; the Borrowers agreeing
to pay all reasonably incurred costs and expenses incurred by such Lender in
connection with any such action.  Notwithstanding anything to the contrary
contained herein, if no Default or Event of Default shall have occurred and be
continuing, and if any Lender (a) has given notice of the existence of the
circumstances set forth in §4.7 or has requested payment or compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of §4.4(b), §4.9 or §4.10 and following the request of the Borrowers has been
unable to take the steps described above to mitigate such amounts (each, an
“Affected Lender”) or (b) has failed to make available to Agent its pro rata
share of any Loan or participation in a Letter of Credit or Swing Loan and such
failure has not been cured (a “Non-Funding Lender”), then, within ninety (90)
days after such notice or request for payment or compensation or failure to
fund, as applicable, the Borrowers shall have the right as to such Affected
Lender or Non-Funding Lender, as applicable, to be exercised by delivery of
written notice delivered to Agent and the Affected Lender or Non-Funding Lender,
within ninety (90) days of receipt of such notice or failure to fund, as
applicable, to elect to cause the Affected Lender or Non-Funding Lender, as
applicable, to transfer its Commitment.  Agent shall promptly notify the
remaining Lenders that each of such Lenders shall have the right, but not the
obligation, to acquire a portion of the Commitment, pro rata based upon their
relevant Commitment Percentages, of the Affected Lender or Non-Funding Lender,
as applicable (or if any of such Lenders does not elect to purchase its pro rata
share, then to such remaining Lenders in such proportion as approved by
Agent).  In the event that Lenders do not elect to acquire all of the Affected
Lender’s or Non-Funding Lender’s Commitment, then Agent shall endeavor to obtain
a new Lender to acquire such remaining Commitment.  Upon any such purchase of
the Commitment of the Affected Lender or Non-Funding Lender, as applicable, the
Affected Lender’s or Non-Funding Lender’s interest in the Obligations and its
rights hereunder and under the Loan Documents shall terminate at the date of
purchase, and the Affected Lender or Non-Funding Lender, as applicable, shall
promptly execute all documents reasonably requested to surrender and transfer
such interest.  If such Affected Lender or Non-Funding Lender does not execute
and deliver such documents to Agent within a period of time deemed reasonable by
Agent after the later of (i) the date on which the replacement Lender executes
and delivers such documents and (ii) the date on which the Affected Lender or
Non-Funding Lender receives all payments required to be paid to it by this
§4.15, then such Affected Lender or Non-Funding Lender, as applicable, shall be
deemed to have executed and delivered such documents as of such date and Parent
Borrower shall be entitled (but not obligated) to execute and deliver such
documents on behalf of such Affected Lender or Non-Funding Lender, as
applicable.  The purchase price for the Affected Lender’s or Non-Funding
Lender’s Commitment shall equal any and all amounts outstanding and owed by the
Borrowers to the Affected Lender or Non-Funding Lender, as applicable, including
principal, prepayment premium or fee, and all accrued and unpaid interest or
fees.

§4.16Cash Collateral Account

.  

(a)Grant of Security.  The Borrowers hereby grant to Agent, as collateral agent
for the ratable benefit of the Revolving Credit Lenders, a security interest in,
the Borrowers’ right, title and interest in and to the LC Cash Collateral
Account and all (i) funds and financial assets from time to time credited
thereto (including, without limitation, all Cash Equivalents), all interest,
dividends, distributions, cash, instruments and

52

--------------------------------------------------------------------------------

other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such funds and financial assets,
and all certificates and instruments, if any, from time to time representing or
evidencing the LC Cash Collateral Account, (ii) and all promissory notes,
certificates of deposit, deposit accounts, checks and other instruments from
time to time delivered to or otherwise possessed by Agent, as collateral agent
for or on behalf of the Revolving Credit Lenders, in substitution for or in
addition to any or all of the then existing LC Account Collateral and (iii) all
interest, dividends, distributions, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the then existing LC Account Collateral, in each of
the cases set forth in clauses (i), (ii) and (iii) above, whether now owned or
hereafter acquired by the Borrowers, wherever located, and whether now or
hereafter existing or arising (all of the foregoing, collectively, the “LC
Account Collateral”).

(b)Maintaining the LC Account Collateral.  So long as any Loan or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender shall have any Commitment:

(i)the Borrowers will maintain all LC Account Collateral only with Agent, as
collateral agent;

(ii)Agent shall have the sole right to direct the disposition of funds with
respect to the LC Cash Collateral Account subject to the provisions of this
Agreement, and it shall be a term and condition of such LC Cash Collateral
Account that, except as otherwise provided herein, notwithstanding any term or
condition to the contrary in any other agreement relating to the LC Cash
Collateral Account, as the case may be, that no amount (including, without
limitation, interest on Cash Equivalents credited thereto) will be paid or
released to or for the account of, or withdrawn by or for the account of, the
Borrowers or any other Person from the LC Cash Collateral Account; provided,
however, that if no Event of Default is in effect, such funds shall, at the
Borrowers’ option, be released to pay the amounts then due to the beneficiaries
of the Letters of Credit after a proper draw thereunder; and

(iii)Agent may (with the consent of the Required Lenders and shall at the
request of the Required Lenders), at any time and without notice to, or consent
from, the Borrowers, transfer, or direct the transfer of, funds from the LC
Account Collateral to satisfy the Borrowers’ Obligations under the Loan
Documents if an Event of Default shall have occurred and be continuing.

(c)Investing of Amounts in the LC Cash Collateral Account.  Agent will, from
time to time (i) invest (A) amounts received with respect to the LC Cash
Collateral Account in such Cash Equivalents credited to the LC Cash Collateral
Account as the Borrowers may select and Agent, as collateral agent, may approve
in its reasonable discretion, and (B) interest paid on the Cash Equivalents
referred to in clause (i)(A) above, and (ii) reinvest other proceeds of any such
Cash Equivalents that may mature or be sold, in each case in such Cash
Equivalents credited in the same manner.  Interest and proceeds that are not
invested or reinvested in Cash Equivalents as provided above shall be deposited
and held in the LC Cash Collateral Account.  In addition, Agent shall have the
right at any time to exchange such Cash Equivalents for similar Cash Equivalents
of smaller or larger determinations, or for other Cash Equivalents, credited to
the LC Cash Collateral Account.

(d)Release of Amounts.  So long as no Event of Default shall have occurred and
be continuing or would result therefrom and except with respect to the amounts
required to be deposited in the LC Cash Collateral Account pursuant to §4.16(a)
above, if any, Agent will pay and release to the Borrowers or at their order or,
at the request of the Borrowers, to Agent to be applied to the Obligations of
the Borrowers under the Loan Documents such amount, if any, as is then on
deposit in the LC Cash Collateral Account.

(e)Remedies.  Upon the occurrence and during the continuance of any Event of
Default, in addition to the rights and remedies available pursuant to §12 hereof
and under the other Loan Documents, (i) Agent may exercise in respect of the LC
Account Collateral all the rights and remedies of a secured party upon default
under the Uniform Commercial Code (whether or not the Uniform Commercial Code
applies to the

53

--------------------------------------------------------------------------------

affected LC Account Collateral), and (ii) Agent may, without notice to the
Borrowers (except as required by law) and at any time or from time to time,
charge, set‑off and otherwise apply all or any part of the Obligations of the
Borrowers under the Loan Documents against any funds held with respect to the LC
Account Collateral or in any other deposit account.

§5UNENCUMBERED ASSETS.

§5.1Initial Unencumbered Assets

.  The initial Unencumbered Assets are listed on Schedule 5.1.

§5.2Addition of Unencumbered Assets

.  If Parent Borrower elects, in its sole discretion, to add an additional
Multifamily Property as an Unencumbered Asset, Parent Borrower shall deliver (A)
a certificate signed on behalf of Parent Borrower by an Authorized Officer to
Agent, designating such additional Multifamily Property as an Unencumbered Asset
and dated as of the date of such designation, stating that on a Pro Forma Basis
immediately after giving effect to such designation, the Loan Parties shall be
in compliance with the covenants contained in §9, together with supporting
information in form reasonably satisfactory to Agent showing the computations
used in determining compliance with such covenants and (B) an updated Schedule
5.1 listing each Unencumbered Asset as of the date such Multifamily Property is
added as an Unencumbered Asset hereunder; provided, however, that no Multifamily
Property shall be included as an Unencumbered Asset unless such Multifamily
Property satisfies all Unencumbered Asset Conditions or the Required Lenders
have consented in writing to such inclusion.

§5.3Failure of Unencumbered Asset Conditions

.  Notwithstanding anything contained herein to the contrary, to the extent any
Multifamily Property previously qualifying as an Unencumbered Asset ceases to
meet any of the Unencumbered Asset Conditions (except as may have otherwise been
waived in writing by the Required Lenders), such Multifamily Property shall be
immediately removed from the calculations contained herein relating to the
Unencumbered Asset Financial Covenants and such Multifamily Property shall
immediately cease to be an “Unencumbered Asset” hereunder and Parent Borrower
shall deliver (A) a certificate signed on behalf of Parent Borrower by an
Authorized Officer to Agent designating such Multifamily Property as a
non-Unencumbered Asset and dated as of the date of such designation, stating
that on a Pro Forma Basis immediately after giving effect to such removal, the
Loan Parties shall be in compliance with the covenants contained in §9, together
with supporting information in form reasonably satisfactory to Agent showing the
computations used in determining compliance with such covenants and (B) an
updated Schedule 5.1 listing each Unencumbered Asset as of the date such
Unencumbered Asset has been removed as an Unencumbered Asset hereunder.  

§5.4Borrower Election to Remove Unencumbered Assets

.  Parent Borrower may voluntarily designate any Unencumbered Asset as a
non‑Unencumbered Asset, by delivering to Agent a certificate signed on behalf of
Parent Borrower by an Authorized Officer designating such Unencumbered Asset as
a non-Unencumbered Asset (such designation to be effective upon receipt by Agent
of such certificate), (i) stating that on a Pro Forma Basis immediately after
giving effect to such removal, the Loan Parties shall be in compliance with the
covenants contained in §9, together with supporting information in form
reasonably satisfactory to Agent showing the computations used in determining
compliance with such covenants and (ii) an updated Schedule 5.1 listing each
Unencumbered Asset as of the date such Unencumbered Asset has been removed as an
Unencumbered Asset hereunder; provided, however, that without the consent of the
Required Lenders, Parent Borrower may not designate any Unencumbered Asset as a
non-Unencumbered Asset if following such designation the Loan Parties would not
be in compliance with §9.8.

§5.5Release of Subsidiary Borrowers

.  In the event that all Unencumbered Assets owned by a Subsidiary Borrower
shall have been removed as Unencumbered Assets in accordance with the terms of
this Agreement, then, upon the request of Parent Borrower, such Subsidiary
Borrower shall be released by Agent from liability under this Agreement pursuant
to a Subsidiary Borrower Release substantially in the form of Exhibit J
hereto.  

54

--------------------------------------------------------------------------------

§5.6Additional Subsidiary Borrowers

.  As a condition precedent to the addition of a Multifamily Property as an
Unencumbered Asset hereunder, concurrently with the delivery of a certificate
adding an Unencumbered Asset pursuant to §5.2 above directly owned or leased by
a Subsidiary of Parent Borrower that is not already a Borrower, Parent Borrower
shall cause each such Subsidiary to (A) duly execute and deliver to Agent a
Joinder Agreement, and such Subsidiary shall become a Subsidiary Borrower
hereunder, (B) provide all “know your customer” and other materials reasonably
requested by Agent or any Lender to ensure that each such Person is in
compliance with §6.1(e), (C) deliver to Agent such organizational agreements,
resolutions, consents, opinions and other documents and instruments as Agent may
reasonably require and (D) deliver to Agent supplements to the Schedules to this
Agreement (or the factual information needed to update such Schedules) solely to
the extent necessary due to any changes in factual matters specifically related
to the addition of such Subsidiary or Subsidiaries as a Subsidiary Borrower or
the addition of such Unencumbered Asset (so long as such changes in factual
matters shall in no event comprise a Default or an Event of Default).

§5.7Costs and Expenses of Additions and Removals

.  The Borrowers shall pay all reasonable and documented costs and expenses of
Agent in connection with the addition or removal of an Unencumbered Asset
pursuant to §5.2 through §5.6, including without limitation, reasonable and
documented attorney’s fees of one legal counsel to Agent.

§6REPRESENTATIONS AND WARRANTIES.

The Borrowers represent and warrant to Agent and Lenders as follows, each as of
the Closing Date hereof, and as of the date of the funding of any Loan
hereunder:

§6.1Corporate Authority, Etc

.

(a)Incorporation; Good Standing.  Parent Borrower is a Delaware limited
partnership duly organized pursuant to its certificate of limited partnership
filed with the Delaware Secretary of State, and is validly existing and in good
standing under the laws of the State of Delaware.  Parent Guarantor is a
Maryland corporation duly incorporated pursuant to its articles of incorporation
filed with the Maryland Secretary of State, and is validly existing and in good
standing under the laws of the State of Maryland.  Each of Parent Borrower and
each Guarantor (i) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated, except where the
failure to be so qualified would not be reasonably likely to have a Material
Adverse Effect and (ii) is in good standing in its jurisdiction of organization
or formation and in each other jurisdiction where a failure to be so qualified
in such other jurisdiction would be reasonably likely to have a Material Adverse
Effect.

(b)Subsidiaries.  Each of the Subsidiary Borrowers (i) is a corporation, limited
partnership, general partnership, limited liability company or trust duly
organized under the laws of its State of organization and is validly existing
and in good standing under the laws thereof, (ii) has all requisite power to own
its property and conduct its business as now conducted and as presently
contemplated except where the failure to be so qualified would not be reasonably
likely to have a Material Adverse Effect and (iii) is in good standing and is
duly authorized to do business in its jurisdiction of organization or formation
and in each jurisdiction where an Unencumbered Asset owned or leased by it is
located to the extent required to do so under applicable law and in each other
jurisdiction where a failure to be so qualified would be reasonably likely to
have a Material Adverse Effect.

(c)Authorization.  The execution, delivery and performance of this Agreement and
the other Loan Documents to which any of the Loan Parties is a party and the
transactions contemplated hereby and thereby (i) are within the corporate or
other organizational authority of the Loan Parties, (ii) have been duly
authorized by all necessary actions on the part of the Loan Parties, (iii) do
not and will not conflict with or result in any breach or contravention of any
provision of law, statute, rule or regulation to which any Loan Party is subject
or any judgment, order, writ, injunction, license or permit applicable to any
Loan Party, in each case except as would not be reasonably likely to have a
Material Adverse Effect, (iv) do not and will not conflict with

55

--------------------------------------------------------------------------------

or constitute a default (whether with the passage of time or the giving of
notice, or both) under any provision of the partnership agreement, limited
liability company agreement, articles of incorporation or other charter
documents or bylaws of any Loan Party, (v) do not and will not result in or
require the imposition of any lien or other encumbrance on any of the
properties, assets or rights of any Loan Party other than Permitted Liens, and
(vi) do not require the approval or consent of any Governmental Authority to be
obtained by any Loan Party or any Affiliate thereof other than those already
obtained and delivered to Agent or except as would not reasonably be likely to
have a Material Adverse Effect.

(d)Enforceability.  The execution and delivery of this Agreement and the other
Loan Documents to which any of the Loan Parties is a party are valid and legally
binding obligations of the Loan Parties enforceable in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and
general principles of equity.

(e)Foreign Assets Control.  To the knowledge of each Loan Party, none of the
Loan Parties or any Subsidiaries of the Loan Parties:  (i) is a Sanctioned
Person, (ii) has any of its assets in Sanctioned Entities, or (iii) derives any
of its operating income from investments in, or transactions with, Sanctioned
Persons or Sanctioned Entities.  To the knowledge of each Loan Party, each Loan
Party and its respective officers, employees, directors and agents, are in
compliance, in all material respects, with Anti-Corruption Laws and applicable
Sanctions.  No use of the proceeds of any Loan or Letter of Credit will violate
Anti-Corruption Laws or applicable Sanctions.  Neither the making of the Loans
nor the use of the proceeds thereof will violate the Patriot Act, the Trading
with the Enemy Act, as amended, or any of the foreign assets control regulations
of the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto or
successor statute thereto.  Each Loan Party and its Subsidiaries are in
compliance, in all material respects, with the Patriot Act.

§6.2Governmental Approvals

.  The execution, delivery and performance of this Agreement and the other Loan
Documents to which any Loan Party is a party and the transactions contemplated
hereby and thereby do not require the approval or consent of, or filing or
registration with, or the giving of any notice to, any court, department, board,
governmental agency or authority other than those already obtained, in each
case, except as would not be reasonably likely to result in a Material Adverse
Effect.

§6.3Title to Unencumbered Assets

.  Except as indicated on Schedule 6.3 hereto and except for other adjustments
that are not material in amount, Subsidiary Borrowers own in fee simple or lease
the Unencumbered Assets pursuant to a Ground Lease, in each case free and clear
of Liens except for Permitted Liens.

§6.4Financial Statements

.  Parent Guarantor has furnished to Agent on or prior to the Closing Date:  (a)
the consolidated balance sheet of the Consolidated Group as of the Balance Sheet
Date and the related consolidated statement of income and cash flow for the most
recent period then ended (and available) certified by an Authorized Officer or
the chief financial or accounting officer on behalf of Parent Guarantor, (b) as
of the Closing Date, an unaudited statement of Consolidated Asset NOI for each
of the Unencumbered Assets for the most recent period then ended (and available)
certified by the chief financial or accounting officer of Parent Borrower as
fairly presenting in all material respects the Consolidated Asset NOI for such
parcels for such periods, and (c) certain other financial information relating
to the Borrowers and the Real Estate (including, without limitation, the
Unencumbered Assets).  Such balance sheet and statement have been prepared in
accordance with generally accepted accounting principles (subject to the absence
of footnotes and subject to normal year-end adjustments in the case of interim
statements) and fairly present in all material respects the consolidated
financial condition of the Consolidated Group as of such dates and the
consolidated results of the operations of the Consolidated Group for such
periods.

§6.5No Material Changes

.  Since the later of the Balance Sheet Date or the date of the most recent
financial statements delivered pursuant to §7.4(a), as applicable, except as
otherwise disclosed in writing to Agent, there has occurred no materially
adverse change in the financial condition, or business of the Loan Parties,

56

--------------------------------------------------------------------------------

and their respective Subsidiaries taken as a whole as shown on or reflected in
the consolidated balance sheet of Parent Guarantor as of the Balance Sheet Date
(or as of the last day of the fiscal year of Parent Guarantor most recently
ended, as applicable), or its consolidated statement of income or cash flows for
the fiscal year then ended, other than changes that have not and would not be
reasonably likely to have a Material Adverse Effect.  As of the date hereof,
except as set forth on Schedule 6.5 hereto, there has occurred no material
adverse change in the financial condition, operations or business activities of
any of the Unencumbered Assets from the condition shown on the statements of
income delivered to Agent pursuant to §6.4 other than changes in the ordinary
course of business that have not had a Material Adverse Effect.

§6.6Beneficial Ownership.

  Each Borrower is in compliance in all material respects with any applicable
requirements of the Beneficial Ownership Regulation.  The information included
in the most recent Beneficial Ownership Certification, if any, delivered by the
Borrowers is true and correct in all respects.

§6.7Litigation

.  Except as stated on Schedule 6.7, as of the Closing Date, there are no
actions, suits, proceedings or investigations of any kind pending or to the
knowledge of the Borrowers threatened against any Borrower before any court,
tribunal, arbitrator, mediator or administrative agency or board which question
the validity of this Agreement or any of the other Loan Documents, any action
taken or to be taken pursuant hereto or thereto or any lien, security title or
security interest created or intended to be created pursuant hereto or thereto,
in each case which would be reasonably likely to have a Material Adverse
Effect.  Except as set forth on Schedule 6.7 as of the Closing Date, there are
no judgments, final orders or awards outstanding against or affecting any
Borrower or any Unencumbered Asset individually or in the aggregate in excess of
$5,000,000.00.

§6.8No Material Adverse Contracts, Etc.

  To the knowledge of the Borrowers, none of the Loan Parties is subject to any
charter, corporate or other legal restriction, or any judgment, decree, order,
rule or regulation that has or would be reasonably likely to have a Material
Adverse Effect.  To the knowledge of the Borrowers, none of the Loan Parties is
a party to any contract, agreement, or instrument that has or would be
reasonably likely to have a Material Adverse Effect.  To the knowledge of the
Borrowers, no event of default or unmatured event of default under any of the
Borrowers’ or Guarantor’s financial obligations exists at the time of, or after
giving effect to the making of, the Loans under the Facility that has or would
be reasonably likely to have a Material Adverse Effect.

§6.9Compliance with Other Instruments, Laws, Etc.

  To the knowledge of the Borrowers, none of the Loan Parties is in violation of
any provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that has had or would be
reasonably likely to have a Material Adverse Effect.

§6.10Tax Status

.  Except as would not reasonably be likely to have a Material Adverse Effect,
each of the Borrowers (a) has made or filed all federal and state income and all
other material Tax returns, reports and declarations required by any
jurisdiction to which it is subject or has obtained an extension for filing, (b)
has paid prior to delinquency all Taxes and other governmental assessments and
charges shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and by appropriate proceedings or for
which any of the Borrowers or their respective Subsidiaries, as applicable has
set aside on its books provisions reasonably adequate for the payment of such
Taxes, and (c) has made provisions reasonably adequate for the payment of all
accrued Taxes not yet due and payable.  In each case, except as would not
reasonably be likely to have a Material Adverse Effect, there are no unpaid
Taxes claimed by the taxing authority of any jurisdiction to be due by the
Borrowers or their respective Subsidiaries, the officers or partners of such
Person know of no basis for any such claim, and there are no audits pending or
to the knowledge of the Borrowers threatened with respect to any Tax returns
filed by the Borrowers or their respective Subsidiaries.

§6.11No Event of Default

.  No Default or Event of Default has occurred and is continuing.

57

--------------------------------------------------------------------------------

§6.12Investment Company Act

.  None of the Loan Parties or any of their respective Subsidiaries is an
“investment company”, or an “affiliated company” or a “principal underwriter” of
an “investment company”, as such terms are defined in the Investment Company Act
of 1940.

§6.13Absence of UCC Financing Statements, Etc.

  Except with respect to Permitted Liens or as disclosed on the lien search
reports delivered to and approved by Agent, to the knowledge of the Borrowers,
there is no financing statement (but excluding any financing statements that may
be filed against any Borrower without the consent or agreement of such Persons),
security agreement, chattel mortgage, real estate mortgage or other document
filed or recorded with any applicable filing records, registry, or other public
office, that purports to create a lien on, or security interest or security
title in, any Unencumbered Asset.

§6.14EEA Financial Institutions

.  Neither any Loan Party nor any of its Subsidiaries nor any general partner or
managing member of any Loan Party, as applicable, is an EEA Financial
Institution.

§6.15Unencumbered Asset Conditions

.  Each Unencumbered Asset satisfies all Unencumbered Asset Conditions (except
as may have been waived in writing by the Required Lenders).

§6.16Employee Benefit Plans

.  Except as would not reasonably be likely to have a Material Adverse Effect,
each Borrower and each ERISA Affiliate that is subject to ERISA has fulfilled
its obligation, if any, under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan.  Except as would not reasonably be likely to result in a Material
Adverse Effect, neither any Borrower nor any ERISA Affiliate has (a) sought a
waiver of the minimum funding standard under Section 412 of the Code in respect
of any Multiemployer Plan or Plan or (b) incurred any liability under Title IV
of ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA.  Neither any Borrower nor any ERISA Affiliate has failed to make any
contribution or payment to any Multiemployer Plan or Plan, or made any amendment
to any Plan, which has resulted or would reasonably be likely to result in the
imposition of a Lien.  None of the Unencumbered Assets constitutes a “plan
asset” of any Plan that is subject to ERISA.

§6.17Disclosure

.  All information, taken as a whole, contained in this Agreement, the other
Loan Documents or otherwise furnished to or made available to Agent or Lenders
by any Borrower or any Guarantor (other than projections, estimates, budgets,
and other forward-looking information), is and will be, to the best of the
Borrowers’ or Guarantors’ knowledge, true and correct in all material respects
and does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein not materially
misleading when taken as a whole.

§6.18Place of Business

.  The principal place of business of the Borrowers, as of the Closing Date, is
1835 Market Street, Suite 2601, Philadelphia, Pennsylvania 19103.

§6.19Regulations T, U and X

.  No portion of any Loan is to be used for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R. Parts 220, 221 and 224.  No Borrower is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any “margin security” or
“margin stock” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.

§6.20Environmental Compliance

.  The members of the Consolidated Group have conducted in the ordinary course
of business a review of the effect of the existing Environmental Laws and claims
alleging potential liability or responsibility for violation of the
Environmental Laws on their respective businesses, operations and properties,
and as a result thereof have reasonably concluded that, except as specifically
disclosed on Schedule 6.20, such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

58

--------------------------------------------------------------------------------

§6.21Subsidiaries; Organizational Structure

.  Schedule 6.21(a) sets forth, as of the Closing Date, all of the Subsidiary
Borrowers, the form and jurisdiction of organization of such Subsidiary
Borrowers, and the owners of the direct ownership interests therein.  On the
Closing Date, no Person owns any legal, equitable or beneficial interest in any
of the Subsidiary Borrowers except as set forth on such Schedule.  As of the
Closing Date, Parent Guarantor owns in excess of 94% of the Equity Interests in
Parent Borrower.

§6.22Leases

.  An accurate and complete Rent Roll in all material respects as of the date of
inclusion of each Multifamily Property as an Unencumbered Asset with respect to
all Leases of any portion of such Unencumbered Asset has been provided to Agent.

§6.23Property

.  Except as set forth in Schedule 6.23, to the knowledge of the Borrowers all
of the Unencumbered Assets, and all major building systems located thereon, are
structurally sound, in good condition and working order and free from material
defects, subject to ordinary wear and tear and damage from casualty or
condemnation, except for such portion of such Real Estate which is not occupied
by any tenant and which may not be in final working order pending final
build-out of such space, and except where such defects have not had and would
not reasonably be likely to have a Material Adverse Effect.  To the knowledge of
the Borrowers, there are no material unpaid or outstanding real estate or other
taxes or assessments on or against any of the Unencumbered Assets which are
payable by any Borrower (except only real estate or other taxes or assessments,
that are not yet delinquent or are being protested as permitted by this
Agreement).  Except as otherwise disclosed to Agent in writing, to the knowledge
of the Borrowers there are no pending, or threatened or contemplated, eminent
domain proceedings against any of the Unencumbered Assets.  Except as otherwise
disclosed to Agent in writing, to the knowledge of the Borrowers, none of the
Unencumbered Assets is now damaged as a result of any fire, explosion, accident,
flood or other casualty, except in cases that would not reasonably be likely to
have a Material Adverse Effect.  To the knowledge of the Borrowers, no Person
has any right or option to acquire any Unencumbered Asset or any Building
thereon or any portion thereof or interest therein, except as set forth in
Schedule 6.23.

§6.24Brokers

.  None of the Borrowers or any of their respective Subsidiaries has engaged or
otherwise dealt with any broker, finder or similar entity in connection with
this Agreement or the Loans contemplated hereunder.

§6.25Other Debt

.  Without limiting the provisions of §8.1 or §8.2, none of the Borrowers is a
party to or bound by any agreement, instrument or indenture that requires the
subordination in right or time or payment of any of the Obligations to any other
Indebtedness of any Borrower.

§6.26Solvency

.  As of the Closing Date and after giving effect to the transactions
contemplated by this Agreement and the other Loan Documents, including all Loans
made or to be made hereunder, and, including, without limitation the provisions
of §37 hereof, the Loan Parties, taken as a whole, are Solvent.

§6.27No Bankruptcy Filing

.  As of the Closing Date, no Loan Party is contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of its assets or property, and the Loan Parties have no knowledge of
any Person contemplating the filing of any such petition against it.

§6.28No Fraudulent Intent

.  Neither the execution and delivery of this Agreement or any of the other Loan
Documents nor the performance of any actions required hereunder or thereunder is
being undertaken by any Loan Party with or as a result of any actual intent by
any of such Persons to hinder, delay or defraud any entity to which any of such
Persons is now or will hereafter become indebted.

§6.29Transaction in Best Interests of Loan Parties; Consideration

.  The transaction evidenced by this Agreement and the other Loan Documents is
in the best interests of each Loan Party.  The direct and indirect benefits to
inure to the Loan Parties pursuant to this Agreement and the other Loan
Documents constitute at least “reasonably equivalent value” (as such term is
used in §548 of the Bankruptcy Code) and “valuable

59

--------------------------------------------------------------------------------

consideration,” “fair value,” and “fair consideration,” (as such terms are used
in any applicable state fraudulent conveyance law), in exchange for the benefits
to be provided by the Loan Parties pursuant to this Agreement and the other Loan
Documents, and but for the willingness of each Subsidiary Borrower to be a
co-borrower of the Loan and of each Guarantor to guarantee the Loan, the
Borrowers would be unable to obtain the financing contemplated hereunder which
financing will enable the Borrowers to have available financing to conduct and
expand their business.  The Loan Parties further acknowledge and agree that the
Loan Parties constitute a single integrated and common enterprise and that each
receives a benefit from the availability of credit under this Agreement.

§6.30OFAC

.  None of the Borrowers is (or will be) a person with whom any Lender is
restricted from doing business under OFAC (including, those Persons named on
OFAC’s Specially Designated and Blocked Persons list) or under any statute,
executive order (including the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism.  In addition, the Borrowers hereby agree to
provide to Lenders any additional information that a Lender reasonably deems
necessary from time to time in order to ensure compliance with all applicable
laws concerning money laundering and similar activities.

§6.31REIT Status

.  Parent Guarantor is qualified to elect or has elected status as a real estate
investment trust under Section 856 of the Code and currently is in compliance in
all material respects with all provisions of the Code applicable to the
qualification of Parent Guarantor as a real estate investment trust.

§7AFFIRMATIVE COVENANTS.

The Borrowers covenant and agree that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans:

§7.1Punctual Payment

.  The Borrowers will duly and punctually pay or use commercially reasonable
efforts to cause to be paid (but without limiting the provisions of §4.12,
§12.1(a), and/or §12.1(b)) the principal and interest on the Loans and all
interest and fees provided for in this Agreement, all in accordance with the
terms of this Agreement and the Notes, as well as all other sums owing pursuant
to the Loan Documents in accordance with the terms hereof.

§7.2Maintenance of Office

.  The Loan Parties will maintain their respective chief executive office at
1835 Market Street, Suite 2601, Philadelphia, Pennsylvania 19103, or at such
other place in the United States of America as the Loan Parties shall designate
upon prompt written notice to Agent, where notices, presentations and demands to
or upon the Loan Parties in respect of the Loan Documents may be given or made.

§7.3Records and Accounts

.  The Loan Parties will (a) keep, and cause each of their respective
Subsidiaries to keep true and accurate records and books of account in which
full, true and correct entries will be made in accordance with GAAP (in each
case, in all material respects) and (b) maintain, in all material respects in
accordance with GAAP, adequate accounts and reserves for the payment of all
Taxes (including income taxes) , depreciation and amortization of its properties
and the properties of their respective Subsidiaries, contingencies and other
reserves.  Neither any Borrower nor any of their respective Subsidiaries shall,
without the prior written consent of Agent which consent shall not be
unreasonably withheld or delayed (x) make any material change to the accounting
policies/principles used by such Person in preparing the financial statements
and other information described in §6.4 or §7.4 (unless required or permitted by
GAAP or other applicable accounting standards), or (y) change its fiscal year.

§7.4Financial Statements, Certificates and Information

.  The Borrowers will deliver or cause to be delivered to Agent which Agent
shall promptly deliver to each Lender:

(a)not later than one hundred twenty (120) days after the end of each fiscal
year, the audited Consolidated balance sheet of Parent Guarantor and its
Subsidiaries at the end of such fiscal year, and

60

--------------------------------------------------------------------------------

the related audited Consolidated statements of income, and cash flows for such
year, setting forth in comparative form the figures for the previous fiscal year
and all such statements to be in reasonable detail, prepared in accordance with
GAAP, and accompanied by an auditor’s report and opinion prepared without
qualification as to the scope of the audit by KPMG or another nationally
recognized accounting firm, and any other information Agent may reasonably
request to complete a financial analysis of Parent Borrower and its
Subsidiaries;

(b)not later than sixty (60) days after the end of each fiscal quarter (or
ninety (90) days in the case of fiscal year end) of each fiscal year, copies of
the unaudited Consolidated balance sheet of Parent Guarantor and its
Subsidiaries as at the end of such fiscal quarter, and the related unaudited
Consolidated statements of income and cash flows for the portion of Parent
Guarantor’s fiscal year then elapsed, all in reasonable detail and prepared in
all material respects in accordance with GAAP, together with a certification on
behalf of Parent Borrower by an Authorized Officer that the information
contained in such financial statements fairly presents in all material respects
the financial position of Parent Guarantor and its Subsidiaries on the date
thereof (subject to year-end adjustments and the absence of footnotes);

(c)simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above a statement (a “Compliance Certificate”) certified
on behalf of Parent Guarantor by an Authorized Officer of Parent Guarantor in
the form of Exhibit G hereto (or in such other form as Agent may reasonably
approve from time to time) setting forth in reasonable detail computations
evidencing compliance or non-compliance (as the case may be) with the covenants
contained in §9.  All income, expense, debt and value associated with Real
Estate or other Investments acquired or disposed of during any fiscal quarter
will be added or eliminated from calculations, on a Pro Forma Basis, where
applicable.  The Compliance Certificate shall be accompanied by copies of the
statements of Consolidated Asset NOI for such fiscal quarter for each of the
Unencumbered Assets, prepared on a basis materially consistent with the
statements furnished to Agent prior to the date hereof and otherwise in form
reasonably satisfactory to Agent, together with a certification on behalf of
Parent Guarantor by an Authorized Officer that the information contained in such
statement fairly presents in all material respects Consolidated Asset NOI of the
Unencumbered Assets for such periods;

(d)At any time that Parent Guarantor has an Investment Grade Rating, promptly
upon Parent Borrower becoming aware of a downward change in such Investment
Grade Rating (including the initial issuance of any Investment Grade Rating) or
any other credit rating given by S&P, Moody’s or another nationally recognized
rating agency to Parent Guarantor’s Debt Rating or any announcement that any
such rating is “under review” or that such rating has been placed on a watch
list or that any similar action has been taken by S&P, Moody’s or another
nationally recognized rating agency, notice of such change, announcement or
action;

(e)simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, (i) a Rent Roll for each of the Unencumbered
Assets and a summary thereof in form reasonably satisfactory to Agent as of the
end of each fiscal quarter (including the fourth calendar quarter in each year),
and (ii) an operating statement for each of the Unencumbered Assets for each
such fiscal quarter and year to date and a consolidated operating statement for
the Unencumbered Assets for each such calendar quarter and year to date (such
statements and reports to be in form reasonably satisfactory to Agent),
including (if requested by Agent) a receivables aging report, it being agreed
that the forms of the Rent Rolls and the operating statements being provided
under the Existing Credit Agreement are satisfactory;

(f)simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, upon reasonable request by Agent, a statement (i)
listing the Unencumbered Assets owned by the Borrowers including the property
name, location, number of units, Total Consolidated Operating Property Value
(including the applicable methodology for calculating value), Unencumbered Asset
Adjusted NOI and any applicable indebtedness secured thereby;

(g)[Reserved];

61

--------------------------------------------------------------------------------

(h)from time to time such other financial data and information in the possession
of the Borrowers (including without limitation finalized auditors’ management
letters, status of material litigation or material investigations against the
Borrowers and any settlement discussions relating thereto (unless the Borrowers
in good faith believe that such disclosure could result in a waiver or loss of
attorney work product, attorney-client or any other applicable privilege),
property inspection and environmental reports with respect to the Unencumbered
Assets and information as to zoning and other legal and regulatory changes
affecting the Unencumbered Assets) as Agent or any of the Lenders may reasonably
request.

Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent or made available to Agent pursuant to an
accessible website and Lenders provided that such material is in a format
reasonably acceptable to Agent, and such material shall be deemed to have been
delivered to Agent and Lenders upon Agent’s receipt thereof or access to the
website containing such material.  Upon the request of Agent, the Borrowers
shall deliver paper copies thereof to Agent and Lenders.  The Borrowers
authorize Agent and Arrangers to disseminate any such materials through the use
of Intralinks, SyndTrak or any other electronic information dissemination
system, and the Borrowers release Agent and Lenders from any liability in
connection therewith (other than the liability based on Agent’s gross negligence
or willful misconduct).  Delivery of a copy of the annual or quarterly, as
applicable, financial statements of Parent Guarantor filed with the Securities
and Exchange Commission shall satisfy the requirements of §7.4(a) or §7.4(b), as
applicable.

§7.5Notices

.

(a)Defaults.  The Borrowers will promptly upon becoming aware of same notify
Agent in writing of the occurrence of any Default or Event of Default, which
notice shall describe such occurrence with reasonable specificity and shall
state that such notice is a “notice of default”.  If any Person shall give any
written notice or take any other action in respect of a claimed default (whether
or not constituting an Event of Default) under this Agreement or under any note,
evidence of indebtedness, indenture or other obligation to which or with respect
to which any Borrower is a party or obligor, whether as principal or surety, and
such default would permit the holder of such note or obligation or other
evidence of indebtedness to accelerate the maturity thereof, which acceleration
would be reasonably likely to have a Material Adverse Effect, the Borrowers
shall forthwith give written notice thereof to Agent and each Lender, describing
the notice or action and the nature of the claimed default.

(b)Environmental Events.  The Borrowers will give notice to Agent within five
(5) Business Days of becoming aware of (i) any potential or known Release, or
threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that any Borrower
reports in writing or is reportable by such Person in writing (or for which any
written report supplemental to any oral report is made) to any federal, state or
local environmental agency or (iii) any inquiry, proceeding, investigation, or
other action including a notice from any agency of potential environmental
liability, of any federal, state or local environmental agency or board, that in
the case of either clauses (i) – (iii) above involves any Unencumbered Asset and
would reasonably be expected to have a Material Adverse Effect.

(c)Notification of Claims Against Unencumbered Assets.  The Borrowers will give
notice to Agent in writing within five (5) Business Days of becoming aware of
any material setoff, claims (including, with respect to the Unencumbered Assets,
environmental claims), withholdings or other defenses to which any of the
Unencumbered Assets are subject, in each case which would be reasonably likely
to have a Material Adverse Effect.

(d)Notice of Litigation and Judgments.  The Borrowers will give notice to Agent
in writing within five (5) Business Days of becoming aware of any litigation or
proceedings threatened in writing or any pending litigation and proceedings
affecting any Loan Party or to which any Loan Party is a party involving an
uninsured claim against any Borrower that could reasonably be likely to have a
Material Adverse Effect and stating the nature and status of such litigation or
proceedings.  The Borrowers will give notice to Agent, in writing, in form and
detail reasonably satisfactory to Agent within ten (10) days of any single
judgment

62

--------------------------------------------------------------------------------

not covered by insurance, whether final or otherwise, against any Borrower or
any of their respective Subsidiaries in an amount in excess of $5,000,000.00.

(e)ERISA.  The Borrowers will give notice to Agent within ten (10) Business Days
after the Borrowers or any ERISA Affiliate (i) gives or is required to give
notice to the PBGC of any ERISA Reportable Event with respect to any Plan, or
knows that the plan administrator of any such Plan has given or is required to
give notice of any such reportable event; (ii) gives a copy of any notice
(including any received from the trustee of a Multiemployer Plan) of complete or
partial withdrawal liability under Title IV of ERISA; or (iii) receives any
notice from the PBGC under Title IV or ERISA of an intent to terminate or
appoint a trustee to administer any such plan, in each case if such event or
occurrence would reasonably be likely to have a Material Adverse Effect.

(f)Notice of Takings and Casualty.  The Borrowers will give notice to Agent in
writing within five (5) Business Days of becoming aware of any casualty or
Taking affecting any Unencumbered Asset that is reasonably likely to have a
Material Adverse Effect, stating the nature and status of such casualty or
Taking.  

(g)Notification of Lenders.  Within five (5) Business Days after receiving any
notice under this §7.5, Agent will forward a copy thereof to each Lender,
together with copies of any certificates or other written information that
accompanied such notice.

§7.6Existence; Maintenance of Properties

.

(a)The Loan Parties will preserve and keep in full force and effect their legal
existence in the jurisdiction of its incorporation or formation except where
failure to do so would not be reasonably likely to have a Material Adverse
Effect.  The Borrowers will preserve and keep in full force and effect all of
their rights (charter and statutory) and franchises necessary or desirable in
the normal conduct of their respective businesses, except where failure to do so
would not be reasonably likely to have a Material Adverse Effect (it being
understood that the foregoing shall not prohibit, or be violated as a result of,
any addition or removal of an Unencumbered Asset permitted under §5 hereof or
any transactions by or involving any Loan Party otherwise permitted under §8
hereof).

(b)Each Borrower (i) will operate the Unencumbered Assets in a good and
workmanlike manner and in all material respects in accordance with all Legal
Requirements in accordance with such Borrower’s or Subsidiary’s prudent business
judgment, (ii) will cause all of the Unencumbered Assets to be maintained and
kept in good condition, repair and working order (ordinary wear and tear and
casualty excepted) and supplied with all necessary equipment, and (iii) will
cause to be made all necessary repairs, renewals, replacements, betterments and
improvements of such Unencumbered Asset, in each case under (i), (ii), or (iii)
above in which the failure to do so would have a Material Adverse Effect.

§7.7Insurance

.

(a)The Borrowers will, at their expense, procure and maintain insurance policies
issued by such insurance companies, in such amounts, in such form and substance,
and with such coverages, endorsements, deductibles and expiration dates as are
reasonably acceptable to Agent, taking into consideration the property size,
use, and location that a commercially prudent lender would require, providing
the following types of insurance covering each Unencumbered Asset:

(i)All Risks” or “Special Form” property insurance, coverage from loss or damage
arising from flood, earthquake, and acts of terrorism (with such coverage
satisfactory to Agent), and comprehensive boiler and machinery or “breakdown”
coverages) on each Building owned by the Borrowers in an amount not less than
the full insurable replacement cost of each Building.  As approved by Agent in
its reasonable discretion, flood, earthquake and boiler and machinery/breakdown
coverages may be subject to

63

--------------------------------------------------------------------------------

sublimits less than the Building’s insurable replacement cost.  Losses shall be
valued on a replacement cost basis, and coinsurance (if any) shall be
waived.  The deductibles shall not exceed $250,000.00 for physical damage, a
24-hour waiting period for business interruption and five percent (5%) of the
insured value per location for earthquake or named windstorm.  Full insurable
replacement cost as used herein means the cost of replacing the Building
(exclusive of the cost of excavations, foundations and footings below the lowest
basement floor) without deduction for physical depreciation thereof;

(ii)If not covered by or under the terms or provisions of the policies required
in clause (i) above, during the course of construction or repair of any Building
or of any renovations or repairs that are not covered by the Borrowers’ property
insurance, the insurance required by clause (i) above shall be written on a
builder’s risk, completed value, non-reporting form, with recovery not affected
by interim reports of value submitted for premium accounting purposes, meeting
all of the terms required by clause (i) above, covering the total value of work
performed, materials, equipment, machinery and supplies furnished, existing
structures, and temporary structures being erected on or near the Unencumbered
Assets, including coverage against collapse and damage during transit or while
being stored off-site, and containing a soft costs (including loss of rents)
coverage endorsement and a permission to occupy endorsement;

(iii)If not insured by the flood insurance required under clause (i) above,
flood insurance if at any time any Building is located in any federally
designated “special hazard area” (including any area having special flood,
mudslide and/or flood-related erosion hazards, and shown on a Flood Hazard
Boundary Map or a Flood Insurance Rate Map published by the Federal Emergency
Management Agency as Zone A, AO, Al-30, AE, A99, AH, VO, V1-30, VE, V, M or E),
in an amount equal to the full replacement cost or the maximum amount then
available under the National Flood Insurance Program;

(iv)Rent loss insurance in an amount sufficient to recover at least the total
estimated gross receipts from all sources of income, including without
limitation, rental income, for the Unencumbered Assets for a twelve (12) month
period, including a provision for an extended period of indemnity of not less
than one year;

(v)Commercial general liability insurance against claims for bodily injury and
property damage liability, on an occurrence basis, (including personal injury
and advertising injury liability, contractual liability coverage, and completed
operations coverage with a general aggregate limit of not less than
$2,000,000.00, a completed operations aggregate limit of not less than
$2,000,000.00, a combined single  limit of not less than $1,000,000.00 per
occurrence for bodily injury, and property damage liability, and a limit of not
less than $1,000,000.00 for personal injury and advertising injury;

(vi)Umbrella liability insurance with limits of not less than $10,000,000.00 to
be in excess of the limits of the insurance required by clause (v) above, with
coverage at least as broad as the primary coverages, with any excess liability
insurance to be at least as broad as the coverages of the lead umbrella
policy.  All such policies shall include language to provide defense coverage
obligations; and

(vii)Such other insurance in such form and in such amounts as may from time to
time be reasonably required by Agent against other insurable hazards and
casualties which at the time are commonly insured against in the case of
properties of similar character and location to the Unencumbered Assets.

The Borrowers shall pay all premiums on insurance policies.

(b)[Reserved].

(c)The insurance required by this Agreement may be effected through a blanket
policy or policies covering additional locations and property of the Borrowers
and other Persons not included in the Unencumbered Assets, provided that such
blanket policy or policies comply with all of the terms and provisions

64

--------------------------------------------------------------------------------

of this §7.7 and contain endorsements or clauses assuring that any claim
recovery will not be less than that which a separate policy would provide.

(d)All policies of insurance required by this Agreement shall be issued by
companies authorized to do business in the State where the policy is issued and
also in the States where the Unencumbered Asset is located and having a rating
in Best’s Key Rating Guide of at least “A” and a financial size category of at
least “X.”

(e)No Borrower shall carry separate insurance, concurrent in kind or form or
contributing in the event of loss, with any insurance required under this
Agreement unless such insurance complies with the terms and provisions of this
§7.7.

§7.8Taxes; Liens

.  The Subsidiary Borrowers will duly pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all material Taxes,
material assessments and other material governmental charges imposed upon them
or upon the Unencumbered Assets, as well as all material claims for labor,
materials or supplies, that if unpaid might by law become a lien or charge upon
any of the Unencumbered Assets or other material property of a Subsidiary
Borrower; provided that any such Tax, assessment, charge or claim need not be
paid if the validity or amount thereof shall currently be contested in good
faith by appropriate proceedings which shall suspend the collection thereof with
respect to such property (such that in the reasonable determination of Agent
neither such property nor any portion thereof or interest therein would be in
any danger of sale, forfeiture or loss by reason of such proceeding) and such
Subsidiary Borrower or Parent Borrower shall have set aside on its books
adequate reserves for such Tax, assessment, charge or claim in accordance with
GAAP; and provided, further, that forthwith upon the commencement of proceedings
to foreclose any lien that may have attached as security therefor, such Borrower
either (i) will provide a bond issued by a surety reasonably acceptable to Agent
and sufficient to stay all such proceedings or (ii) if no such bond is provided,
will pay each such Tax, assessment, charge or claim.  With respect to all other
material Real Estate of the Consolidated Group, Parent Borrower shall pay and
discharge (or shall cause to be paid and discharged) as the same shall become
due and payable all material Taxes, material assessments and other material
governmental charges or claims upon it or its properties or assets, unless (a)
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Consolidated Group or (b) the failure to do so would not have a Material
Adverse Effect.

§7.9Inspection of Unencumbered Assets and Books

.  The Borrowers will permit Agent and Lenders, at the Borrowers’ expense
(subject to the limitation set forth below) and upon reasonable prior notice, to
visit and inspect any of the Unencumbered Assets during normal business hours,
to examine the books of account of the Borrowers (and to make copies thereof and
extracts therefrom) and to discuss the affairs, finances and accounts of the
Borrowers with, and to be advised as to the same by, their respective officers,
partners or members, all at such reasonable times and intervals as Agent may
reasonably request, provided that so long as no Event of Default shall have
occurred and be continuing, the Borrowers shall not be required to pay for such
visits and inspections more often than once in any twelve (12) month
period.  Agent shall use good faith efforts to coordinate such visits and
inspections so as to minimize the interference with and disruption to the normal
business operations of the Borrowers.

§7.10Compliance with Laws, Contracts, Licenses, and Permits

.  The Borrowers will comply in all material respects with (i) all applicable
laws  (including without limitation Anti-Corruption Laws and applicable
Sanctions) and regulations now or hereafter in effect wherever its business is
conducted, (ii) the provisions of its corporate charter, partnership agreement,
limited liability company agreement or declaration of trust, as the case may be,
and other charter documents and bylaws, (iii) all agreements and instruments to
which it is a party or by which it or any of its properties may be bound, (iv)
all applicable decrees, orders, and judgments, and (v) all licenses and permits
required by applicable laws and regulations for the conduct of its business or
the ownership, use or operation of its properties, except where a failure to so
comply with any of clauses (i) through (v) would not reasonably be likely to
have a Material Adverse Effect.  If any authorization, consent, approval, permit
or license from any officer, agency or instrumentality of any government shall
become necessary or

65

--------------------------------------------------------------------------------

required in order that the Borrowers or their respective Subsidiaries may
fulfill any of its obligations hereunder, the Borrowers or such Subsidiary will
immediately take or cause to be taken all steps necessary to obtain such
authorization, consent, approval, permit or license and furnish Agent and
Lenders with evidence thereof, except to the extent any failure by the Borrowers
to do so would not be reasonably likely to have a Material Adverse Effect.  The
Borrowers shall develop and implement such programs, policies and procedures as
are necessary to comply, in all material respects, with the Patriot Act and
Anti-Corruption Laws.

§7.11Further Assurances

.  The Borrowers will cooperate with Agent and Lenders and execute such further
instruments and documents as Agent may reasonably request to carry out to its
reasonable satisfaction the transactions contemplated by this Agreement and the
other Loan Documents.

§7.12Beneficial Ownership Certification

.  Promptly following any change in beneficial ownership of any Borrower that
would render any statement in any existing Beneficial Ownership Certification
untrue or inaccurate, the Borrowers will provide an updated Beneficial Ownership
Certification for such Borrower to Agent.

§7.13[Reserved]

.  

§7.14Business Operations

.  The Consolidated Group will not engage to any material extent in any business
if, as a result, the general nature of the business in which the Consolidated
Group, taken as a whole, would then be engaged would be substantially changed
from the general nature of the business in which the Consolidated Group, taken
as a whole, are engaged on the date of this Agreement.

§7.15[Reserved]

.

§7.16Ownership of Real Estate

.  Without the prior written consent of Agent, the Unencumbered Asset of any
Subsidiary Borrower shall not be owned or leased in any manner other than
directly by such Subsidiary Borrower.

§7.17[Reserved]

.

§7.18Plan Assets

.  The Borrowers shall use commercially reasonable efforts to do, or cause to be
done, all things necessary to ensure that none of the Unencumbered Assets will
be deemed to be Plan Assets at any time.

§7.19Parent Guarantor Covenants

.  The Borrowers shall use commercially reasonable efforts to cause Parent
Guarantor to comply with the following covenants (and by its execution and
delivery of the Guaranty, Parent Guarantor covenants and agrees that):

(a)Parent Guarantor will not make or permit to be made, by voluntary or
involuntary means, any transfer or encumbrance of its interest in Parent
Borrower which would result in a Change of Control;

(b)Parent Guarantor shall not dissolve, liquidate, Divide or otherwise wind-up
its business, affairs or assets, except to the extent permitted by §8.4;

(c)Parent Guarantor shall maintain at least one class of common shares having
trading privileges on the New York Stock Exchange or the NYSE MKT LLC or which
is the subject of price quotations in the over-the-counter market as reported by
the National Association of Securities Dealers Automated Quotation System; and

(d)Parent Guarantor will at all times comply with all applicable provisions of
the Code necessary to allow Parent Guarantor to qualify for status as a real
estate investment trust.

66

--------------------------------------------------------------------------------

§7.20Transactions With Affiliates

.  Each Loan Party will conduct all transactions otherwise permitted under the
Loan Documents with any of their Affiliates (other than transactions exclusively
among or between the Loan Parties) on terms that are fair and reasonable and no
less favorable, when taken as a whole, to such Loan Party than it would obtain
in a comparable arm’s‑length transaction with a Person not an Affiliate.

§7.21Keepwell

.  Each Loan Party that is a Qualified ECP Loan Party at the time any Specified
Loan Party either becomes jointly and severally liable for any Hedge Obligations
pursuant to the terms of this Agreement, hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support to each Specified Loan Party with respect to such Hedge Obligation
as may be needed by such Specified Loan Party from time to time to honor all of
its obligations under the Loan Documents in respect of such Hedge Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Loan Party’s obligations
and undertakings hereunder voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations and undertakings of each Qualified ECP Loan Party under this
paragraph shall remain in full force and effect until all Obligations have been
paid in full, in cash.  Each Borrower intends this paragraph to constitute, and
this paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of, each Specified Loan Party for all purposes of the
Commodity Exchange Act and applicable CFTC Regulations.

§8NEGATIVE COVENANTS.

The Borrowers covenant and agree that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans:

§8.1Restrictions on Indebtedness

.

The Loan Parties will not create, incur, assume, guarantee or be or remain
liable, contingently or otherwise, with respect to any Indebtedness other than:

(i)(x) Indebtedness to Lenders arising under any of the Loan Documents, (y)
Hedge Obligations to a Lender Hedge Provider, and (z) Indebtedness to any
counterparty other than a Lender Hedge Provider with respect to any Derivatives
Contract made in the ordinary course of business (and not for speculative
purposes);

(ii)current liabilities incurred in the ordinary course of business but not
incurred through (i) the borrowing of money, or (ii) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with normal purchases of goods and services;

(iii)Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;

(iv)Indebtedness in respect of judgments only to the extent, for the period and
for an amount not resulting in an Event of Default;

(v)endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(vi)Indebtedness incurred to any other landowners, government or
quasi-government or entity or similar entity in the ordinary course of business
in connection with the construction or development of any Real Estate,
including, without limitation, subdivision improvement agreements, development
agreements, reimbursement agreements, infrastructure development agreements,
agreements to construct or pay for on-site or off-site improvements and similar
agreements incurred in the ordinary course of

67

--------------------------------------------------------------------------------

business in connection with the development of Real Estate or construction of
infrastructure in connection therewith;

(vii)(a) Secured Recourse Indebtedness of Parent Borrower, Parent Guarantor, or
IR OpCo as and to the extent not prohibited (and subject to the limitations set
forth) in §9.5 and (b) Unsecured Recourse Indebtedness of the Loan Parties as
and to the extent not prohibited (and subject to the limitations set forth) in
§9.9;

(viii)(a) the Indebtedness set forth on Schedule 8.1 hereto, and any Permitted
Refinancing Indebtedness in respect of any such Indebtedness, (b) Indebtedness
(including Capitalized Leases) financing the acquisition or replacement of
equipment and, limited as to each of the Subsidiary Borrowers, to $25,000.00 per
fiscal year, and (c) intercompany Indebtedness of the Loan Parties outstanding
from time to time; provided that all such intercompany Indebtedness of any Loan
Party owed to any Subsidiary of Parent Guarantor that is not a Loan Party shall
be subordinated to the Obligations pursuant to an Intercompany Note;

(ix)Non-Recourse Indebtedness entered into in the ordinary course of business of
the Loan Parties (other than a Subsidiary Borrower) (including, without
limitation, any Indebtedness referred to in the proviso to the definition of
Secured Recourse Indebtedness);

(x)[Reserved];

(xi)Recourse Indebtedness consisting of the Non-Recourse Exclusions in respect
of Non-Recourse Indebtedness permitted to be incurred pursuant to §8.2(ix);

(xii)subject to the provisions of §9.5, Indebtedness of the Loan Parties (other
than a Subsidiary Borrower) in an amount not to exceed $100,000.00 in the
aggregate assumed in connection with an Investment not prohibited by this
Agreement and any Permitted Refinancing Indebtedness incurred, issued or
otherwise obtained to Refinance (in whole or in part) such Indebtedness;
provided that, (A) immediately after giving effect to such Indebtedness, no
Event of Default exists or is continuing or would result therefrom, and (B) such
Indebtedness is and remains solely the obligation of the Person and/or such
Person’s subsidiaries that are acquired and such Indebtedness was not incurred
in anticipation of such Investment;

(xiii)(a) Indebtedness in respect of any bankers’ acceptance, bank guarantees,
letters of credit, warehouse receipt or similar facilities entered into in the
ordinary course of business (including in respect of workers’ compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims) and (b)
Indebtedness represented by letters of credit, to the extent such letters of
credit support Indebtedness otherwise permitted under this §8.1(xiii);

(xiv)Indebtedness arising from agreements providing for deferred compensation,
indemnification, adjustments of purchase price (including “earnouts”) or similar
obligations, in each case entered into in connection with any Investments not
prohibited by this Agreement;

(xv)Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees and similar obligations
incurred in the ordinary course of business and not in connection with the
borrowing of money;

(xvi)Indebtedness consisting of obligations to pay insurance premiums arising in
the ordinary course of business and not in connection with the borrowing of
money;

(xvii)Indebtedness representing deferred compensation to employees, consultants
or independent contractors of, Parent Guarantor and its Subsidiaries incurred in
the ordinary course of business or in connection with any Investments not
prohibited by this Agreement;

68

--------------------------------------------------------------------------------

(xviii)obligations, under cash management agreements, cash management services
and other Indebtedness in respect of netting services, automatic clearing house
arrangements, employees’ credit or purchase cards, overdraft protections and
similar arrangements in each case incurred in the ordinary course of business;

(xix)Indebtedness comprising take or pay obligations contained in supply
agreements entered into the ordinary course of business; and

(xx)all customary premiums (if any), interest (including post-petition and
capitalized interest), fees, expenses, charges and additional or contingent
interest on obligations described in each of §8.1(i) through §8.1(xix) above.

§8.2Restrictions on Liens, Etc.

  The Loan Parties, respectively and as applicable, will not (a) create or incur
or suffer to be created or incurred or to exist any lien, security title,
encumbrance, mortgage, pledge, Negative Pledge, charge, restriction, or other
security interest of any kind upon (i) any direct or indirect Equity Interests
in (A) any Subsidiary Borrower held by Parent Borrower or IR OpCo, or (B) in
Parent Borrower held by Parent Guarantor, or (ii) any Subsidiary Borrower’s
material respective property or assets of any character whether now owned or
hereafter acquired, or upon such Subsidiary Borrowers’ interest in the income or
profits therefrom; (b) transfer (including by way of a Division) any of their
material property or assets or the income or profits therefrom for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other material obligation in priority to payment of its general creditors; (c)
acquire, or agree or have an option to acquire, any property or assets upon
conditional sale or other title retention or purchase money security agreement,
device or arrangement; (d) suffer to exist for a period of more than thirty (30)
days after the same shall have been incurred any Indebtedness or claim or demand
against any of them that if unpaid could by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever as to the
Unencumbered Assets over any of their general creditors; (e) sell, assign,
pledge or otherwise transfer any accounts, contract rights, general intangibles,
chattel paper or instruments, with or without recourse; or (f) incur or maintain
any obligation to any holder of Indebtedness of any of such Persons which
prohibits the creation or maintenance of any lien securing the Obligations
(collectively, “Liens”); provided that notwithstanding anything to the contrary
contained herein, the Loan Parties, respectively as applicable, may create or
incur or suffer to be created or incurred or to exist:

(i)Liens on properties to secure taxes, assessments and other governmental
charges (excluding any Lien imposed pursuant to any of the provisions of ERISA)
or claims for labor, material or supplies incurred in the ordinary course of
business, in each case to the extent not yet due or not overdue by more than
sixty (60) days or are being contested in good faith and by appropriate
proceedings diligently conducted with adequate reserves being maintained by the
Loan Parties in accordance with GAAP or not otherwise required to be paid or
discharged under the terms of this Agreement or any of the other Loan Documents;

(ii)deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;

(iii)Liens incurred or deposits made to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

(iv)judgment liens and judgments that do not constitute an Event of Default;

(v)Liens consisting of pledges and/or security interests (x) in the Equity
Interests of any Subsidiary of Parent Guarantor which is not a Borrower, IR OpCo
or the holder of any direct or indirect interests in any Subsidiary Borrower or
(y) in the assets or properties of any Person which is the direct or indirect

69

--------------------------------------------------------------------------------

holder of Equity Interests in any Subsidiary of Parent Guarantor which is not a
Borrower or IR OpCo, in each case securing Indebtedness which is not prohibited
by §8.1;

(vi)encumbrances on an Unencumbered Asset consisting of easements, rights of
way, zoning restrictions, restrictions on the use of real property and defects
and irregularities in the title thereto, landlord’s or lessor’s liens under
leases to which a Borrower is a party, purchase money security interests and
other liens or encumbrances, which do not individually or in the aggregate have
a Material Adverse Effect;

(vii)Liens to secure the obligations in respect of Derivatives Contracts
permitted to be entered into pursuant to §8.1(i)(z) hereof, but in no event
secured by a Lien on any Unencumbered Asset;

(viii)[Reserved];

(ix)Liens securing or entered into in connection with any Indebtedness permitted
under §8.1(vii), §8.1(viii), §8.1(ix), §8.1(xi), and §8.1(xii), and in each case
any Refinancing thereof as Permitted Refinancing Indebtedness, in each case to
the extent applicable (and subject to any applicable limitations set forth in
§9), but in no event secured by any Lien on any Unencumbered Asset;

(x)Liens not securing Indebtedness in respect of property or assets imposed by
law that were incurred in the ordinary course of business, including, but not
limited to carriers’, suppliers’, warehousemen’s, materialmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business which
do not individually or in the aggregate have a Material Adverse Effect;

(xi)Liens or deposits made or other security provided to secure liabilities to
insurance carriers under insurance or self-insurance arrangements;

(xii)leases or subleases granted in the ordinary course of business to others,
and, any interest or title of a lessor under any lease not in violation of this
Agreement;

(xiii)Liens arising from the rights of lessors under leases (including financing
statements regarding property subject to lease) not in violation of the
requirements of this Agreement, provided that such Liens are only in respect of
the property subject to, and secure only, the respective lease (and any other
lease with the same or an affiliated lessor);

(xiv)Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xv)Liens (a) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code (or Section 4-208 of the Uniform Commercial Code) or any
comparable or successor provision on items in the course of collection, and (b)
in favor of banking institutions arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;

(xvi)Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness or (ii) relating to pooled deposit or sweep
accounts to permit satisfaction of overdraft or similar obligations incurred in
the ordinary course of business;

(xvii)Liens solely on any cash earnest money deposits made by a Borrower in
connection with any letter of intent or purchase agreement permitted under this
Agreement;

70

--------------------------------------------------------------------------------

(xviii)security given to a public utility or any municipality or Governmental
Authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;

(xix)operating leases of vehicles or equipment which are entered into in the
ordinary course of the business or otherwise permitted under this Agreement;

(xx)statutory Liens incurred or pledges or deposits made, in each case in the
ordinary course of business, in favor of a Governmental Authority to secure the
performance of obligations of the Borrowers under Environmental Laws to which
any such Person is subject; and

(xxi)(A) other than with respect to any Subsidiary Borrower:  to the extent
constituting Negative Pledges, Liens consisting of (1) contractual obligations
that exist on the date hereof and any agreement evidencing any permitted
renewal, extension or refinancing of such contractual obligations so long as
such renewal, extension or refinancing does not expand the scope of such
agreement or obligation, (2) contractual obligations relating to any Permitted
Lien or any asset sale or other disposition not prohibited by this Agreement and
relate solely to assets or Persons subject to such Permitted Lien, asset sale or
disposition, (3) contractual obligations in respect of customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures and applicable solely to such joint venture entered into in the
ordinary course of business, (4) contractual obligations that include Negative
Pledges and restrictions on Liens in favor of any holder of Indebtedness
permitted under §8.1 above, but solely to the extent any Negative Pledge relates
to the property financed by or the subject of such Indebtedness and the proceeds
thereof, (5) contractual obligations that include customary restrictions on
leases, subleases, licenses or asset sale agreements otherwise permitted hereby
so long as such restrictions relate to the assets subject thereto, (6)
contractual obligations relating to secured Indebtedness permitted pursuant to
§8.1 above, to the extent that such restrictions apply only to the property or
assets securing such Indebtedness or in the case of Indebtedness incurred in
connection with an Investment not prohibited by this Agreement, only to the
Person incurring or guaranteeing such Indebtedness, (7) contractual obligations
that include customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of the Borrowers, (8) contractual
obligations that include customary provisions restricting assignment of any
agreement entered into in the ordinary course of business, and (9) contractual
obligations that include customary restrictions that arise in connection with
cash or other deposits permitted under this §8.2 and limited to such cash
deposit; and (B) in respect of any Subsidiary Borrower, to the extent
constituting Negative Pledges, Liens consisting of (1) contractual obligations
that include Negative Pledges and restrictions on Liens in favor of any holder
of Indebtedness permitted under §8.1 above (to the extent permitted to be
incurred by a Subsidiary Borrower), but solely to the extent any Negative Pledge
relates to the property financed by or the subject of such Indebtedness and the
proceeds thereof (but not with respect to any Distributions to be made, directly
or indirectly, to a Loan Party), (2) contractual obligations that include
customary restrictions on leases, subleases, licenses or asset sale agreements
otherwise permitted hereby so long as such restrictions relate to the assets
subject thereto, (3) contractual obligations relating to secured Indebtedness
permitted pursuant to §8.1 above (to the extent permitted to be incurred by a
Subsidiary Borrower), to the extent that such restrictions apply only to the
property or assets securing such Indebtedness (but not with respect to any
Distributions to be made, directly or indirectly, to a Loan Party), (4)
contractual obligations that include customary provisions restricting subletting
or assignment of any lease governing a leasehold interest of such Subsidiary
Borrower, (5) contractual obligations that include customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business, and (6) contractual obligations that include customary restrictions
that arise in connection with cash or other deposits permitted under this §8.2
and limited to such cash deposit.

§8.3[Reserved]

.

§8.4Merger, Consolidation

.  No Loan Party will dissolve, liquidate, dispose of all or substantially all
of its assets or business, merge, reorganize, Divide, consolidate or consummate
any other business combination, in each case without the prior written consent
of the Required Lenders, except (i) for the merger

71

--------------------------------------------------------------------------------

or consolidation of one or more of the Subsidiaries of Parent Borrower (other
than any Subsidiary that is a Subsidiary Borrower) with and into Parent Borrower
(it being understood and agreed that in any such event Parent Borrower will be
the surviving Person), (ii) for the merger or consolidation of two or more
Subsidiaries of Parent Borrower, (iii) for the merger or consolidation of two or
more Subsidiary Borrowers, (iv) in connection with the removal of all
Unencumbered Assets owned by a Subsidiary Borrower in accordance with §5.3 or
§5.4 or (v) the merger or consolidation of Parent Borrower or Parent Guarantor
to the extent it does not result in a Change of Control.

§8.5[Reserved]

.

§8.6Compliance with Environmental Laws

.  None of the Subsidiary Borrowers will do any of the following:  (a) use any
of the Unencumbered Assets or any portion thereof as a facility for the
handling, processing, storage or disposal of Hazardous Substances, except for
quantities of Hazardous Substances used in the ordinary course of such
Borrower’s or its tenants’ business and in material compliance with all
applicable Environmental Laws, (b) cause or permit to be located on any of the
Unencumbered Assets any underground tank or other underground storage receptacle
for Hazardous Substances except in material compliance with Environmental Laws,
(c) generate any Hazardous Substances on any of the Unencumbered Assets except
in material compliance with Environmental Laws, (d) conduct any activity at any
Unencumbered Assets or use any Unencumbered Assets in any manner that would
reasonably be likely to cause a Release of Hazardous Substances on, upon or into
the Unencumbered Assets or any surrounding properties which would reasonably be
likely to give rise to material liability under CERCLA or any other
Environmental Law, or (e) directly or indirectly transport or arrange for the
transport of any Hazardous Substances (except in compliance with all material
Environmental Laws) in connection with any Unencumbered Assets, except, any such
use, generation, conduct or other activity described in clauses (a) to (e) of
this §8.6 would not reasonably be likely to have a Material Adverse Effect.

The Subsidiary Borrowers shall:

(i)in the event of any change in applicable Environmental Laws governing the
assessment, release or removal of Hazardous Substances with respect to any
Unencumbered Asset, take all reasonable action as required by such laws, and

(ii)if any Release or disposal of Hazardous Substances which Subsidiary
Borrowers are legally obligated to contain, correct or otherwise remediate shall
occur or shall have occurred on any Unencumbered Asset (including without
limitation any such Release or disposal occurring prior to the acquisition or
leasing of such Unencumbered Asset by the Borrowers), the relevant Borrower
shall, after obtaining knowledge thereof, cause the performance of actions
required by applicable Environmental Laws at the Unencumbered Asset in material
compliance with all applicable Environmental Laws; provided, that each of the
Borrowers shall be deemed to be in compliance with Environmental Laws for the
purpose of this clause (ii) so long as it or a responsible third party with
sufficient financial resources is taking reasonable action to remediate or
manage such event to the reasonable satisfaction of Agent or has taken and is
diligently pursuing a challenge to any such alleged legal obligation through
appropriate administrative or judicial proceedings.  Agent may engage its own
environmental consultant to review the environmental assessments and the
compliance with the covenants contained herein.

§8.7[Reserved]

.

§8.8Asset Sales

.  The Subsidiary Borrowers will not sell, transfer or otherwise dispose of
(including by way of a Division) any material asset unless (a) immediately after
giving effect to such transaction, the Loan Parties’ will be in compliance with
the covenants contained in §9 and (b) in the case of the sale, transfer or other
disposal of an Unencumbered Asset, such sale, transfer or disposal is made in
compliance with §5.4.

72

--------------------------------------------------------------------------------

§8.9[Reserved]

.  

§8.10Restriction on Prepayment of Indebtedness

.  No Subsidiary Borrower will (a) voluntarily prepay, redeem, defease, purchase
or otherwise retire the principal amount, in whole or in part, of any
Indebtedness that is junior in right of payment to the Obligations, except in
accordance with the subordination provisions applicable thereto; provided, that
the foregoing shall not prohibit (x) any Permitted Refinancing Indebtedness, (y)
the prepayment, redemption, defeasance or other retirement of Indebtedness which
is financed solely from the proceeds of a new loan or external equity which
would otherwise be permitted by the terms of §8.1; and (z) the prepayment,
redemption, defeasance or other retirement of the principal of Indebtedness
secured by Real Estate which is satisfied solely from the proceeds of a sale of
the Real Estate securing such Indebtedness or external equity; and (b) modify
any document evidencing any Indebtedness that is junior in right of payment to
the Obligations to accelerate the maturity date of such Indebtedness after the
occurrence and during the continuance of an Event of Default.

§8.11[Reserved]

.  

§8.12Derivatives Contracts

.  No Subsidiary Borrower shall contract, create, incur, assume or suffer to
exist any Derivatives Contracts except for Derivative Contracts made in the
ordinary course of business and not prohibited pursuant to §8.1 which are not
secured by any Lien on any Unencumbered Asset or on the direct or indirect
Equity Interests of any Subsidiary Borrower.  All Derivatives Contracts
(including, without limitation, any and all guarantees provided in connection
therewith) shall at all times be in compliance, in all material respects, with
the Commodity Exchange Act and all CFTC Regulations.

§8.13[Reserved]

(a).  

§8.14[Reserved]

.

§9FINANCIAL COVENANTS.

The Borrowers covenant and agree that, so long as any Loan, Letter of Credit, or
Note is outstanding or any Lender has any obligation to make any Loans (or
participate in the issuance of any Letter of Credit), the Loan Parties shall
comply with the following covenants, with such compliance being tested
quarterly, as of the close of each fiscal quarter.

§9.1Maximum Consolidated Leverage Ratio

.  The Consolidated Leverage Ratio shall not exceed sixty percent (60%);
provided, however, that for up to two consecutive fiscal quarters following a
Material Acquisition, the Consolidated Leverage Ratio may increase to, but may
not exceed, sixty-five percent (65%).

§9.2Minimum Consolidated Fixed Charge Coverage Ratio

.  The Consolidated Fixed Charge Coverage Ratio shall not be less than 1.50 to
1.00, determined based on information for the most recent fiscal quarter
annualized.

§9.3Minimum Consolidated Tangible Net Worth

.  The Consolidated Tangible Net Worth shall not be less than the sum of (x)
$730,728,000.00 plus (y) seventy-five percent (75%) of the aggregate proceeds
received by Parent Guarantor or any Borrower (net of reasonable and customary
related fees and expenses and net of any intercompany contributions among Parent
Guarantor and its Subsidiaries) in connection with any offering of stock or
other Equity Interests of such Person (but excluding any such offering to Parent
Guarantor or any of its Subsidiaries), on a cumulative basis, from and after
December 31, 2018.

§9.4Maximum Distributions

.  Parent Guarantor shall not make any Distributions in excess of the greater of
(a) the amount which, after giving effect to the making of any such
Distribution, would exceed (x) one hundred ten percent (110%), for the period
from and after the Closing Date through and including May 9, 2021, and (y) one
hundred percent (100%), at any time after May 9, 2021, of Funds from Operations
of the

73

--------------------------------------------------------------------------------

Consolidated Group for the four (4) fiscal quarter period then most recently
ended and (b) the amount of Distributions required for Parent Guarantor to
comply with all applicable provisions of the Code necessary or required to allow
Parent Guarantor to maintain its status as a real estate investment trust and to
avoid imposition of income or excise taxes under the Code.

§9.5Maximum Secured Leverage Ratio

.  The Secured Leverage Ratio shall not exceed forty percent (40%); provided,
however, that for up to two consecutive fiscal quarters following a Material
Acquisition, the Secured Leverage Ratio may increase to, but may not exceed,
forty-five percent (45%).

§9.6[Reserved]

.

§9.7Maximum Unhedged Variable Rate Indebtedness

.  The aggregate amount of Unhedged Variable Rate Indebtedness of the
Consolidated Group shall not exceed thirty percent (30%) of Gross Asset Value.

§9.8Unencumbered Assets

.  There shall be at all times at least five (5) Unencumbered Assets and the
Total Unencumbered Asset Value shall be at least One Hundred Million Dollars
($100,000,000.00).

§9.9Maximum Unsecured Leverage Ratio

.  The Unsecured Leverage Ratio shall not exceed sixty percent (60%); provided,
however, that for up to two consecutive fiscal quarters following a Material
Acquisition, the Unsecured Leverage Ratio may increase to, but may not exceed,
sixty-five percent (65%).

§9.10Minimum Unencumbered Assets Debt Service Coverage Ratio

.  The Unencumbered Assets Debt Service Coverage Ratio shall not be less than
1.30:1.00.

§10CLOSING CONDITIONS.

The obligation of Lenders to make Loans on the Closing Date shall be subject to
the satisfaction (or waiver) of the following conditions precedent:

§10.1Loan Documents

.  Each of the Loan Documents shall have been duly executed and delivered by the
respective parties thereto and shall be in full force and effect.  Agent shall
have received a fully executed counterpart of each such document.

§10.2Certified Copies of Organizational Documents

.  Agent shall have received from each Loan Party (and for such constituent
entities as is necessary to confirm each Loan Party’s authority to enter into
the Loan Documents) a copy, certified as of a recent date by the appropriate
officer of each State in which such Person is organized and in which the
Unencumbered Assets are located and a duly authorized officer, partner or member
of such Person, as applicable, to be true and complete, of the partnership
agreement, corporate charter or operating agreement and/or other organizational
agreements of such Loan Party, as applicable, and its qualification to do
business, as applicable, as in effect on such date of certification.

§10.3Resolutions

.  All action on the part of each Borrower and each Guarantor, as applicable,
necessary for the valid execution, delivery and performance by such Person of
this Agreement and the other Loan Documents to which such Person is or is to
become a party shall have been duly and effectively taken, and evidence thereof
reasonably satisfactory to Agent shall have been provided to Agent.

§10.4Incumbency Certificate; Authorized Signers

.  Agent shall have received from each Borrower an incumbency certificate, dated
as of the Closing Date, signed by a duly authorized officer of such Person and
giving the name and bearing a specimen signature of each individual who shall be
authorized to sign, in the name and on behalf of such Person, each of the Loan
Documents to which such Person is or is to become a party.  Agent shall have
also received from each Borrower a certificate, dated as of the Closing Date,
signed by a duly authorized representative of the Borrowers and giving the name
and specimen signature of each Authorized

74

--------------------------------------------------------------------------------

Officer who shall be authorized to make Loan Requests and
Conversion/Continuation Requests and to give notices and to take other action on
behalf of the Borrowers under the Loan Documents.

§10.5Opinion of Counsel

.  Agent shall have received an opinion addressed to Lenders and Agent and dated
as of the Closing Date from counsel to the Loan Parties in form and substance
reasonably satisfactory to Agent.

§10.6Payment of Fees

.  The Borrowers shall have paid to Agent and Arrangers the fees payable
pursuant to §4.2.

§10.7Opinion of Agent’s Special Counsel

.  Agent shall have received an opinion of Agent’s Special Counsel, in form and
substance reasonably satisfactory to Agent.

§10.8Performance; No Default

.  The Loan Parties shall have performed and complied with all terms and
conditions herein required to be performed or complied with by them on or prior
to the Closing Date, and on the Closing Date there shall exist no Default or
Event of Default and Parent Borrower shall have delivered to Agent a certificate
signed on behalf of Parent Borrower by an Authorized Officer confirming the
same.

§10.9Representations and Warranties

.  The representations and warranties made by the Loan Parties in the Loan
Documents or otherwise made by or on behalf of the Borrowers and their
respective Subsidiaries in connection therewith or after the date thereof shall
have been true and correct in all material respects when made and shall also be
true and correct in all material respects on the Closing Date and Parent
Borrower shall have delivered to Agent a certificate signed on behalf of Parent
Borrower by an Authorized Officer confirming the same.

§10.10Proceedings and Documents

.  All proceedings in connection with the transactions contemplated by this
Agreement and the other Loan Documents shall be reasonably satisfactory to Agent
and Agent’s counsel in form and substance, and Agent shall have received all
information and such counterpart originals or certified copies of such documents
and such other certificates, opinions, assurances, consents, approvals or
documents as Agent and Agent’s counsel may reasonably require and are
customarily required in connection with similar transactions.

§10.11KYC, Etc

.  Agent shall have received documentation and other information reasonably
requested by any Lender at least ten Business Days prior to the Closing Date in
connection with applicable “know your customer” and Anti-Corruption Laws,
including, without limitation, the Patriot Act and the Beneficial Ownership
Regulation, in each case in form and substance reasonably satisfactory to such
Lender and delivered at least five Business Days prior to the Closing Date.

§10.12Compliance Certificate

.  Agent shall have received a Compliance Certificate and Availability
Certificate dated as of the date of the Closing Date demonstrating compliance
with each of the covenants calculated therein.  Further, such Compliance
Certificate shall include within the calculation of Consolidated Asset NOI for
any Unencumbered Assets which have been owned for less than a calendar quarter,
and shall be based upon financial data and information with respect to
Unencumbered Assets as of the end of the most recent calendar month as to which
data and information is available.  Notwithstanding the foregoing, the financial
ratios and tests set forth in §9 (the “Specified Financial Covenants”), shall be
calculated on a Pro Forma Basis in determining compliance of such Specified
Financial Covenants as of the Closing Date; provided, however, (1) in making any
determination on a Pro Forma Basis, the calculations shall be made in good faith
by an Authorized Officer of Parent Borrower; (2) determination of compliance
with the Specified Financial Covenants on a Pro Forma Basis, as and when
expressly provided above, shall not relate to any other or further date or
period of determination with respect to compliance with such Specified Financial
Covenants; and (3) the foregoing shall not be deemed or construed to modify,
amend, limit, waive, or suspect any of the Specified Financial Covenants, as
further provided in §9 or otherwise provided herein.

75

--------------------------------------------------------------------------------

§10.13[Reserved]

.

§10.14 Consents

.  Agent shall have received evidence reasonably satisfactory to Agent that all
necessary stockholder, partner, member or other consents required in connection
with the consummation of the transactions contemplated by this Agreement and the
other Loan Documents have been obtained.

§10.15Refinancing

.  Agent shall be satisfied that all Indebtedness under the Existing Credit
Agreement (other than any Existing Letters of Credit and the Rollover Loans) has
been paid in full and all commitments thereunder have been terminated at or
prior to the Closing Date.

§10.16Other

.  Agent shall have reviewed such other documents, instruments, certificates,
opinions, assurances, consents and approvals as Agent or Agent’s Special Counsel
may reasonably have requested.

§11CONDITIONS TO ALL BORROWINGS.

The obligations of Lenders to make any Loan, whether on or after the Closing
Date, shall also be subject to the satisfaction (or waiver) of the following
conditions precedent:

§11.1Prior Conditions Satisfied

.  All conditions set forth in §10 shall continue to be satisfied as of the date
upon which any Loan is to be made, provided that this §11.1 shall not require
any Borrower to comply with the conditions set forth in §10.2, §10.3, §10.4, and
§10.5 with respect to any Real Estate which has previously been included in the
Unencumbered Assets.

§11.2Representations True; No Default

.  The representations and warranties made by the Borrowers and Guarantors,
respectively, in the Loan Documents shall be true and correct in all material
respects on the date the Loan is made, both immediately before and after the
Loan is made (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct only as of such specified date) and no Default or Event of Default
shall have occurred and be continuing.

§11.3Borrowing Documents

.  Agent shall have received a fully completed Loan Request for such Loan and
the other documents and information (including, without limitation, a Compliance
Certificate) as required by §2.7, or a fully completed Letter of Credit Request
required by §2.10 in the form of Exhibit E hereto fully completed, as
applicable.

§11.4[Reserved]

.

§12EVENTS OF DEFAULT; ACCELERATION; ETC.

§12.1Events of Default and Acceleration

.  If any of the following events (“Events of Default” or, if the giving of
notice or the lapse of time or both is required, then, prior to such notice or
lapse of time, “Defaults”) shall occur:

(a)the Borrowers shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(b)the Borrowers shall fail to pay any interest on the Loans within five (5)
Business Days of the date that the same shall become due and payable, any
reimbursement obligations with respect to the Letters of Credit or any fees or
other sums due hereunder (other than any voluntary prepayment) or under any of
the other Loan Documents within five (5) Business Days after notice from Agent,
whether at the stated date of maturity or any accelerated date of maturity or at
any other date fixed for payment;

76

--------------------------------------------------------------------------------

(c)[Reserved];

(d)any of the Borrowers shall fail to perform any other term, covenant or
agreement contained in §9.1, §9.2, §9.3, §9.4, §9.5, §9.7, §9.9 or §9.10 which
they are required to perform;

(e)any of the Loan Parties shall fail to perform any other term, covenant or
agreement contained herein or in any of the other Loan Documents which they are
required to perform (other than those specified in the other subclauses of this
§12 (including, without limitation, §12.2 below) or in the other Loan
Documents), and such failure shall continue for thirty (30) days after such
Borrower receives from Agent written notice thereof, and in the case of a
default that cannot be cured within such thirty (30)-day period despite such
Borrower’s diligent efforts but is susceptible of being cured within ninety (90)
days of such Borrower’s receipt of Agent’s original notice, then such Borrower
shall have such additional time as is reasonably necessary to effect such cure,
but in no event in excess of ninety (90) days from such Borrower’s receipt of
Agent’s original notice; provided that the foregoing cure provisions shall not
pertain to any default consisting of a failure to comply with §8.4, or to any
Default excluded from any provision of cure of defaults contained in any other
of the Loan Documents and with respect to any defaults under §8.1, §8.2 or §8.8,
the thirty (30) day cure period described above shall be reduced to a period of
ten (10) Business Days and no additional cure period shall be provided with
respect to such defaults;

(f)any material representation or warranty made by or on behalf of the Borrowers
or any of their respective Subsidiaries in this Agreement or any other Loan
Document, or any report, certificate, financial statement, request for a Loan,
or in any other document or instrument delivered pursuant to or in connection
with this Agreement, any advance of a Loan, or any of the other Loan Documents
shall prove to have been false in any material respect upon the date when made
or deemed to have been made;

(g)Any Borrower or Guarantor (or Subsidiary thereof) defaults under (i) any
Recourse Indebtedness in an aggregate amount equal to or greater than
$5,000,000.00 with respect to all uncured defaults at any time, (ii) any
Non-Recourse Indebtedness in an aggregate amount equal to or greater than
$50,000,000.00 with respect to all uncured defaults at any time, (iii) the 2017
Term Loan Agreement or (iv) the 2018 Term Loan Agreement;

(h)any of the Borrowers or Guarantors, (i) shall make an assignment for the
benefit of creditors, or admit in writing its general inability to pay or
generally fail to pay its debts as they mature or become due, or shall petition
or apply for the appointment of a trustee or other custodian, liquidator or
receiver for it or any substantial part of its assets, (ii) shall commence any
case or other proceeding relating to it under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, or (iii) shall take
any action to authorize any of the foregoing;

(i)a petition or application shall be filed for the appointment of a trustee or
other custodian, liquidator or receiver of any of the Borrowers or Guarantors or
any substantial part of the assets of any thereof, or a case or other proceeding
shall be commenced against any such Person under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, and any such Person
shall indicate its approval thereof, consent thereto or acquiescence therein or
such petition, application, case or proceeding shall not have been dismissed
within sixty (60) days following the filing or commencement thereof;

(j)a decree or order is entered appointing a trustee, custodian, liquidator or
receiver for any of the Borrowers or Guarantors or adjudicating any such Person,
bankrupt or insolvent, or approving a petition in any such case or other
proceeding, or a decree or order for relief is entered in respect of any such
Person in an involuntary case under federal bankruptcy laws as now or hereafter
constituted;

77

--------------------------------------------------------------------------------

(k)there shall remain in force, undischarged, unsatisfied and unstayed, for more
than sixty (60) days, whether or not consecutive, one or more uninsured or
unbonded final judgments against any Guarantor or Borrower (or Subsidiary
thereof) that, either individually or in the aggregate, exceed $5,000,000.00;

(l)any of the Loan Documents shall be canceled, terminated, revoked or rescinded
by any Borrower or any Guarantor otherwise than in accordance with the terms
thereof or the express prior written agreement, consent or approval of the
Required Lenders, or any action at law, suit in equity or other legal proceeding
to cancel, revoke or rescind any of the Loan Documents shall be commenced by or
on behalf of any of the Borrowers, or any court or any other governmental or
regulatory authority or agency of competent jurisdiction shall make a
determination, or issue a judgment, order, decree or ruling, to the effect that
any one or more of the material Loan Documents is illegal, invalid or
unenforceable in accordance with the terms thereof, and in each case of the
foregoing the Borrowers fail to enter into an amendment or modification to the
existing Loan Documents or enter into new documentation, each in form and
substance reasonably satisfactory to Agent and Required Lenders, which have the
effect of rendering the cancellation, termination, revocation, rescission,
illegality, invalidity or unenforceability immaterial;

(m)any dissolution, termination, partial or complete liquidation, merger or
consolidation of any of the Loan Parties shall occur or any sale, transfer or
other disposition of the assets of any of the Loan Parties shall occur other, in
each case, than as permitted under the terms of this Agreement or the other Loan
Documents;

(n)with respect to any Plan, an ERISA Reportable Event shall have occurred and
such event reasonably would be likely to result in liability of any of the
Borrowers to pay money to the PBGC or such Plan in an aggregate amount exceeding
$5,000,000.00 and one of the following shall apply with respect to such
event:  (x) such event in the circumstances occurring reasonably would be likely
to result in the termination of such Plan by the PBGC or for the appointment by
the appropriate United States District Court of a trustee to administer such
Plan; or (y) a trustee shall have been appointed by the United States District
Court to administer such Plan; or (z) the PBGC shall have instituted proceedings
to terminate such Plan;

(o)the occurrence of any Change of Control; or

(p)an Event of Default under any of the other Loan Documents shall occur
(subject, in any case, to any applicable cure provision set forth in §12.1(e);

then, and upon any such Event of Default, Agent may, and upon the request of the
Required Lenders shall, by notice in writing to the Borrowers declare all
amounts owing with respect to this Agreement, the Notes, and the other Loan
Documents to be, and they shall thereupon forthwith become, immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived by the Borrowers; provided that in the event
of any Event of Default specified in §12.1(h), §12.1(i) or §12.1(j), all such
amounts shall become immediately due and payable automatically and without any
requirement of presentment, demand, protest or other notice of any kind from any
Lender or Agent.

§12.2Certain Cure Periods

.  In the event that there shall occur any Default or Event of Default that
relates only to certain Unencumbered Asset(s) or the owner(s) thereof (if such
owner is a Subsidiary Borrower), then the Borrowers may elect to cure such
Default or Event of Default (so long as no other Default or Event of Default
would arise as a result of such Default or Event of Default) by electing to
remove such Unencumbered Asset(s) and the applicable Subsidiary Borrower(s)
pursuant to §5.4 and remove such Unencumbered Asset(s) from the calculation of
the covenants in §9 (and the Borrowers’ compliance with §3.2 as a result
thereof), in which event such removal and reduction shall be completed within
thirty (30) days after receipt of notice of such Default or Event of Default
from Agent or the Required Lenders.

§12.3Termination of Commitments and Actions in Respect of Letters of Credit

.  

78

--------------------------------------------------------------------------------

(a)If any one or more Events of Default specified in §12.1(h), §12.1(i) or
§12.1(j) shall occur, then immediately and without any action on the part of
Agent or any Lender the Commitments shall terminate and Lenders shall be
relieved of all obligations to make Loans or issue Letters of Credit to the
Borrowers.  If any other Event of Default shall have occurred, Agent may, and
upon the election of the Required Lenders shall, by notice to the Borrowers
terminate the obligation to make Loans and issue Letters of Credit to the
Borrowers.  No termination under this §12.3 shall relieve the Borrowers of their
obligations to Lenders arising under this Agreement or the other Loan Documents.

(b)If any Event of Default shall have occurred and be continuing, Agent may, or
shall at the request of the Required Lenders, irrespective of whether it is
taking any of the actions described in §12.4 or §4.16(e) or otherwise, make
demand upon the Borrowers to, and forthwith upon such demand the Borrowers will,
pay to Agent on behalf of Lenders in same day funds at Agent’s office designated
in such demand, for deposit in the LC Cash Collateral Account, an amount equal
to the LC Exposure at such time.  If at any time Agent or an Issuing Lender
determines that any funds held in the LC Cash Collateral Account are subject to
any right or claim of any Person other than Agent and Lenders with respect to
the Obligations of the Loan Parties under the Loan Documents, or that the total
amount of such funds is less than the LC Exposure, the Borrowers will, forthwith
upon demand by Agent, pay to Agent, as additional funds to be deposited and held
in the LC Cash Collateral Account, an amount equal to the excess of (a) the LC
Exposure over (b) the total amount of funds, if any, then held in the LC Cash
Collateral Account that Agent determines to be free and clear of any such right
and claim.  Upon the drawing of any Letter of Credit for which funds are on
deposit in the LC Cash Collateral Account, such funds shall be applied to
reimburse the applicable Issuing Lender or Lenders, as applicable, to the extent
permitted by applicable law.

§12.4Remedies

.  In case any one or more Events of Default shall have occurred and be
continuing, and whether or not Lenders shall have accelerated the maturity of
the Loans pursuant to §12.1, Agent on behalf of Lenders may, and upon the
direction of the Required Lenders shall, proceed to protect and enforce their
rights and remedies under this Agreement, the Notes and/or any of the other Loan
Documents by suit in equity, action at law or other appropriate proceeding,
including to the full extent permitted by applicable law the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents, the obtaining of the ex parte appointment of a receiver,
and, if any amount shall have become due, by declaration or otherwise, the
enforcement of the payment thereof.  No remedy herein conferred upon Agent or
the holder of any Note is intended to be exclusive of any other remedy and each
and every remedy shall be cumulative and shall be in addition to every other
remedy given hereunder or now or hereafter existing at law or in equity or by
statute or any other provision of law.  Notwithstanding the provisions of this
Agreement providing that the Loans may be evidenced by multiple Notes in favor
of Lenders, Lenders acknowledge and agree that only Agent may exercise any
remedies arising by reason of a Default or Event of Default.  If any Borrower
fails to perform any agreement or covenant contained in this Agreement or any of
the other Loan Documents beyond any applicable period for notice and cure, Agent
may itself perform, or cause to be performed, any agreement or covenant of such
Person contained in this Agreement or any of the other Loan Documents which such
Person shall fail to perform, and the out-of-pocket costs of such performance,
together with any reasonable expenses, including reasonable attorneys’ fees
actually incurred (including attorneys’ fees incurred in any appeal) by Agent in
connection therewith, shall be payable by the Borrowers upon demand and shall
constitute a part of the Obligations and shall if not paid within five (5)
Business Days after demand bear interest at the rate for overdue amounts as set
forth in this Agreement.  In the event that all or any portion of the
Obligations is collected by or through an attorney-at-law, the Borrowers shall
pay all costs of collection including, but not limited to, reasonable and
documented attorneys’ fees.

§12.5Distribution of Loan Proceeds

.  In the event that, following the occurrence and during the continuance of any
Event of Default, any monies are received in connection with the enforcement of
any of the Loan Documents, such monies shall be distributed for application as
follows:

(a)First, to the payment of, or (as the case may be) the reimbursement of Agent
for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid,

79

--------------------------------------------------------------------------------

incurred or sustained by Agent in accordance with the terms of the Loan
Documents or in connection with the collection of such monies by Agent, for the
exercise, protection or enforcement by Agent of all or any of the rights,
remedies, powers and privileges of Agent or Lenders under this Agreement or any
of the other Loan Documents or in support of any provision of adequate indemnity
to Agent against any taxes or liens which by law shall have, or may have,
priority over the rights of Agent or Lenders to such monies;

(b)Second, to all other Obligations (including any Letter of Credit Liabilities,
interest, expenses or other obligations incurred after the commencement of a
bankruptcy and to deposit into the LC Cash Collateral Account any contingent
reimbursement obligations in respect of outstanding Letters of Credit to the
extent required by §12.3, but excluding Hedge Obligations) in such order or
preference as the Required Lenders shall determine; provided, that (i) Swing
Loans shall be repaid first, (ii) distributions in respect of such other
Obligations shall include, on a pari passu basis, any Agent’s fee payable
pursuant to §4.2; (iii) in the event that any Lender shall have wrongfully
failed or refused to make an advance under §2.5(d), §2.7, or §2.10(f) and such
failure or refusal shall be continuing, advances made by other Lenders during
the pendency of such failure or refusal shall be entitled to be repaid as to
principal and accrued interest in priority to the other Obligations described in
this subsection (b); and (iv) Obligations owing to Lenders with respect to each
type of Obligation such as interest, principal, fees and expenses shall be made
among Lenders, pro rata; and provided, further that the Required Lenders may in
their discretion make proper allowance to take into account any Obligations not
then due and payable;

(c)Third, to all Hedge Obligations, on a pari passu basis among Lender Hedge
Providers pro rata; and

(d)Fourth, the excess, if any, shall be returned to the Borrowers or to such
other Persons as are legally entitled thereto.

§13SETOFF.

During the continuance of any Event of Default, any deposits (general or
specific, time or demand, provisional or final, regardless of currency,
maturity, or the branch where such deposits are held) or other sums credited by
or due from any Lender or any Affiliate thereof to the Borrowers and any
securities or other property of the Borrowers in the possession of such Lender
or any Affiliate may, without notice to any Borrower (any such notice being
expressly waived by the Borrowers) but with the prior written approval of Agent,
be applied to or set off against the payment of Obligations and any and all
other liabilities, direct, or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, of the Borrowers to such Lender.  Each
Lender agrees with each other Lender that if such Lender shall receive from a
Borrower, whether by voluntary payment, exercise of the right of setoff, or
otherwise, and shall retain and apply to the payment of the Note or Notes held
by such Lender (but excluding the Swing Loan Note) any amount in excess of its
ratable portion of the payments received by all Lenders with respect to the
Notes held by all Lenders, such Lender will make such disposition and
arrangements with the other Lenders with respect to such excess, either by way
of distribution, pro tanto assignment of claims, subrogation or otherwise as
shall result in each Lender receiving in respect of the Notes held by it its
proportionate payment as contemplated by this Agreement; provided that if all or
any part of such excess payment is thereafter recovered from such Lender, such
disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest.

§14AGENT.

§14.1Authorization

.  Agent is authorized to take such action on behalf of each Lender and to
exercise all such powers as are hereunder and under any of the other Loan
Documents and any related documents delegated to Agent and all other powers not
specifically reserved to Lenders, together with such powers as are reasonably
incident thereto, provided that no duties or responsibilities not expressly
assumed herein or therein shall be implied to have been assumed by Agent.  The
obligations of Agent hereunder are primarily administrative in nature, and
nothing contained in this Agreement or any of the other Loan Documents shall be

80

--------------------------------------------------------------------------------

construed to constitute Agent as a trustee for any Lender or to create an agency
or fiduciary relationship.  Agent shall act as the contractual representative of
Lenders hereunder, and notwithstanding the use of the term “Agent”, it is
understood and agreed that Agent shall not have any fiduciary duties or
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and is acting as an independent contractor, the duties and
responsibilities of which are limited to those expressly set forth in this
Agreement and the other Loan Documents.  The Borrowers and any other Person
shall be entitled to conclusively rely on a statement from Agent that it has the
authority to act for and bind Lenders pursuant to this Agreement and the other
Loan Documents.

§14.2Employees and Agents

.  Agent may exercise its powers and execute its duties by or through employees
or agents and shall be entitled to take, and to rely on, advice of counsel
concerning all matters pertaining to its rights and duties under this Agreement
and the other Loan Documents.  Agent may utilize the services of such Persons as
Agent may reasonably determine, and all reasonable and documented fees and
expenses of any such Persons shall be paid by the Borrowers.

§14.3No Liability

.  Neither Agent nor any of its shareholders, directors, officers or employees
nor any other Person assisting them in their duties nor any agent, or employee
thereof, shall be liable to Lenders for (a) any waiver, consent or approval
given or any action taken, or omitted to be taken, in good faith by it or them
hereunder or under any of the other Loan Documents, or in connection herewith or
therewith, or be responsible for the consequences of any oversight or error of
judgment whatsoever, except that Agent or such other Person, as the case may be,
shall be liable for losses due to its willful misconduct or gross negligence as
finally determined by a court of competent jurisdiction after the expiration of
all applicable appeal periods or (b) any action taken or not taken by Agent with
the consent or at the request of the Required Lenders or such greater number of
Lenders as may be required hereunder.  Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest and fees required
to be paid to Agent for the account of Lenders, unless Agent has received notice
from a Lender or the Borrowers referring to the Loan Documents and describing
with reasonable specificity such Default or Event of Default and stating that
such notice is a “notice of default”.

§14.4No Representations

.  Agent shall not be responsible for the execution or validity or
enforceability of this Agreement, the Notes, any of the other Loan Documents or
any instrument at any time constituting, or intended to constitute, collateral
security for the Notes, or for the value of any such collateral security or for
the validity, enforceability or collectability of any such amounts owing with
respect to the Notes, or for any recitals or statements, warranties or
representations made herein, or any agreement, instrument or certificate
delivered in connection therewith or in any of the other Loan Documents or in
any certificate or instrument hereafter furnished to it by or on behalf of the
Borrowers or any of their respective Subsidiaries, or be bound to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
covenants or agreements herein or in any of the other Loan Documents.  Agent
shall not be bound to ascertain whether any notice, consent, waiver or request
delivered to it by the Borrowers or any holder of any of the Notes shall have
been duly authorized or is true, accurate and complete.  Agent has not made nor
does it now make any representations or warranties, express or implied, nor does
it assume any liability to Lenders, with respect to the creditworthiness or
financial condition of the Borrowers or any of their respective Subsidiaries, or
the value of any assets of the Borrowers or any of their respective
Subsidiaries.  Each Lender acknowledges that it has, independently and without
reliance upon Agent or any other Lender, and based upon such information and
documents as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon Agent or any other Lender, based
upon such information and documents as it deems appropriate at the time,
continue to make its own credit analysis and decisions in taking or not taking
action under this Agreement and the other Loan Documents.  Agent’s Special
Counsel has only represented Agent and Arrangers in connection with the Loan
Documents and the only attorney client relationship or duty of care is between
Agent’s Special Counsel and Agent or Arrangers.  Each Lender has been
independently represented by separate counsel on all matters regarding the Loan
Documents.

81

--------------------------------------------------------------------------------

§14.5Payments

.

(a)A payment by the Borrowers to Agent hereunder or under any of the other Loan
Documents for the account of any Lender shall constitute a payment to such
Lender.  Agent agrees to distribute to each Lender not later than one Business
Day after Agent’s receipt of good funds, determined in accordance with Agent’s
customary practices, such Lender’s pro rata share of payments received by Agent
for the account of Lenders except as otherwise expressly provided herein or in
any of the other Loan Documents.  In the event that Agent fails to distribute
such amounts within one Business Day as provided above, Agent shall pay interest
on such amount at a rate per annum equal to the Federal Funds Effective Rate
from time to time in effect.

(b)If in the reasonable opinion of Agent the distribution of any amount received
by it in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making such
distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction.  If a court of competent
jurisdiction shall adjudge that any amount received and distributed by Agent is
to be repaid, each Person to whom any such distribution shall have been made
shall either repay to Agent its proportionate share of the amount so adjudged to
be repaid or shall pay over the same in such manner and to such Persons as shall
be determined by such court.

§14.6Holders of Notes

.  Subject to the terms of §18, Agent may deem and treat the payee of any Note
as the absolute owner or purchaser thereof for all purposes hereof until it
shall have been furnished in writing with a different name by such payee or by a
subsequent holder, assignee or transferee.

§14.7Indemnity

.  Lenders ratably agree hereby to indemnify and hold harmless Agent from and
against any and all claims, actions and suits (whether groundless or otherwise),
losses, damages, costs, expenses (including any expenses for which Agent has not
been reimbursed by the Borrowers as required by §15), and liabilities of every
nature and character arising out of or related to this Agreement, the Notes, or
any of the other Loan Documents or the transactions contemplated or evidenced
hereby or thereby, or Agent’s actions taken hereunder or thereunder, except to
the extent that any of the same shall be directly caused by Agent’s willful
misconduct or gross negligence as finally determined by a court of competent
jurisdiction after the expiration of all applicable appeal periods.  The
agreements in this §14.7 shall survive the payment of all amounts payable under
the Loan Documents.

§14.8Agent as Lender

.  In its individual capacity, KeyBank shall have the same obligations and the
same rights, powers and privileges in respect to its Commitment and the Loans
made by it, and as the holder of any of the Notes as it would have were it not
also Agent.

§14.9Resignation

.  Agent may resign at any time by giving thirty (30) calendar days’ prior
written notice thereof to Lenders and the Borrowers.  The Required Lenders may
remove Agent from its capacity as Agent in the event of Agent’s gross negligence
or willful misconduct or, to the extent permitted by Legal Requirements, if the
Person serving as Agent is a Defaulting Lender pursuant to clause (d) of the
definition thereof.  Any such resignation or removal may at Agent’s option also
constitute Agent’s resignation as an Issuing Lender and a Swing Loan
Lender.  Upon any such resignation, or removal, the Required Lenders, subject to
the terms of §18.1, shall have the right to appoint as a successor Agent and, if
applicable, Issuing Lender and Swing Loan Lender, (i) any Lender or (ii) any
bank whose senior debt obligations are rated not less than “A” or its equivalent
by Moody’s or not less than “A” or its equivalent by S&P and which has a net
worth of not less than $500,000,000.00; provided that in no event shall any such
successor Agent be a Defaulting Lender.  Unless a Default or Event of Default
shall have occurred and be continuing, such successor Agent and, if applicable,
each Issuing Lender and each Swing Loan Lender, shall be reasonably acceptable
to the Borrowers.  If no successor Agent shall have been appointed and shall
have accepted such appointment within thirty (30) days after the retiring
Agent’s giving of notice of resignation or the Required Lender’s removal of
Agent, then the retiring or removed Agent may, on behalf of Lenders, appoint a
successor Agent, which shall be (ii) any Lender or (ii) any financial
institution whose senior debt obligations are rated not less than “A2” or its
equivalent by Moody’s or not less than “A” or its equivalent by S&P and which
has a net worth of not less than $500,000,000.00.  Upon

82

--------------------------------------------------------------------------------

the acceptance of any appointment as Agent and, if applicable, as an Issuing
Lender and/or as a Swing Loan Lender, hereunder by a successor Agent and, if
applicable, Issuing Lender and/or Swing Loan Lender, such successor Agent and,
if applicable, Issuing Lender and/or Swing Loan Lender, shall thereupon succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring or removed Agent and, if applicable, Issuing Lender and/or Swing Loan
Lender, and the retiring or removed Agent and, if applicable, Issuing Lender
and/or Swing Loan Lender, shall be discharged from its duties and obligations
hereunder as Agent and, if applicable, Issuing Lender and/or Swing Loan
Lender.  After any retiring Agent’s resignation or removal, the provisions of
this Agreement and the other Loan Documents shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Agent, Issuing Lender and Swing Loan Lender.  If the resigning or
removed Agent shall also resign as an Issuing Lender, such successor Agent shall
issue letters of credit in substitution for the Letters of Credit, if any,
issued by such resigning or removed Agent outstanding at the time of such
succession or shall make other arrangements satisfactory to the current Issuing
Lender, in either case, to assume effectively the obligations of the current
Agent with respect to such Letters of Credit.  Upon any change in Agent under
this Agreement, the resigning or removed Agent shall execute such assignments of
and amendments to the Loan Documents as may be necessary to substitute the
successor Agent for the resigning or removed Agent.

§14.10Duties in the Case of Enforcement

.  In case one or more Events of Default have occurred and shall be continuing,
and whether or not acceleration of the Obligations shall have occurred, Agent
may and, if (a) so requested by the Required Lenders and (b) Lenders have
provided to Agent such additional indemnities and assurances in accordance with
their respective Commitment Percentages against expenses and liabilities as
Agent may reasonably request, shall proceed to exercise all or any legal and
equitable and other rights or remedies as it may have; provided, however, that
unless and until Agent shall have received such directions, Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem to be in the best
interests of Lenders.  Each Lender shall, within thirty (30) days of request
therefor, pay to Agent its Commitment Percentage of the reasonable costs
incurred by Agent in taking any such actions hereunder to the extent that such
costs shall not be promptly reimbursed to Agent by the Borrowers within such
period.  The Required Lenders may direct Agent in writing as to the method and
the extent of any such exercise, Lenders hereby agreeing to indemnify and hold
Agent harmless in accordance with their respective Commitment Percentages from
all liabilities incurred in respect of all actions taken or omitted in
accordance with such directions, except to the extent that any of the same shall
be directly caused by Agent’s willful misconduct or gross negligence as finally
determined by a court of competent jurisdiction after the expiration of all
applicable appeal periods, provided that Agent need not comply with any such
direction to the extent that Agent reasonably believes Agent’s compliance with
such direction to be unlawful in any applicable jurisdiction.

§14.11Bankruptcy

.  In the event a bankruptcy or other insolvency proceeding is commenced by or
against any Loan Party with respect to the Obligations, Agent shall have the
sole and exclusive right to file and pursue a joint proof claim on behalf of all
Lenders.  Any votes with respect to such claims or otherwise with respect to
such proceedings shall be subject to the vote of the Required Lenders or all
Lenders as required by this Agreement.  Each Lender irrevocably waives its right
to file or pursue a separate proof of claim in any such proceedings unless Agent
fails to file such claim within thirty (30) days after receipt of written notice
from Lenders requesting that Agent file such proof of claim.

§14.12[Reserved]

.

§14.13Reliance by Agent

.  Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by an Authorized
Officer.  Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of a Lender, Agent may presume that

83

--------------------------------------------------------------------------------

such condition is satisfactory to such Lender unless Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan.  Agent
may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

§14.14Approvals

.  If consent is required for some action under this Agreement, or except as
otherwise provided herein an approval of Lenders or the Required Lenders is
required or permitted under this Agreement, each Lender agrees to give Agent,
within ten (10) days of receipt of the request for action together with all
reasonably requested information related thereto (or such lesser period of time
required by the terms of the Loan Documents), notice in writing of  approval or
disapproval (collectively “Directions”) in respect of any action requested or
proposed in writing pursuant to the terms hereof.  To the extent that any Lender
does not approve any recommendation of Agent, such Lender shall in such notice
to Agent describe the actions that would be acceptable to such Lender.  If
consent is required for the requested action, any Lender’s failure to respond to
a request for Directions within the required time period shall be deemed to
constitute a Direction to take such requested action.  In the event that any
recommendation is not approved by the requisite number of Lenders and a
subsequent approval on the same subject matter is requested by Agent, then for
the purposes of this paragraph each Lender shall be required to respond to a
request for Directions within five (5) Business Days of receipt of such
request.  Agent and each Lender shall be entitled to assume that any officer of
the other Lenders delivering any notice, consent, certificate or other writing
is authorized to give such notice, consent, certificate or other writing unless
Agent and such other Lenders have otherwise been notified in writing.

§14.15Borrowers Not Beneficiaries

.  Except for the provisions of §14.9 relating to the appointment of a successor
Agent, the provisions of this §14 are solely for the benefit of Agent and
Lenders, may not be enforced by the Borrowers, and except for the provisions of
§14.9, may be modified or waived without the approval or consent of the
Borrowers.

§14.16Defaulting Lenders

.

(a)Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Legal
Requirements:

(i)That Defaulting Lender’s right to approve or disapprove any amendment, waiver
or consent with respect to this Agreement shall be restricted as set forth in
§27.

(ii)Any payment of principal, interest, fees or other amounts received by Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, or otherwise, and including any amounts made available to Agent by
that Defaulting Lender pursuant to §13), shall be applied at such time or times
as may be determined by Agent as follows:  first, to the payment of any amounts
owing by that Defaulting Lender to Agent hereunder; second, to the payment on a
pro rata basis of any amounts owing by that Defaulting Lender to the Issuing
Lenders or Swing Loan Lenders hereunder; third, if so determined by Agent or
requested by any Issuing Lender or any Swing Loan Lender, to be held as cash
collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Loan or Letter of Credit; fourth, as the Borrowers
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Agent; fifth, if
so determined by Agent and the Borrowers, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to Lenders, the Issuing Lenders or Swing Loan Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Lender or any Swing Loan Lender against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists or
non-defaulting Lenders have been paid in full all amounts then due, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against that
Defaulting

84

--------------------------------------------------------------------------------

Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or Letter of Credit Liabilities in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or Letter of Credit Liabilities were made at a time
when the conditions set forth in §11 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and Letter of Credit Liabilities
owed to, all non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or Letter of Credit Liabilities owed to, that
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this §14.16(a)(ii)
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.

(iii)That Defaulting Lender which is a Revolving Credit Lender (x) shall not be
entitled to receive any Unused Fee or Facility Fee pursuant to §2.3 for any
period during which that Revolving Credit Lender is a Defaulting Lender (and the
Borrowers shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender) and (y) shall be
limited in its right to receive Letter of Credit fees as provided in §2.10(e).

(iv)During any period in which there is Revolving Credit Lender which is a
Defaulting Lender, for purposes of computing the amount of the obligation of
each non-Defaulting Revolving Credit Lender to acquire, refinance or fund
participations in Letters of Credit or Swing Loans pursuant to §2.5 and/or
§2.10, the “Commitment Percentage” of each non-Defaulting Revolving Credit
Lender shall be computed without giving effect to the Revolving Credit
Commitment of that Defaulting Revolving Credit Lender; provided, that, (i) each
such reallocation shall be given effect only if, at the date the applicable
Revolving Credit Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (ii) the aggregate obligation of each non-Defaulting
Revolving Credit Lender to acquire, refinance or fund participations in Letters
of Credit and Swing Loans shall not exceed the positive difference, if any, of
(1) the Revolving Credit Commitment of that non-Defaulting Revolving Credit
Lender minus (2) the aggregate Outstanding amount of the Revolving Credit Loans
and Letter of Credit Liabilities held by that Revolving Credit Lender.

(v)During any period that a Lender is a Defaulting Lender, the Borrowers may, by
giving written notice thereof to Agent, such Defaulting Lender, and the other
Lenders, demand that such Defaulting Lender assign its Commitment to an Eligible
Assignee subject to and in accordance with the provisions of §18.1.  Subject to
Section 4.15 herein, no party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee.  In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment via an assignment subject to and
in accordance with the provisions of §18.1.  No such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Agent in an aggregate amount sufficient with any applicable amounts held
pursuant to the immediately preceding subsection (ii), upon distribution thereof
as appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of Parent Borrower and Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to Agent, the Issuing Lenders or any Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) such
Defaulting Lender’s full pro rata share of all Loans and participations in
Letters of Credit and Swing Loans.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under any Legal Requirement without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(b)Defaulting Lender Cure.  If the Borrowers, Agent, Swing Loan Lenders and the
Issuing Lenders agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a

85

--------------------------------------------------------------------------------

Defaulting Lender, Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swing Loans to be held on a pro rata basis by Lenders in
accordance with their Commitment Percentages (without giving effect to
§14.16(a)(iv)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

§14.17Reliance on Hedge Provider

(a).  For purposes of applying payments received in accordance with §12.5, Agent
shall be entitled to rely upon the trustee, paying agent or other similar
representative (each, a “Representative”) or, in the absence of such a
Representative, upon the holder of the Hedge Obligations for a determination
(which each holder of the Hedge Obligations agrees (or shall agree) to provide
upon request of Agent) of the outstanding Hedge Obligations owed to the holder
thereof.  Unless it has actual knowledge (including by way of written notice
from such holder) to the contrary, Agent, in acting hereunder, shall be entitled
to assume that no Hedge Obligations are outstanding.

§14.18Certain ERISA Matters

.  (a) Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of Agent and each Titled Agent and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrowers or any other Loan Party, that at least one of the following is and
will be true:

(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Obligations of such Lender in respect of the Loans, the
Letters of Credit, the Commitments and this Agreement, or

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Obligations of such
Lender in respect of the Loans, the Letters of Credit, the Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Obligations of such Lender in respect of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the obligations of such Lender in
respect of the Loans, the Letters of Credit, the Commitments and this Agreement.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender, such Lender further (x) represents and warrants,
as of the date such Person became a Lender party hereto, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person

86

--------------------------------------------------------------------------------

ceases being a Lender party hereto, for the benefit of Agent and each Titled
Agent and their respective Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrowers or any other Loan Party, that none of the
Agent, the Titled Agents or their respective Affiliates, is a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Agent or any Titled Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto).

§15EXPENSES.

The Borrowers agree to pay (a) the reasonable and documented costs incurred by
Agent of producing and reproducing this Agreement, the other Loan Documents and
the other agreements and instruments mentioned herein, (b) the reasonable and
documented fees, expenses and disbursements of one outside counsel to Agent
incurred in connection with the preparation, administration, or interpretation
of the Loan Documents and other instruments mentioned herein, and amendments,
modifications, approvals, consents or waivers hereto or hereunder, (c) all other
reasonable and documented out of pocket fees, expenses and disbursements (other
than Taxes unless such payment is otherwise required pursuant to the terms of
this Agreement) of Agent incurred by Agent and Arrangers in connection with the
preparation or interpretation of the Loan Documents and other instruments
mentioned herein, the addition or substitution of additional Unencumbered Assets
(in connection with each Loan and/or otherwise), the review of leases, the
making of each Loan hereunder, the issuance of Letters of Credit, and the third
party out-of-pocket costs and expenses incurred in connection with the
syndication of the Commitments pursuant to §18 hereof, and (d) without
duplication, all reasonable and documented out-of-pocket expenses (including
reasonable and documented attorneys’ fees and costs, and the fees and costs of
appraisers, engineers, investment bankers or other experts retained by Agent)
incurred by Lenders or Agent in connection with (i) the enforcement of or
preservation of rights under any of the Loan Documents against the Borrowers or
the administration thereof after the occurrence of a Default or Event of Default
and (ii) any litigation, proceeding or dispute whether arising hereunder or
otherwise, in any way related to Agent’s or any Lender’s relationship with the
Borrowers (provided that any attorneys’ fees and costs pursuant to this clause
(d) shall be limited to those incurred by Agent and one other counsel with
respect to Lenders as a group), (e) all reasonable and documented fees, expenses
and disbursements of Agent incurred in connection with UCC searches, (f) all
reasonable and documented out-of-pocket fees, expenses and disbursements
(including reasonable and documented attorneys’ fees and costs of one counsel)
which may be incurred by Agent in connection with the execution and delivery of
this Agreement and the other Loan Documents (without duplication of any of the
items listed above), and (g) all expenses relating to the use of Intralinks,
SyndTrak or any other similar system for the dissemination and sharing of
documents and information in connection with the Loans.  The covenants of this
§15 shall survive the repayment of the Loans and the termination of the
obligations of Lenders hereunder.

§16INDEMNIFICATION.

The Borrowers, jointly and severally, agree to indemnify and hold harmless
Agent, Lenders and Arrangers and each director, officer, employee, agent,
advisor and Affiliate thereof and Person who controls Agent or any Lender or any
Arranger (each, an “Indemnified Person”) against any and all claims, actions and
suits, whether groundless or otherwise, and from and against any and all
liabilities, losses, damages and expenses of every nature and character arising
out of or relating to any claim, action, suit or litigation arising out of this
Agreement or any of the other Loan Documents or the transactions contemplated
hereby and thereby including, without limitation, (a) any and all claims for
brokerage, leasing, finders or similar fees which may be made relating to the
Loans by parties claiming by or through Borrower, (b) any condition of the
Unencumbered Assets or any other Real Estate, (c) any actual or proposed use by
the Borrowers of the proceeds of any of the Loans or Letters of Credit, (d) any
actual or alleged infringement of any patent, copyright, trademark, service mark
or similar right of the Borrowers, (e) the Borrowers entering into or performing
this Agreement or any of the other Loan Documents, (f) any actual or alleged
violation of any law, ordinance, code, order, rule, regulation, approval,
consent, permit or license relating to the Unencumbered Assets or any other Real
Estate, (g) with respect to the

87

--------------------------------------------------------------------------------

Borrowers and their respective properties and assets, the violation of any
Environmental Law, the Release or threatened Release of any Hazardous Substances
or any action, suit, proceeding or investigation brought or threatened with
respect to any Hazardous Substances (including, but not limited to, claims with
respect to wrongful death, personal injury, nuisance or damage to property), and
(h) to the extent used by any Borrower, any use of Intralinks, SyndTrak or any
other system for the dissemination and sharing of documents and information, in
each case including, without limitation, the reasonable and documented fees and
disbursements of one counsel incurred in connection with any such investigation,
litigation or other proceeding; provided, however, that the Borrowers shall not
be obligated under this §16 or otherwise to indemnify any Person for liabilities
to the extent (a) found in a final judgment by a court of competent jurisdiction
(not subject to further appeal) to have resulted primarily from such Indemnified
Person’s or any of its Related Persons’ actual bad faith material breach of the
Loan Documents, gross negligence or willful misconduct or (b) being the result
from any action, suit, proceeding or investigation solely among Indemnified
Persons and not arising out of or in connection with any act or omission of the
Loan Parties or any of their respective Subsidiaries (other than a dispute
involving a claim against Agent or any Arranger solely in such capacity).  For
purposes hereof, a “Related Person” of any Indemnified Person means its
Affiliates, directors, officers, employees and agents, in each case that are
controlled by such Indemnified Person.  In litigation, or the preparation
therefor, Lenders and Agent shall be entitled to select a single law firm as
their own counsel, taken as a whole, and, in addition to the foregoing
indemnity, the Borrowers agree to pay promptly the reasonable and documented
fees and expenses of such counsel.  If, and to the extent that the obligations
of the Borrowers under this §16 are unenforceable for any reason, the Borrowers
hereby agree to make the maximum contribution to the payment in satisfaction of
such obligations which is permissible under applicable law.  The provisions of
this §16 shall survive the repayment of the Loans and the termination of the
obligations of Lenders hereunder.  This §16 shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

§17SURVIVAL OF COVENANTS, ETC.

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Loan Parties or any of their respective
Subsidiaries pursuant hereto or thereto shall be deemed to have been relied upon
by Lenders and Agent, notwithstanding any investigation heretofore or hereafter
made by any of them, and shall survive the making by Lenders of any of the
Loans, as herein contemplated, and shall continue in full force and effect so
long as any amount due under this Agreement or the Notes or any of the other
Loan Documents remains outstanding or any Letters of Credit remain outstanding
or any Lender has any obligation to make any Loans or issue any Letters of
Credit.  The indemnification obligations of the Loan Parties provided herein and
in the other Loan Documents shall survive the full repayment of amounts due and
the termination of the obligations of Lenders hereunder and thereunder to the
extent provided herein.  All statements contained in any certificate delivered
to any Lender or Agent at any time by or on behalf of the Loan Parties or any of
their respective Subsidiaries pursuant hereto or in connection with the
transactions contemplated hereby shall constitute representations and warranties
by such Person hereunder.

§18ASSIGNMENT AND PARTICIPATION.

§18.1Conditions to Assignment by Lenders

.  Except as provided herein, each Lender may assign to one or more Eligible
Assignee all or a portion of its interests, rights and obligations under this
Agreement (including all or a portion of its Commitment Percentage, Commitment
and, in the case of an Issuing Lender, its Letter of Credit Commitment, and the
same portion of the Loans at the time owing to it and the Notes held by it);
provided that (a) Agent and each Issuing Lender shall have each given its prior
written consent to such assignment, which consent shall not be unreasonably
withheld or delayed (b) each such assignment shall be of a constant, and not a
varying, percentage of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Revolving Credit Commitment (and the Letter
of Credit Commitment, in the case of an Issuing Lender) in the event an interest
in the Revolving Credit Loans is assigned; (c) the parties to such assignment
shall execute and deliver to Agent, for recording in the Register (as
hereinafter defined) an Assignment and Acceptance Agreement in the form of
Exhibit H hereto (each, an “Assignment and Acceptance

88

--------------------------------------------------------------------------------

Agreement”), together with any Notes subject to such assignment, (d) in no event
shall any assignment be to any Person controlling, controlled by or under common
control with, or which is not otherwise free from influence or control by, any
Borrower or Guarantor, (e) such assignee shall acquire an interest in the Loans
of not less than $5,000,000.00 and integral multiples of $1,000,000.00 in excess
thereof (or if less, the remaining Loans of the assignor), unless waived by
Agent, and so long as no Event of Default exists hereunder, Parent Borrower and
(f) in no event shall any assignment be to any Defaulting Lender or any of its
subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender.  Upon execution, delivery, acceptance and
recording of such Assignment and Acceptance Agreement, (i) the assignee
thereunder shall be a party hereto and all other Loan Documents executed by
Lenders and, to the extent provided in such Assignment and Acceptance Agreement,
have the rights and obligations of a Lender (and, if applicable, an Issuing
Lender) hereunder, (ii) the assigning Lender shall, upon payment to Agent of the
registration fee referred to in §18.2, be released from its obligations under
this Agreement arising after the effective date of such assignment with respect
to the assigned portion of its interests, rights and obligations under this
Agreement, and (iii) Agent may unilaterally amend Schedule 1.1-A hereto to
reflect such assignment.  In connection with each assignment, the assignee shall
represent and warrant to Agent, the assignor and each other Lender as to whether
such assignee is controlling, controlled by, under common control with or is not
otherwise free from influence or control by, the Borrowers and Guarantors.

§18.2Register

.  Agent shall maintain on behalf of the Borrowers a copy of each assignment
delivered to it and a register or similar list (the “Register”) for the
recordation of the names and addresses of Lenders and the Commitment Percentages
of and principal amount of and interest on the Loans owing to Lenders from time
to time.  The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrowers, Agent and Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrowers and Lenders at any reasonable time and from time to
time upon reasonable prior notice.  Upon each such recordation, the assigning
Lender agrees to pay to Agent a registration fee in the sum of $3,500.00.

§18.3New Notes

.  Upon its receipt of an Assignment and Acceptance Agreement executed by the
parties to such assignment, together with each Note subject to such assignment,
Agent shall record the information contained therein in the Register.  Within
five (5) Business Days after receipt of notice of such assignment from Agent,
the Borrowers, at their own expense, shall execute and deliver to Agent, in
exchange for each surrendered Note, a new Note (if requested by the subject
Lender) to the order of such assignee in an amount equal to the amount assigned
to such assignee pursuant to such Assignment and Acceptance Agreement and, if
the assigning Lender has retained some portion of its obligations hereunder, a
new Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder.  Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance Agreement and
shall otherwise be in substantially the form of the assigned Notes.  The
surrendered Notes shall be canceled and returned to the Borrowers.

§18.4Participations

.  Each Lender may sell participations to one or more Lenders or other entities
in all or a portion of such Lender’s rights and obligations under this Agreement
and the other Loan Documents; provided that (a) any such sale or participation
shall not affect the rights and duties of the selling Lender hereunder, (b) such
participation shall not entitle such participant to any rights or privileges
under this Agreement or any Loan Documents, including without limitation, rights
granted to Lenders under §4.8, §4.9 and §4.10, (c) such participation shall not
entitle the participant to the right to approve waivers, amendments or
modifications, (d) such participant shall have no direct rights against the
Borrowers, (e) such participant shall be entitled to the benefits of §4.4(b)
(subject to the requirements of §4.4(c); it being understood that the
documentation required under §4.4(c) shall be delivered to the participating
Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to §18.1, provided that such participant (i) agrees to be
subject to the provisions of §4.15 as if it were an assignee under §18.1; and
(ii) shall not be entitled to receive any greater payment under §4.4(b) than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, (f) such sale is effected in accordance
with all applicable laws, and (g)

89

--------------------------------------------------------------------------------

such participant shall not be a Person controlling, controlled by or under
common control with, or which is not otherwise free from influence or control by
any of the Borrowers; provided, however, such Lender may agree with the
participant that it will not, without the consent of the participant, agree to
(i) increase, or extend the term or extend the time or waive any requirement for
the reduction or termination of, such Lender’s Commitment, (ii) extend the date
fixed for the payment of principal of or interest on the Loans or portions
thereof owing to such Lender (other than pursuant to an extension of the
Revolving Credit Maturity Date pursuant to §2.12), (iii) reduce the amount of
any such payment of principal, (iv) reduce the rate at which interest is payable
thereon or (v) release any Borrower (except as otherwise permitted under
§5.5).  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided
that, except as set forth below, no Lender shall have any obligation to disclose
all or any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person, except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or except, upon request of Borrower, Lender shall provide to
Borrower the identity of such participant and the amount of its
participation.  The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.  For the
avoidance of doubt, Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

§18.5Pledge by Lender

.  Any Lender may at any time pledge all or any portion of its interest and
rights under this Agreement (including all or any portion of its Note) to any of
the twelve Federal Reserve Banks organized under §4 of the Federal Reserve Act,
12 U.S.C. §341 or any other central banking authority or to such other Person as
Agent may approve to secure obligations of such lenders.  No such pledge or the
enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents.

§18.6No Assignment by Loan Parties

.  The Loan Parties shall not assign or transfer any of their rights or
obligations under this Agreement without the prior written consent of each
Lender.

§18.7Disclosure

.  The Borrowers agree to promptly and reasonably cooperate with any Lender in
connection with any proposed assignment or participation of all or any portion
of its Commitment.  The Borrowers agree that in addition to disclosures made in
accordance with standard banking practices any Lender may disclose information
obtained by such Lender pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder.  Each Lender agrees for
itself that it shall use reasonable efforts in accordance with its customary
procedures to hold confidential all non-public information obtained from the
Borrowers that has been identified in writing as confidential by any of them,
and shall use reasonable efforts in accordance with its customary procedures to
not disclose such information to any other Person, it being understood and
agreed that, notwithstanding the foregoing, a Lender may make (a) disclosures to
its participants (provided such Persons are advised of the provisions of this
§18.7), (b) disclosures to its directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors of such
Lender (provided that such Persons who are not employees of such Lender are
advised of the provision of this §18.7), (c) disclosures customarily provided or
reasonably required by any potential or actual bona fide assignee, transferee or
participant or their respective directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors in
connection with a potential or actual assignment or transfer by such Lender of
any Loans or any participations therein (provided such Persons are advised of
the provisions of this §18.7), (d) disclosures to bank regulatory authorities or
self-regulatory bodies with jurisdiction over such Lender, (e) disclosures
required or requested by any other governmental authority or representative
thereof or pursuant to legal process, or (f) disclosure of the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to

90

--------------------------------------------------------------------------------

Agent and Lenders in connection with the administration of this Agreement, the
other Loan Documents and the Commitments; provided that, unless specifically
prohibited by applicable law or court order, each Lender shall notify the
Borrowers of any request by any governmental authority or representative thereof
prior to disclosure (other than any such request in connection with any
examination of such Lender by such government authority) for disclosure of any
such non-public information prior to disclosure of such information.  In
addition, each Lender may make disclosure of such information to any contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisors (so long as such contractual counterparty or professional advisors
agree to be bound by the provisions of this §18.7).  Non-public information
shall not include any information which is or subsequently becomes publicly
available other than as a result of a disclosure of such information by a
Lender, or prior to the delivery to such Lender is within the possession of such
Lender if such information is not known by such Lender to be subject to another
confidentiality agreement with or other obligations of secrecy to the Borrowers,
or is disclosed with the prior approval of the Borrowers.  Nothing herein shall
prohibit the disclosure of non-public information to the extent necessary to
enforce the Loan Documents.

§18.8Titled Agents

.  The Titled Agents shall not have any additional rights or obligations under
the Loan Documents, except for those rights, if any, that each Title Agent may
have as a Lender.

§18.9Amendments to Loan Documents

.  Upon any such assignment or participation, the Borrowers shall, upon the
request of Agent, enter into such documents as may be reasonably required by
Agent to modify the Loan Documents to reflect such assignment or participation.

§19NOTICES.

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”)
must be in writing and shall be deemed to have been properly given or served by
personal delivery or by sending same by overnight courier or by depositing same
in the United States Mail, postpaid and registered or certified, return receipt
requested, and addressed to the parties at the address set forth on Schedule 19.

Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt.  The time period in
which a response to such Notice must be given or any action taken with respect
thereto (if any), however, shall commence to run from the date of receipt if
personally delivered or sent by overnight courier, or if so deposited in the
United States Mail, the earlier of three (3) Business Days following such
deposit or the date of receipt as disclosed on the return receipt.  Rejection or
other refusal to accept or the inability to deliver because of changed address
for which no notice was given shall be deemed to be receipt of the Notice
sent.  By giving at least fifteen (15) days’ prior Notice thereof, the
Borrowers, a Lender or Agent shall have the right from time to time and at any
time during the term of this Agreement to change their respective addresses and
each shall have the right to specify as its address any other address within the
United States of America.

§20RELATIONSHIP.

Neither Agent nor any Lender has any fiduciary relationship with or fiduciary
duty to the Loan Parties or their respective Subsidiaries arising out of or in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereunder and thereunder, and the relationship between each Lender
and Agent, and the Loan Parties is solely that of a lender and borrower, and
nothing contained herein or in any of the other Loan Documents shall in any
manner be construed as making the parties hereto partners, joint venturers or
any other relationship other than lender and borrower.

91

--------------------------------------------------------------------------------

§21GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
INCLUDING, WITHOUT LIMITATION, NEW YORK GENERAL OBLIGATIONS LAW SECTION
5-1401.  THE BORROWERS, AGENT AND LENDERS AGREE THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS AGREEMENT MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE AND COUNTY OF NEW YORK (INCLUDING ANY FEDERAL COURT
SITTING THEREIN).  THE BORROWERS, AGENT AND LENDERS FURTHER ACCEPT, GENERALLY
AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED
APPELLATE COURT AND IRREVOCABLY (i) AGREE TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY WITH RESPECT TO THIS AGREEMENT AND (ii) WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION ANY OF THEM MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A
COURT IS AN INCONVENIENT FORUM.  NOTWITHSTANDING THE FOREGOING, IN ADDITION TO
THE COURTS OF THE STATE AND COUNTY OF NEW YORK OR ANY FEDERAL COURT SITTING
THEREIN, AGENT OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A
NONEXCLUSIVE BASIS WHERE ANY ASSETS OF THE BORROWERS EXIST AND THE BORROWERS
CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS.  THE BORROWERS
EXPRESSLY ACKNOWLEDGE AND AGREE THAT THE FOREGOING CHOICE OF NEW YORK LAW WAS A
MATERIAL INDUCEMENT TO AGENT AND LENDERS IN ENTERING INTO THIS AGREEMENT AND IN
MAKING THE LOANS HEREUNDER.

§22HEADINGS.

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

§23COUNTERPARTS.

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument.  In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

§24ENTIRE AGREEMENT, ETC.

This Agreement and the Loan Documents are intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents.  All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents.  Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

§25WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

EACH OF THE LOAN PARTIES, AGENT AND LENDERS HEREBY WAIVES ITS RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS AND AGREES THAT SUCH PARTY WILL NOT SEEK TO CONSOLIDATE ANY SUCH
ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED.  EACH PARTY HEREBY

92

--------------------------------------------------------------------------------

WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY
SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES AND TO THE EXTENT PERMITTED BY
APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES.  EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG
OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25.  EACH PARTY
ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL
COUNSEL AND THAT EACH PARTY AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND
VOLUNTARY ACT.

§26DEALINGS WITH THE LOAN PARTIES.

Agent, Lenders and their affiliates may accept deposits from, extend credit to,
invest in, act as trustee under indentures of, serve as financial advisor of,
and generally engage in any kind of banking, trust or other business with the
Loan Parties and their respective Subsidiaries or any of their Affiliates
regardless of the capacity of Agent or any Lender hereunder.  Lenders
acknowledge that, pursuant to such activities, KeyBank or its Affiliates may
receive information regarding such Persons (including information that may be
subject to confidentiality obligations in favor of such Person) and acknowledge
that Agent shall be under no obligation to provide such information to them.

§27CONSENTS, AMENDMENTS, WAIVERS, ETC.

Except as otherwise expressly provided in this Agreement (including, without
limitation, §2.13), any consent or approval required or permitted by this
Agreement may be given, and any term of this Agreement or of any other
instrument related hereto or mentioned herein may be amended, and the
performance or observance by the Borrowers of any terms of this Agreement or
such other instrument or the continuance of any Default or Event of Default may
be waived (either generally or in a particular instance and either retroactively
or prospectively) with, but only with, the written consent of the Required
Lenders and, with respect to any amendment of any term of this Agreement or of
any other instrument related hereto or mentioned herein, the Borrowers or the
Guarantors, as the case may be.  Notwithstanding the foregoing, none of the
following may occur without the written consent of each Lender adversely
affected thereby:  (a) a reduction in the rate of interest on the Notes (other
than a reduction or waiver of default interest); (b) any increase or reduction
in the amount of the Commitment of a Lender (except as provided in §2.4, §2.11
and §18.1); (c) a forgiveness, reduction or waiver of the principal of any
unpaid Loan or any interest thereon or fee payable under the Loan Documents; (d)
a change in the amount of any fee payable to a Lender hereunder; (e) the
postponement of any date fixed for any payment of principal of or interest on
the Loan or any fees payable under the Loan Documents (except as provided in
§2.12 with respect to extension of the Revolving Credit Maturity Date); (f) an
extension of the Maturity Date (except as provided in §2.12 with respect to
extension of the Revolving Credit Maturity Date); (g) a change in the manner of
distribution of any payments to Lenders or Agent; (h) the release of any
Borrower or any Guarantor or any reduction of any Guarantor’s liability under
the Guaranty except as otherwise provided in §5.5; (i) an amendment of the
definition of Required Lenders or of any requirement for consent by all Lenders;
(j) any modification to require a Revolving Credit Lender to fund a pro rata
share of a request for an advance of the Revolving Credit Loan made by the
Borrowers other than based on its Commitment Percentage; (k) an amendment to
this §27; or (l) an amendment of any provision of this Agreement or the Loan
Documents which requires the approval of all Lenders or the Required Lenders to
require a lesser number of Lenders to approve such action.  Notwithstanding the
foregoing, the provisions of §14 may not be amended without the written consent
of Agent and no amendment, waiver or consent shall, unless in writing and signed
by Agent in addition to the Lenders required above to take such action, amend,
waive or consent to any departure from, the definitions of ICE LIBOR, LIBOR
Screen Rate, Successor Rate Conforming Changes or the provisions of §4.6(b)
(except in accordance with §4.6(b)).  There shall be no amendment, modification
or waiver of any provision in the Loan

93

--------------------------------------------------------------------------------

Documents with respect to Swing Loans without the consent of the Swing Loan
Lenders, nor any amendment, modification or waiver of any provision in the Loan
Documents with respect to Letters of Credit without the consent of the Issuing
Lenders.  No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon.  No course of dealing or delay or
omission on the part of Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each Affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each Affected Lender that by its terms affects any
Defaulting Lender more adversely than other Affected Lenders shall require the
consent of such Defaulting Lender.

In the event that any Lender (a “Non‑Consenting Lender”) shall fail to consent
to a waiver or amendment to, or a departure from, the provisions of this
Agreement which requires the consent of all Lenders and that has been consented
to by Agent and the Required Lenders, then the Borrowers shall have the right,
upon written demand to such Non‑Consenting Lender and Agent given within 30 days
after a Lender fails to consent, refuses to consent or is deemed to have refused
to consent to such request (a “Consent Request Date”), to cause such
Non‑Consenting Lender to assign its rights and obligations under this Agreement
(including, without limitation, its Commitment or Commitments, the Loans owing
to it and the Note or Notes, if any, held by it) to an existing Lender or a new
Lender, provided that (i) as of such Consent Request Date and as of the date of
the Borrowers’ written demand to replace such Non‑Consenting Lender, no Default
or Event of Default shall have occurred and be continuing other than a Default
or Event of Default that resulted solely from the subject matter of the waiver
or amendment for which such consent was being solicited from the Lenders by
Agent and (ii) the replacement of any Non‑Consenting Lender shall be consummated
in accordance with and subject to the provisions of §4.15.  The existing or new
Lender that is purchasing the interests of the Non-Consenting Lender shall
purchase such interests and shall assume the rights and obligations of the
Non‑Consenting Lender under this Agreement upon execution by such existing or
new Lender of an Assignment and Acceptance Agreement delivered pursuant to §18.

§28SEVERABILITY.

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

§29TIME OF THE ESSENCE.

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrowers under this Agreement and the other Loan Documents.

§30NO UNWRITTEN AGREEMENTS.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET
FORTH BELOW.

94

--------------------------------------------------------------------------------

§31REPLACEMENT NOTES.

Upon receipt of evidence reasonably satisfactory to the Borrowers of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to the Borrowers or, in the case of any such mutilation, upon
surrender and cancellation of the applicable Note, the Borrowers will execute
and deliver, in lieu thereof, a replacement Note, identical in form and
substance to the applicable Note and dated as of the date of the applicable Note
and upon such execution and delivery all references in the Loan Documents to
such Note shall be deemed to refer to such replacement Note.

§32NO THIRD PARTIES BENEFITED.

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrowers, Lenders, Agent, Lender Hedge
Providers, and their permitted successors and assigns, and no other Person shall
be a direct or indirect legal beneficiary of, or have any direct or indirect
cause of action or claim in connection with, this Agreement or any of the other
Loan Documents.  All conditions to the performance of the obligations of Agent
and Lenders under this Agreement, including the obligation to make Loans and
issue Letters of Credit, are imposed solely and exclusively for the benefit of
Agent and Lenders, and their permitted successors and assigns, and no other
Person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Agent and Lenders will
refuse to make Loans or issue Letters of Credit in the absence of strict
compliance with any or all thereof and no other Person shall, under any
circumstances, be deemed to be a beneficiary of such conditions, any and all of
which may be freely waived in whole or in part by Agent and Lenders at any time
if in their sole discretion they deem it desirable to do so.  In particular,
Agent and Lenders make no representations and assume no obligations as to third
parties concerning the quality of the construction by the Borrowers or any of
their Subsidiaries of any development or the absence therefrom of defects.

§33PATRIOT ACT.

Each Lender and Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that, pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes names and addresses and other information
that will allow such Lender or Agent, as applicable, to identify the Borrowers
in accordance with the Patriot Act.

§34RESERVED.

§35JOINT AND SEVERAL LIABILITY.

Each of the Borrowers covenants and agrees that each and every covenant and
obligation of any Borrower hereunder and under the other Loan Documents shall be
the joint and several obligations of each Borrower.

§36ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF THE BORROWERS.

§36.1Attorney-in-Fact

.  For the purpose of implementing the joint borrower provisions of the Loan
Documents, the Borrowers hereby irrevocably appoint Parent Borrower as their
agent and attorney-in-fact for all purposes of the Loan Documents, including the
giving and receiving of notices and other communications.

§36.2Accommodation

.  It is understood and agreed that the handling of this credit facility on a
joint borrowing basis as set forth in this Agreement is solely as an
accommodation to the Borrowers and at their request.  Accordingly, Agent and
Lenders are entitled to rely, and shall be exonerated from any liability for
relying upon, any Loan Request or any other request or communication made by a
purported officer of any Borrower without the need for any consent or other
authorization of any other Borrower and upon any

95

--------------------------------------------------------------------------------

information or certificate provided on behalf of any Borrower by a purported
officer of such Borrower, and any such request or other action shall be fully
binding on each Borrower as if made by it.

§36.3Waiver of Automatic or Supplemental Stay

.  Each of the Borrowers agrees with Lenders and Agent that in the event of the
filing of any voluntary or involuntary petition in bankruptcy by or against any
other of the Loan Parties at any time following the execution and delivery of
this Agreement, none of the other Loan Parties shall seek a supplemental stay or
any other relief, whether injunctive or otherwise, pursuant to Section 105 of
the Bankruptcy Code or any other provision of the Bankruptcy Code, to stay,
interdict, condition, reduce or inhibit the ability of Lenders or Agent to
enforce any rights it has by virtue of this Agreement, the Loan Documents, or at
law or in equity, or any other rights Lenders or Agent have, whether now or
hereafter acquired, against such other Loan Parties or against any property
owned by such other Loan Parties.

§36.4Waiver of Defenses

.  To the extent permitted by applicable law, each of the Borrowers hereby
waives and agrees not to assert or take advantage of any defense based upon:

(a)Any right to require Agent or Lenders to proceed against the other Borrowers
or any other Person or to proceed against or exhaust any security held by Agent
or Lenders at any time or to pursue any other remedy in Agent’s or any Lender’s
power or under any other agreement before proceeding against a Borrower
hereunder or under any other Loan Document;

(b)The defense of the statute of limitations in any action hereunder or the
payment or performance of any of the Obligations;

(c)Any defense that may arise by reason of the incapacity, lack of authority,
death or disability of any other Person or Persons or the failure of Agent or
any Lender to file or enforce a claim against the estate (in administration,
bankruptcy or any other proceeding) of any other Person or Persons;

(d)Any failure on the part of Agent or any Lender to ascertain the liability of
any party liable under the Loan Documents or the obligations evidenced or
secured thereby;

(e)Demand, presentment for payment, notice of nonpayment, protest, notice of
protest and all other notices of any kind (except for such notices as are
specifically required to be provided to the Borrowers pursuant to the Loan
Documents), or the lack of any thereof, including, without limiting the
generality of the foregoing, notice of the existence, creation or incurring of
any new or additional indebtedness or obligation or of any action or non-action
on the part of any Borrower, Agent, any Lender, any endorser or creditor of the
Borrowers or on the part of any other Person whomsoever under this or any other
instrument in connection with any obligation or evidence of indebtedness held by
Agent or any Lender;

(f)Any defense based upon an election of remedies by Agent or any Lender,
including any election to proceed by judicial or nonjudicial foreclosure of any
security, whether real property or personal property security, or by deed in
lieu thereof, and whether or not every aspect of any foreclosure sale is
commercially reasonable, or any election of remedies, including remedies
relating to real property or personal property security, which destroys or
otherwise impairs the subrogation rights of a Borrower or the rights of a
Borrower to proceed against the other Borrowers for reimbursement, or both;

(g)Any right or claim of right to cause a marshaling of the assets of the
Borrowers;

(h)Any principle or provision of law, statutory or otherwise, which is or might
be in conflict with the terms and provisions of this Agreement;

(i)Any duty on the part of Agent or any Lender to disclose to the Borrowers any
facts Agent or any Lender may now or hereafter know about Loan Parties,
regardless of whether Agent or any Lender has reason to believe that any such
facts materially increase the risk beyond that which each Borrower intends

96

--------------------------------------------------------------------------------

to assume or has reason to believe that such facts are unknown to the Borrowers
or has a reasonable opportunity to communicate such facts to the Borrowers, it
being understood and agreed that each Borrower is fully responsible for being
and keeping informed of the financial condition of the other Loan Parties and of
any and all circumstances bearing on the risk that liability may be incurred by
the Borrowers hereunder and under the other Loan Documents;

(j)Any inaccuracy of any representation made by or on behalf of any Loan Party
contained in any Loan Document;

(k)Subject to compliance with the provisions of this Agreement, any sale or
assignment of the Loan Documents, or any interest therein;

(l)[Reserved];

(m)Any invalidity, irregularity or unenforceability, in whole or in part, of any
one or more of the Loan Documents;

(n)Any deficiency in the ability of Agent or any Lender to collect or to obtain
performance from any Persons now or hereafter liable for the payment and
performance of any obligation guaranteed under the Loan Documents;

(o)An assertion or claim that the automatic stay provided by 11 U.S.C. §362
(arising upon the voluntary or involuntary bankruptcy proceeding of the other
Borrowers) or any other stay provided under any other debtor relief law (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, which may be or become applicable, shall operate or
be interpreted to stay, interdict, condition, reduce or inhibit the ability of
Agent or any Lender to enforce any of its rights, whether now or hereafter
required, which Agent or any Lender may have against a Loan Party;

(p)Any modifications of the Loan Documents or any obligation of the Loan Parties
relating to the Loan by operation of law or by action of any court, whether
pursuant to the Bankruptcy Code, or any other debtor relief law (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, or otherwise;

(q)Any release of a Loan Party or of any other Person from performance or
observance of any of the agreements, covenants, terms or conditions contained in
any of the Loan Documents by operation of law, Agent’s or Lenders’ voluntary act
or otherwise;

(r)Any action, occurrence, event or matter consented to by the Loan Parties
under any provision hereof, or otherwise;

(s)The dissolution or termination of existence of any Loan Party;

(t)Subject to compliance with the provisions of this Agreement, any renewal,
extension, modification, amendment or another changes in the Obligations,
including but not limited to any material alteration of the terms of payment or
performance of the Obligations;

(u)Any defense of the Loan Parties, other than that of prior performance,
including without limitation, the invalidity, illegality or unenforceability of
any of the Obligations; or

(v)To the fullest extent permitted by law, any other legal, equitable or surety
defenses whatsoever to which the Loan Parties might otherwise be entitled, it
being the intention that the obligations of Loan Parties hereunder and under the
other Loan Documents are absolute, unconditional and irrevocable.

97

--------------------------------------------------------------------------------

§36.5Waiver

.  Each of the Borrowers waives, to the fullest extent that each may lawfully so
do, the benefit of all appraisement, valuation, stay, extension, homestead,
exemption and redemption laws which such Person may claim or seek to take
advantage of in order to prevent or hinder the enforcement of any of the Loan
Documents or the exercise by Lenders or Agent of any of their respective
remedies under the Loan Documents.  Each of the Borrowers further agrees that
Lenders and Agent shall be entitled to exercise their respective rights and
remedies under the Loan Documents or at law or in equity in such order as they
may elect.  Without limiting the foregoing, each of the Borrowers further agrees
that upon the occurrence of an Event of Default, Lenders and Agent may exercise
any of such rights and remedies without notice to either of the Loan Parties
except as required by law or the Loan Documents and agrees that neither Lenders
nor Agent shall be required to proceed against the other of the Loan Parties or
any other Person or to proceed against or to exhaust any other security held by
Lenders or Agent at any time or to pursue any other remedy in Lenders’ or
Agent’s power or under any of the Loan Documents before proceeding against a
Borrower or its assets under the Loan Documents.

§36.6Subordination

.  So long as the Loans are outstanding, each of the Borrowers hereby expressly
defers and agrees (a) not to assert any right of contribution from or indemnity
against the other, whether at law or in equity, arising from any payments made
by such Person pursuant to the terms of this Agreement or the Loan Documents,
and (b) not to proceed against the other for reimbursement of any such
payments.  In connection with the foregoing, each of the Borrowers expressly
defers and agrees not to assert or take advantage of (i) any rights of
subrogation to Lenders or Agent against the other Borrowers, (ii) any rights to
enforce any remedy which Lenders or Agent may have against the other Borrowers
and any rights to participate in any assets of the other Borrowers.  In addition
to and without in any way limiting the foregoing, each of the Borrowers hereby
subordinates any and all indebtedness it may now or hereafter owe to such other
Borrowers to all indebtedness of the Borrowers to Lenders and Agent, and agrees
with Lenders and Agent that none of the Borrowers shall claim any offset or
other reduction of such Borrower’s obligations hereunder because of any such
indebtedness and shall not take any action to obtain any assets of the other
Borrowers so long as the Loans are outstanding.

§37ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS.

(a)Without limiting any other provision of §36, each Subsidiary Borrower
acknowledges that it has received, or will receive, significant financial and
other benefits, either directly or indirectly, from the proceeds of the Loans
made by Lenders to the Borrowers pursuant to this Agreement; that the benefits
received by such Subsidiary Borrower are reasonably equivalent consideration for
such Subsidiary Borrower’s execution of this Agreement and the other Loan
Documents to which it is a party; and that such benefits include, without
limitation, the access to capital afforded to the Borrowers pursuant to this
Agreement from which the activities of such Subsidiary Borrower will be
supported, the refinancing of certain existing indebtedness of such Subsidiary
Borrower secured by certain of such Subsidiary Borrower’s assets from the
proceeds of the Loans, and the ability to refinance that indebtedness at a lower
interest rate and otherwise on more favorable terms than would be available to
it if it were being financed on a stand-alone basis.  Each Subsidiary Borrower
is executing this Agreement and the other Loan Documents in consideration of
those benefits received by it and each Subsidiary Borrower desires to enter into
an allocation and contribution agreement with each other Subsidiary Borrower as
set forth in this §37 and agrees to subordinate and subrogate any rights or
claims it may have against other Subsidiary Borrowers as and to the extent set
forth in §36.

(b)In the event any one or more Subsidiary Borrowers (any such Subsidiary
Borrower, a “Funding Borrower”) is deemed to have paid an amount in excess of
the principal amount attributable to it (such principal amount, the “Allocable
Principal Balance”) (any deemed payment in excess of the applicable Allocable
Principal Balance, a “Contribution”) as a result of such Funding Borrower’s
payment of and/or performance on the Obligations, then after payment in full of
the Loans and the satisfaction of all of Subsidiary Borrowers’ other obligations
under the Loan Documents, such Funding Borrower shall be entitled to
contribution from each benefited Subsidiary Borrower for the amount of the
Contribution so benefited (any such contribution, a “Reimbursement
Contribution”), up to such benefited Subsidiary Borrower’s then current
Allocable Principal Balance.  Any Reimbursement Contributions required to be
made hereunder shall, subject to §36, be made within ten (10) days after demand
therefor.

98

--------------------------------------------------------------------------------

(c)If a Subsidiary Borrower (a “Defaulting Borrower”) shall have failed to make
a Reimbursement Contribution as hereinabove provided, after the later to occur
of (a) payment of the Loan in full and the satisfaction of all of Subsidiary
Borrowers’ other obligations to Lenders or (b) the date which is 366 days after
the payment in full of the Loans, the Funding Borrower to whom such
Reimbursement Contribution is owed shall be subrogated to the rights of Lenders
against such Defaulting Borrower; provided, however, if Agent returns any
payments in connection with a bankruptcy of a Subsidiary Borrower, all other
Subsidiary Borrowers shall jointly and severally pay to Agent and Lenders all
such amounts returned, together with interest at the Default Rate accruing from
and after the date on which such amounts were returned.

(d)In the event that at any time there exists more than one Funding Borrower
with respect to any Contribution, then Reimbursement Contributions from
Defaulting Borrowers pursuant hereto shall be equitably allocated among such
Funding Borrowers.  In the event that at any time any Subsidiary Borrower pays
an amount hereunder in excess of the amount calculated pursuant to this
paragraph, that Subsidiary Borrower shall be deemed to be a Funding Borrower to
the extent of such excess and shall be entitled to a Reimbursement Contribution
from the other Borrowers in accordance with the provisions of this §37.

(e)It is the intent of each Subsidiary Borrower, Agent and Lenders that in any
proceeding under the Bankruptcy Code or any similar debtor relief laws, such
Subsidiary Borrower’s maximum obligation hereunder shall equal, but not exceed,
the maximum amount which would not otherwise cause the obligations of such
Subsidiary Borrower hereunder (or any other obligations of such Subsidiary
Borrower to Agent and Lenders under the Loan Documents) to be avoidable or
unenforceable against such Subsidiary Borrower in such proceeding as a result of
applicable laws, including, without limitation, (i) Section 548 of the
Bankruptcy Code and (ii) any state fraudulent transfer or fraudulent conveyance
act or statute applied in such proceeding, whether by virtue of Section 544 of
the Bankruptcy Code or otherwise.  The Legal Requirements under which the
possible avoidance or unenforceability of the obligations of such Subsidiary
Borrower hereunder (or any other obligations of such Subsidiary Borrower to
Agent and Lenders under the Loan Documents) shall be determined in any such
proceeding are referred to herein as “Avoidance Provisions”.  Accordingly, to
the extent that the obligations of a Subsidiary Borrower hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Obligations for which such Subsidiary Borrower shall be liable hereunder shall
be reduced to the greater of (A) the amount which, as of the time any of the
Obligations are deemed to have been incurred by such Subsidiary Borrower under
the Avoidance Provisions, would not cause the obligations of such Subsidiary
Borrower hereunder (or any other obligations of such Subsidiary Borrower to
Agent and Lenders under the Loan Documents), to be subject to avoidance under
the Avoidance Provisions or (B) the amount which, as of the time demand is made
hereunder upon such Subsidiary Borrower for payment on account of the
Obligations, would not cause the obligations of such Subsidiary Borrower
hereunder (or any other obligations of such Subsidiary Borrower to Agent and
Lenders under the Loan Documents), to be subject to avoidance under the
Avoidance Provisions.  The provisions of this §37(e) are intended solely to
preserve the rights of Agent and Lenders hereunder to the maximum extent that
would not cause the obligations of any Subsidiary Borrower hereunder to be
subject to avoidance under the Avoidance Provisions, and no Subsidiary Borrower
or any other Person shall have any right or claim under this Section as against
Agent and Lenders that would not otherwise be available to such Person under the
Avoidance Provisions.

§38RECOURSE PROVISIONS.

(a)Borrowers Fully Liable.  The Borrowers shall be fully liable for the Loan,
the Letters of Credit, and the Obligations of the Borrowers to each of the
Lenders.

(b)Additional Matters.  To the extent permitted under applicable law, nothing
contained in these provisions or elsewhere shall limit the right of Agent or any
Lender to obtain injunctive relief or to pursue equitable remedies under any of
the Loan Documents, or to pursue common law remedies for matters constituting
fraud, or misappropriation of rents, or insurance or condemnation proceeds,
against any party.

99

--------------------------------------------------------------------------------

§39ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(c)the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.

§40ACKNOWLEDGEMENT REGARDING ANY SUPPORTED QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Hedge Obligations or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States.  In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States.  Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.  

100

--------------------------------------------------------------------------------

(b)As used in this §40, the following terms have the following meanings:

(i)“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

(ii)“Covered Entity” means any of the following:

(A)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(B)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(C)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

(iii)“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

(iv)“QFC” has the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[Remainder of page intentionally left blank.]

 

 

101

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

BORROWERS:

INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

 

By:

Independence Realty Trust, Inc.,
a Maryland Corporation, its general partner

 

By:

/s/ James Sebra
Name:  James Sebra
Title: Chief Financial Officer

 

BAYVIEW CLUB APARTMENTS INDIANA, LLC,

BRIDGEVIEW APARTMENTS, LLC,

CHELSEA SQUARE APARTMENTS HOLDING COMPANY, LLC,

CHERRY GROVE SOUTH CAROLINA, LLC,

HAVERFORD PLACE APARTMENTS OWNERS, LLC,

HPI COLLIER PARK LLC,

HPI KENSINGTON COMMONS LLC,

HPI SCHIRM FARMS LLC,

HPI RIVERCHASE LLC,

LAKES OF NORTHDALE APARTMENTS, LLC,

LUCERNE APARTMENTS TAMPA, LLC,

IRT LIVE OAK TRACE LOUISIANA, LLC,

SOUTH TERRACE APARTMENTS NORTH CAROLINA, LLC,

SPG AVALON APARTMENTS LLC, and

TIDES AT CALLABASH NORTH CAROLINA, LLC

 

 

By:

Independence Realty Operating Partnership, LP,

 



The sole member of each of the foregoing entities

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

 

By:

/s/ James Sebra

 



Name: James Sebra

 



Title: Chief Financial Officer

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]




[Signature Page to A&R Credit Agreement]

--------------------------------------------------------------------------------

BSF-ARBORS RIVER OAKS, LLC,

BSF LAKESHORE, LLC,

BSF TRAILS, LLC,

FOX PARTNERS, LLC, and

MERCE PARTNERS, LLC

 

By:TS Manager, LLC, the manager of

each of the foregoing entities

 

By:IR TS Op Co, LLC, its sole member

 

By:Independence Realty Operating Partnership, LP,

its sole member

 

By:Independence Realty Trust, Inc., its general partners

 

By:/s/ James Sebra

Name: James Sebra

Title: Chief Financial Officer

 

 

TS GOOSE CREEK, LLC,

TS MILLER CREEK, LLC,

TS VINTAGE, LLC, and

TS WESTMONT, LLC

 

By:IR TS Op Co, LLC, the sole member of each

of the foregoing entities

 

By:Independence Realty Operating Partnership, LP,

its sole member

 

By:Independence Realty Trust, Inc., its general partner

 

By:/s/ James Sebra

Name: James Sebra

Title: Chief Financial Officer

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 




[Signature Page to A&R Credit Agreement]

--------------------------------------------------------------------------------

 

POINTE AT CANYON RIDGE, LLC

 

By: JLC/BUSF Associates, LLC, its sole member

 

By:TS Manager, LLC, its manager

 

By:IR TS Op Co, LLC, its sole member

 

By:Independence Realty Operating Partnership, LP,

its sole member

 

By:Independence Realty Trust, Inc., its general partner

 

By:/s/ James Sebra

Name: James Sebra

Title: Chief Financial Officer

 

 

IRT OKC PORTFOLIO OWNERS, LLC

 

By: IRT OKC Portfolio Member, LLC, its sole member

and manager

 

By:Independence Realty Operating Partnership, LP,

its sole member

 

By:Independence Realty Trust, Inc., its general partner

 

By:/s/ James Sebra

Name:  James Sebra

Title: Chief Financial Officer

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

[Signature Page to A&R Credit Agreement]

--------------------------------------------------------------------------------

 

AGENT AND LENDER:

 

CITIBANK, N.A., as a Lender and as Agent

By:  /s/ Christopher J. Albano
Name: Christopher J. Albano
Title: Authorized Signatory

Citibank, N.A.
388 Greenwich St., 10th Floor
New York, New York 10013
Attention:  Wei Ke
Telephone:  212-816-7306





[SIGNATURES CONTINUE ON FOLLOWING PAGE]




[Signature Page to A&R Credit Agreement]

--------------------------------------------------------------------------------

AGENT AND LENDER:

KEYBANK NATIONAL ASSOCIATION, as a Lender and as Agent

By:  /s/ Michael P. Szuba
Name: Michael P. Szuba
Title: Senior Vice President

 

KeyBank National Association
127 Public Square

Cleveland, OH  44114
Attention: Michael P. Szuba
Telephone: (216) 689-5984

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to A&R Credit Agreement]

--------------------------------------------------------------------------------

 

LENDER:

 

THE HUNTINGTON NATIONAL BANK, as a Lender

 

 

By: /s/ Lisa M. Mahoney

Name: Lisa M. Mahoney

Title: AVP

 

 

The Huntington National Bank

200 Public Square, 7th Floor

Cleveland, OH 44114

Attention: Institutional CRE

Telephone: 216-515-6529

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to A&R Credit Agreement]

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender

 

 

By: /s/ Helen Chan

Name: Helen Chan

Title: Vice President

 

 

Bank of America, N.A.

555 California Street, 6th Floor

San Francisco, CA 94104

Attention: Helen Chan

Telephone: 415-913-4698

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to A&R Credit Agreement]

--------------------------------------------------------------------------------

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

 

 

By: /s/ Peter C. Ilovic

Name:  Peter C. Ilovic

Title: Vice President

 

 

Capital One, National Association

1307 Walt Whitman Road

Melville, NY 11747

Attention: Peter C. Ilovic

Telephone: 631-776-3721

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to A&R Credit Agreement]

--------------------------------------------------------------------------------

 

CITIZENS BANK, N.A., as a Lender

 

By: /s/Brad Bindas

Name: Brad Bindas

Title: SVP

 

 

Citizens Bank, N.A.

1215 Superior Avenue

Cleveland, OH 44114

Attention: Donald W. Woods

Telephone: 216-277-0199

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to A&R Credit Agreement]

--------------------------------------------------------------------------------

 

COMERICA BANK, as a Lender

 

 

By: /s/ Charles Weddell

Name: Charles Weddell

Title: Vice President

 

 

Comerica Bank

411 W. Lafayette MC 3255

Detroit, MI 48226

Attention: Mark Lashbrook

Telephone: 313-222-3924

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

[Signature Page to A&R Credit Agreement]

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

By: /s/ Shari L. Reams-Henofer

Name: Shari L. Reams-Henofer

Title: Senior Vice President

 

 

PNC Bank, National Association

1660 Market Street, 9th Floor

Philadelphia, PA 19103

Attention: Shari Reams-Henofer

Telephone: 215-585-5332

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to A&R Credit Agreement]

--------------------------------------------------------------------------------

 

REGIONS BANK, as a Lender

 

 

By: /s/ C. Vincent Hughes, Jr.

Name: C. Vincent Hughes, Jr.

Title: Vice President

 

 

Regions Bank

1900 Fifth Avenue North, 15th Floor

Birmingham, AL 35203

Attention: Terri Crowe

Telephone: 205-581-7614

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to A&R Credit Agreement]

--------------------------------------------------------------------------------

 

SUNTRUST BANK, as a Lender

 

 

By: /s/ Nick Preston

Name: Nick Preston

Title: Director

 

 

SunTrust Bank

303 Peachtree St, 22nd Floor

Atlanta, GA 30308

Attention: Connor Herman

Telephone: 404-813-1352

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to A&R Credit Agreement]

--------------------------------------------------------------------------------

 

ASSOCIATED BANK, NATIONAL ASSOCIATION, as a Lender

 

 

By: /s/ Michael J. Sedivy

Name: Michael J. Sedivy

Title: Senior Vice President

 

 

Associated Bank, National Association

525 W. Monroe, 24th Floor

Chicago, Illinois 60661

Attention: Nathan Huppert

Telephone: 312-544-4301

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to A&R Credit Agreement]

--------------------------------------------------------------------------------

 

BMO HARRIS BANK, N.A., as a Lender

 

 

By: /s/ Michael Kauffman

Name: Michael Kauffman

Title: Managing Director

 

 

BMO Harris Bank, N.A.

115 S LaSalle Street

Chicago, IL 60603

Attention: Michael Kauffman

Telephone: 312-461-6650

 

 

 

[Signature Page to A&R Credit Agreement]

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FORM OF REVOLVING CREDIT NOTE

$___________________________, 2019

FOR VALUE RECEIVED, the undersigned (collectively, and jointly and severally,
“Maker”), hereby promise to pay to ________________ __________________
(“Payee”), or order, in accordance with the terms of that certain Amended and
Restated Credit Agreement, dated as of May 9, 2019, as from time to time in
effect, among INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, the Subsidiary
Borrowers, KeyBank National Association, for itself and as Agent, and such other
Lenders as may be from time to time named therein (as may be amended, modified,
supplemented and/or extended from time to time, the “Credit Agreement”), to the
extent not sooner paid, on or before the Revolving Credit Maturity Date, the
principal sum of _________________ Million and No/100 Dollars ($__________), or
such amount as may be advanced by the Payee under the Credit Agreement as a
Revolving Credit Loan with daily interest from the date thereof, computed as
provided in the Credit Agreement, on the principal amount hereof from time to
time unpaid, at a rate per annum on each portion of the principal amount which
shall at all times be equal to the rate of interest applicable to such portion
in accordance with the Credit Agreement, and with interest on overdue principal
and, to the extent permitted by applicable law, on overdue installments of
interest and late charges at the rates provided in the Credit
Agreement.  Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof.  Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

Payments hereunder shall be made to Agent for the Payee at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other address as Agent may designate from
time to time, or made by wire transfer in accordance with wiring instructions
provided by Agent.

This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement.  The principal of this Note may be due and payable in whole or
in part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker.  All interest paid or agreed to be paid to
the Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law.  This paragraph shall control all agreements between the undersigned Maker
and the Lenders and Agent.

Ex. A-1

--------------------------------------------------------------------------------

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall be governed by the laws of the State of New York, including,
without limitation, New York General Obligations Law Section 5‑1401.

The undersigned Maker and all guarantors and endorsers, to the extent permitted
by applicable law, hereby waive presentment, demand, notice, protest, notice of
intention to accelerate the indebtedness evidenced hereby, notice of
acceleration of the indebtedness evidenced hereby and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Credit Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.

All obligations of Maker under this Note and the other Loan Documents shall be
the joint and several obligations of each Borrower.

 

 




Ex. A-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

 

By:  Independence Realty Trust, Inc., its sole general partner

 

 

By: _______________________________
Name: _______________________________
Title: _______________________________

(SEAL)

 

SUBSIDIARY BORROWERS:[TO BE INSERTED]___________________________________By:
_______________________________Name: _______________________________Title:
_______________________________(SEAL)

 

 

Ex. A-3

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF SWING LOAN NOTE

$_____________________________, 2019

FOR VALUE RECEIVED, the undersigned (collectively, and jointly and severally,
“Maker”), hereby promise to pay to ________________ __________________
(“Payee”), or order, in accordance with the terms of that certain Amended and
Restated Credit Agreement, dated as of May 9, 2019, as from time to time in
effect, among INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, the Subsidiary
Borrowers, KeyBank National Association, for itself and as Agent, and such other
Lenders as may be from time to time named therein (as may be amended, modified,
supplemented and/or extended from time to time, the “Credit Agreement”), to the
extent not sooner paid, on or before the Revolving Credit Maturity Date, the
principal sum of __________ Million and No/100 Dollars ($__________), or such
amount as may be advanced by the Payee under the Credit Agreement as a Swing
Loan with daily interest from the date thereof, computed as provided in the
Credit Agreement, on the principal amount hereof from time to time unpaid, at a
rate per annum on each portion of the principal amount which shall at all times
be equal to the rate of interest applicable to such portion in accordance with
the Credit Agreement, and with interest on overdue principal and, to the extent
permitted by applicable law, on overdue installments of interest and late
charges at the rates provided in the Credit Agreement.  Interest shall be
payable on the dates specified in the Credit Agreement, except that all accrued
interest shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

Payments hereunder shall be made to Agent for the Payee at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other address as Agent may designate from
time to time or made by wire transfer in accordance with wiring instructions
provided by Agent.

This Note is one of one or more Swing Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement.  The principal of this Note may be due and payable in whole or in
part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker.  All interest paid or agreed to be paid to
the Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law.  This paragraph shall control all agreements between the undersigned Maker
and the Lenders and Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

 

Ex. B-1

--------------------------------------------------------------------------------

 

This Note shall be governed by the laws of the State of New York, including,
without limitation, New York General Obligations Law Section 5‑1401.

The undersigned Maker and all guarantors and endorsers, to the extent permitted
by applicable law, hereby waive presentment, demand, notice, protest, notice of
intention to accelerate the indebtedness evidenced hereby, notice of
acceleration of the indebtedness evidenced hereby and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Credit Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.

All obligations of Maker under this Note and the other Loan Documents shall be
the joint and several obligations of each Borrower.




Ex. B-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

 

By:  Independence Realty Trust, Inc., its sole general partner

 

 

By: _______________________________
Name: _______________________________
Title: _______________________________

(SEAL)

 

SUBSIDIARY BORROWERS:

 

[TO BE INSERTED]

 

___________________________________


By: _______________________________
Name: _______________________________
Title: _______________________________

(SEAL)

 

Ex. B-3

--------------------------------------------------------------------------------

 

exhibit c

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of
__________________, 20__, by _______________________________, a
__________________________ (“Joining Party”), and delivered to KEYBANK NATIONAL
ASSOCIATION, as as administrative agent, pursuant to:  (i) §5.6 of the Amended
and Restated Credit Agreement dated as of May 9, 2019, as from time to time in
effect (the “Credit Agreement”), among INDEPENDENCE REALTY OPERATING
PARTNERSHIP, LP (the “Parent Borrower”), the Subsidiary Borrowers, KeyBank
National Association, for itself and as administrative agent, and the other
Lenders from time to time party thereto, (ii) §5.6 of the Term Loan Agreement
dated as of November 20, 2017, as from time to time in effect (the “2017 Loan
Agreement”), among Parent Borrower, the Subsidiary Borrowers, KeyBank National
Association, for itself and as administrative agent, and the other Lenders from
time to time party thereto and (iii) §5.6 of the Term Loan Agreement dated as of
October 30, 2018, as from time to time in effect (together with the Cedit
Agreement and the 2017 Loan Agreement, the “Agreements” and each, an
“Agreement”), among Parent Borrower, the Subsidiary Borrowers, KeyBank National
Association, for itself and as administrative agent (in such capacity under each
Agreement, “Agent”), and the other Lenders from time to time party
thereto.  Terms used but not defined in this Joinder Agreement shall have the
meanings defined for those terms in each Agreement.

RECITALS

A.Joining Party is required, pursuant to §5.6 of each Agreement, to become an
additional Subsidiary Borrower under each Agreement and the Notes.

B.Joining Party expects to realize direct and indirect benefits as a result of
the availability to Borrowers of the credit facilities under each Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

1.Joinder.  By this Joinder Agreement, Joining Party hereby becomes a
“Subsidiary Borrower”, a “Borrower” and a “Maker” under each Agreement, the
Notes and the other Loan Documents with respect to all the Obligations of
Borrowers now or hereafter incurred under each Agreement and the other Loan
Documents.  Joining Party agrees that Joining Party is and shall be bound by,
and hereby assumes, all representations, warranties, covenants, terms,
conditions, duties and waivers applicable to a Subsidiary Borrower, a Borrower
and a Maker under each Agreement, the Notes and the other Loan Documents.

2.Representations and Warranties of Joining Party.  Joining Party represents and
warrants to that, as of the Effective Date (as defined below), except as
disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by Agent in writing (which disclosures shall be deemed to amend the
schedules and other disclosures delivered as contemplated in each Agreement),
the representations and warranties contained in each Agreement and the other
Loan Documents are true and correct in all material respects as applied to
Joining Party as a Subsidiary Borrower and a Borrower on and as of the Effective
Date as though made on that date, except where any such representation and
warranty is limited to a specific date prior to the Effective Date.  As of the
Effective Date, all covenants and agreements in the Loan Documents of the
Subsidiary Borrowers are true and correct with respect to Joining Party and no
Default or Event of Default shall exist or might exist upon the Effective Date
in the event that Joining Party becomes a Subsidiary Borrower.

3.Joint and Several.  Joining Party hereby agrees that, as of the Effective
Date, each Agreement, the Notes and the other Loan Documents heretofore
delivered to Agent and the Lenders shall be a joint and several obligation of
Joining Party to the same extent as if executed and delivered by Joining Party,
and upon

Ex. C-1

--------------------------------------------------------------------------------

 

request by Agent, will promptly become a party to each Agreement, the Notes and
the other Loan Documents to confirm such obligation.

4.Further Assurances.  Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as Agent may reasonably
request, in connection with the transactions contemplated by this Joinder
Agreement.

5.GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

6.Counterparts.  This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

7.The effective date (the “Effective Date”) of this Joinder Agreement is
_________________, 20__.




Ex. C-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

“JOINING PARTY”

_________________________________________, a ________________________________

By:
Name:
Title:

[SEAL]

ACKNOWLEDGED:

KEYBANK NATIONAL ASSOCIATION, as Agent

By:

Its:

[Printed Name and Title]

Ex. C-3

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF REQUEST FOR REVOLVING CREDIT LOAN

KeyBank National Association, as Agent
225 Franklin Street
Boston, Massachusetts 02110
Attention:  Christopher T. Neil

 

§1.Ladies and Gentlemen:

Pursuant to the provisions of §2.7 of the Amended and Restated Credit Agreement
dated as of May 9, 2019 (as may be amended, modified, supplemented and/or
extended from time to time, the “Credit Agreement”), among INDEPENDENCE REALTY
OPERATING PARTNERSHIP, LP, a Delaware limited partnership (the “Parent
Borrower”), the Subsidiary Borrowers, KeyBank National Association for itself
and as Agent, and the other Lenders from time to time party thereto, the
undersigned Borrower hereby requests and certifies as follows:

1.Revolving Credit Loan.  The undersigned Borrower on behalf of all Borrowers
hereby requests a Revolving Credit Loan under §2.7 of the Credit Agreement:

Principal Amount:  $__________
Type (LIBOR Rate Loan, Base Rate Loan):
Drawdown Date:
Interest Period for LIBOR Rate Loans:

by: (i) credit to the general account of the Borrowers with the Agent at the
Agent’s Head Office or (ii) wiring such funds in accordance with Parent
Borrower’s written instructions.

[If the requested Loan is a Swing Loan and the Borrowers desire for such Loan to
be a LIBOR Rate Loan following its conversion as provided in §2.5(d), specify
the Interest Period following conversion:_________________]

2.Use of Proceeds.  Such Loan shall be used for purposes permitted by the Credit
Agreement.

3.No Default.  The undersigned Authorized Officer or chief financial officer or
chief accounting officer of Parent Borrower certifies that as of the Drawdown
Date for the Loan requested hereby there shall exist no Default or Event of
Default.

4.Representations True.  The undersigned Authorized Officer or chief financial
officer or chief accounting officer of Parent Borrower certifies and represents
that each of the representations and warranties made by or on behalf of the Loan
Parties in the Loan Documents  shall be true and correct in all material
respects at and as of the Drawdown Date for the Loan requested hereby, both
immediately before and after the Loan requested hereby is made (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date).

5.Other Conditions.  Subject to the limitations set forth in §11.1 of the Credit
Agreement, the undersigned Authorized Officer, chief financial officer or chief
accounting officer of Parent Borrower certifies and represents that, to its
knowledge, the conditions set forth in §10 (other than (i) §10.1 as to execution
of the Loan Documents by parties other than the Loan Parties and (ii) those
conditions that require satisfaction of or review by the Agent) and §5.2 and
§5.6 (other than those conditions that require satisfaction or approval of or
review by the Agent and/or the Lenders) of the Credit Agreement  shall continue
to be satisfied as of the date upon which such Loan is to be made.  Attached
hereto are a Compliance Certificate (Schedule I) and an

Ex. D-1

--------------------------------------------------------------------------------

 

Availability Certificate (Schedule II) setting forth a calculation of the
Facility Available Amount after giving effect to the Revolving Credit Loan
requested hereby.  

6.Definitions.  Terms defined in the Credit Agreement are used herein with the
meanings so defined.

7.The undersigned is providing the certifications and other statements set forth
herein solely in the undersigned’s representative capacity and not in the
undersigned’s personal capacity.  

IN WITNESS WHEREOF, the undersigned has duly executed this request this _____
day of _____________, 20___.

 

 

INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

 

By:Independence Realty Trust, Inc.

Its General Partner

 

By: _____________________________
Name: _____________________________
Title: _____________________________

(SEAL)

 

Ex. D-2

--------------------------------------------------------------------------------

 

Schedule I

Compliance Certificate

 

 

Ex. D-3

--------------------------------------------------------------------------------

 

Schedule II

Availability Certificate

Ex. D-4

--------------------------------------------------------------------------------

 

EXHIBIT E

FORM OF LETTER OF CREDIT REQUEST

[DATE]

§2.[Applicable Issuing Lender ]

§3.KeyBank National Association, as Agent
1675 Broadway, Suite 400
Denver, Colorado  80202
Attn:  Cheryl Van Klompenberg

 

Re:

Letter of Credit Request under Amended and Restated Credit Agreement dated as of
May 9, 2019

Ladies and Gentlemen:

Pursuant to §2.10 of the Amended and Restated Credit Agreement dated as of May
9, 2019, among you, certain other Lenders, INDEPENDENCE REALTY OPERATING
PARTNERSHIP, LP, a Delaware limited partnership (“Parent Borrower”), and the
Subsidiary Borrowers (as may be amended, modified, supplemented and/or extended
from time to time, the “Credit Agreement”), we hereby request that [Name of
Issuing Lender] issue a Letter of Credit as follows:

 

(i)

Name and address of beneficiary:

 

(ii)

Face amount: $

 

(iii)

Proposed Issuance Date:

 

(iv)

Proposed Expiration Date:

 

(v)

Other terms and conditions as set forth in the proposed form of Letter of Credit
attached hereto.

 

(vi)

Purpose of Letter of Credit:

This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.10 of the Credit Agreement.

The undersigned Authorized Officer or chief financial officer or chief
accounting officer of Parent Borrower certifies that the Borrowers are and will
be in compliance with all covenants under the Loan Documents after giving effect
to the issuance of the Letter of Credit requested hereby and no Default or Event
of Default has occurred and is continuing.  Attached hereto are a Compliance
Certificate (Schedule I) and an Availability Certificate (Schedule II) setting
forth a calculation of the Facility Available Amount after giving effect to the
Letter of Credit requested hereby.  

We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee and Letter of
Credit fee as required by §2.10(e).  All capitalized terms defined in the Credit
Agreement and used herein without definition shall have the meanings set forth
in §1.1 of the Credit Agreement.

The undersigned Authorized Officer or chief financial officer or chief
accounting officer of Parent Borrower certifies, represents and agrees that each
of the representations and warranties made by or on behalf of the Borrowers or
their respective Subsidiaries (if applicable), contained in the Credit
Agreement, in the other

Ex. E-1

--------------------------------------------------------------------------------

 

Loan Documents or in any document or instrument delivered pursuant to or in
connection with the Credit Agreement was true in all material respects as of the
date on which it was made, is true as of the date hereof and shall also be true
at and as of the proposed issuance date of the Letter of Credit requested
hereby, with the same effect as if made at and as of the proposed issuance date,
except to the extent of changes resulting from transactions permitted by the
Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date).




Ex. E-2

--------------------------------------------------------------------------------

 

The undersigned is providing the certifications and other statements set forth
herein solely in the undersigned’s representative capacity and not in the
undersigned’s personal capacity.  

Very truly yours,

 

INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

 

By:Independence Realty Trust, Inc.

Its General Partner

 

By: __________________________________
Name: __________________________________
Title: __________________________________

 

(SEAL)

 

 

 

Ex. E-3

--------------------------------------------------------------------------------

 

Schedule I

 

Compliance Certificate

 

 

 

Ex. E-4

--------------------------------------------------------------------------------

 

Schedule II

 

Availability Certificate

Ex. E-5

--------------------------------------------------------------------------------

 

EXHIBIT F

FORM OF AVAILABILITY CERTIFICATE

AVAILABILITY CERTIFICATE

TO:

KeyBank National Association (“Agent”)

RE:

Amended and Restated Credit Agreement dated as of May 9, 2019 (as amended from
time to time, the “Credit Agreement”) between Agent, the Lenders described
therein, and INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, and certain of its
Subsidiariy Borrowers (collectively, the “Borrower”)

This Availability Certificate is submitted by Borrower to Agent pursuant to the
provisions of the Credit Agreement.  Capitalized terms used herein which are not
otherwise specifically defined shall have the same meaning herein as in the
Credit Agreement.

On a Pro Forma Basis immediately after giving effect to the [making of the
Revolving Credit Loan][making of the Swing Loan][issuance of the Letter of
Credit] requested by Borrowers pursuant to the [Loan Request][Letter of Credit
Request] with respect to which this Certificate is being provided, (a) the sum
of the Outstanding Revolving Credit Loans, Outstanding Swing Loans and Letter of
Credit Liabilities shall not exceed the applicable Commitments and (b) the Loan
Parties shall be in compliance with the Unencumbered Asset Financial
Covenants.  Calculations of the Facility Available Amount and the Unencumbered
Asset Financial Covenants are set forth on Schedule A annexed hereto.

The Borrower hereby further certifies, warrants and represents to Agent and the
Lenders that: (i) to the best of the Borrower’s knowledge, the financial
information provided by the Borrower to Agent herein is true and accurate in all
material respects; and (ii) to the best of the Borrower’s knowledge, no Default
or Event of Default has occurred and is continuing under the Credit Agreement or
any of the other Loan Documents.

Executed as an instrument under seal as of the _______ day of _____________,
20__.

 

INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

By:Independence Realty Trust, Inc.,
a Maryland Corporation, its general partner

By:_____________________
Name:  
Title:    

 

 

Ex. F-1

--------------------------------------------------------------------------------

 

Schedule A

Unencumbered Asset Summary; Facility Available Amount and

Unencumbered Asset Financial Covenant Calculations

 

I.Unencumbered Assets Summary:

 

Unencumbered Asset

Location

Number of Units

Occupancy (percentage)

Total Unencumbered Asset Value

Property NOI

CapEx Reserve

Unencumbered Asset Adjusted NOI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Number of Unencumbered Assets:

 

[_____]

 

Total Number of Units:

 

[_____]

Total Weighted Average:

 

[_____]

Total Unencumbered Asset Value:

$[_____]

Total Property NOI:

 

$[_____]

Total CapEx Reserve:

 

$[_____]

Unencumbered Asset Adjusted NOI:

 

 

$[_____]

 

Total Unencumbered Asset Value:$_____________

 

Unencumbered Asset Adjusted NOI:$_____________

 

Total weighted average occupancy:  ______________%

 

II.Facility Available Amount and Unencumbered Asset Financial Covenant
Calculations:

 

 

(a)

Comparison of Outstanding Amounts under the Credit Agreement to Commitments

 

Outstanding Facility Amounts

 

Commitments

 

Availability

 

Outstanding Revolving Credit Loans (excluding Swing Loans)

 

$ ________

Aggregate Revolving Credit Commitments

$ ________

Available amount of Revolving Credit Loans:

 

$ _________

Outstanding Swing Loans

 

$ ________

Aggregate Swing Loan Commitments

$ ________

Available amount of Swing Loans:

$ _________

Letter of Credit Liabilities

$ ________

Aggregate Letter of Credit Commitments

$ ________

Available face amount of Letters of Credit:

$ _________

 

Total

 

$ ________

 

Total

 

$ ________

 

Total

 

$ _________

 

 

(b)

Unencumbered Assets Covenant (Credit Agreement §9.8)

 

 

Covenant:  

There shall be at all times at least five (5) Unencumbered Assets and the
Unencumbered Asset Value shall be at least One Hundred Million Dollars
($100,000,000.00).

 

Ex. F-2

--------------------------------------------------------------------------------

 

Complies with Covenant:_________________[Y/N]

 

 

 

(c)

Maximum Unsecured Leverage Ratio (Credit Agreement §9.9)

 

 

Covenant:

Not to exceed 60%; provided, however, that for up to two consecutive fiscal
quarters following a Material Acquisition, the Unsecured Leverage Ratio may
increase to, but shall not exceed, sixty-five percent (65%).

 

 

(i)

Unsecured Indebtedness:  $__________

 

 

(ii)

Total Unencumbered Asset Value:  $___________

 

 

(iii)

Divide (i) by (ii):  ____%

 

Complies with Covenant:_________________[Y/N]

 

 

(d)

Minimum Unencumbered Assets Debt Service Ratio (Credit Agreement §9.10)

 

Covenant:  The Unencumbered Assets Debt Service Coverage Ratio shall not be less
than 1.30:1.00.

 

 

(i)

Unencumbered Asset Adjusted NOI:  $_________

 

 

 

(ii)

Implied Unsecured Debt Service [(A) multiplied by (B)]: ___________

 

 

(A)

outstanding Unsecured Indebtedness (including aggregate undrawn face amount of
issued letters of credit):  $____________

multiplied by

 

 

(B)

debt constant based on thirty (30) year,

mortgage-style principal amortization at interest

rate equal to greatest of: (i) ten (10) year Treasury

Bill yield plus 200 basis points, (ii) 5.50%, and (iii)

actual interest rate under Facility as of the last day

of the most recent calendar quarter, as expressly

provided in the Credit Agreement _________________

 

 

 

(iii)

Unencumbered Assets Debt Service Coverage Ratio [(i) divided by (ii)]:  

 

 

Complies with Covenant:_________________[Y/N]

 

Facility Available Amount:

 

Maximum amount that may be borrowed that does not violate (a), (c) or
(d):$_______________

Ex. F-3

--------------------------------------------------------------------------------

 

EXHIBIT g

FORM OF COMPLIANCE CERTIFICATE

Key Bank, National Association

 

 

 

 

 

 

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

225 Franklin Street

 

 

 

 

 

 

 

 

 

Boston, MA  02110

 

 

 

 

 

 

 

 

 

Attn:  Mr. Christopher Neil

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Re:  Independence Realty Operating Partnership, LP

       Compliance Certificate for period of _________ through ________

 

Dear Ladies and Gentlemen:

 

This Compliance Certificate is made with reference to that certain Amended and
Restated Credit Agreement dated as of May 9, 2019 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
Independence Realty Operating Partnership, LP and certain of its Subsidiaries
(collectively, the “Borrower”), the financial institutions party thereto, as
lenders, and KeyBank, National Association, as Administrative Agent.  All
capitalized terms used in this Compliance Certificate (including any attachments
hereto) and not otherwise defined in this Compliance Certificate shall have the
meanings set forth for such terms in the Credit Agreement.  All Section
references herein shall refer to the Credit Agreement.

This Certificate is delivered

[on the Closing Date.]

[in connection with [a Commitment Increase pursuant to §2.11(d)(iv) of the
Credit Agreement][an Incremental Term Loan Facility pursuant to §2.13(d)(ii) of
the Credit Agreement][the delivery of financial statements pursuant to §7.4(c)
of the Credit Agreement][the making of a Revolving Credit Loan][the making of a
Swing Loan][the issuance of a Letter of Credit][the addition of an Unencumbered
Asset pursuant to §5.2 of the Credit Agreement][the removal of an Unencumbered
Asset pursuant to §[5.3][5.4] of the Credit Agreement].

I hereby certify that I am the ________________ of Independence Realty Trust,
Inc., the general partner of Independence Realty Operating Partnership, LP, and
that I make this Certificate on behalf of each Borrower.  I further represent
and certify on behalf of the Borrower as follows as of the date of this
Compliance Certificate:

I have reviewed the terms of the Loan Documents and have made, or have caused to
be made under my supervision, a review in reasonable detail of the transactions
and consolidated and consolidating financial condition of the Borrower and its
Subsidiaries, during the accounting period (the “Reporting Period”) covered by
the financial reports [delivered simultaneous herewith][most recently delivered]
pursuant to Section 7.4, and that such review has not disclosed the existence
during or at the end of such Reporting Period (and that I do not have knowledge
of the existence as at the date hereof) of any condition or event which
constitutes a Default or Event of Default.

Attached hereto as Schedule A-1 is a list of the Unencumbered Assets, and
attached hereto as Schedule A-2 is a list of the Unencumbered Assets that were
identified as such in the last Compliance Certificate and that do not meet the
Unencumbered Asset Conditions as of the last day of the Reporting Period.

 

As of the last day of the Reporting Period [and on a Pro Forma Basis immediately
after giving effect to the [Commitment Increase][making of the Revolving Credit
Loan][making of the Swing Loan][issuance of the Letter of Credit][the addition
of the Unencumbered Asset][the removal of the Unencumbered Asset]]:

 

 

1.



Ex. G-1

--------------------------------------------------------------------------------

 

 

1.

Maximum Consolidated Leverage Ratio (Credit Agreement §9.1):

 

 

Covenant:  

Shall not exceed sixty percent (60%); provided, however, that for up to two
consecutive fiscal quarters of Parent Guarantor following a Material
Acquisition, the Consolidated Leverage Ratio may increase to, but shall not
exceed, sixty-five percent (65%).

 

 

(a)Total Indebtedness*$_________

(b)Gross Asset Value*

(i)Total Consolidated Operating Property Value; plus

(ii)Cost basis of Construction in Process; plus

(iii)Cost basis of Unimproved Land; plus

(iv)Debt Investments (based on current book value); plus

(v)Unrestricted Cash and Cash Equivalents  

 

minus

 

(vi)the amount by which Gross Asset Value attributable to

(A) Unimproved Land, (B) Construction in Process,

 



(C) Joint Ventures and (D) Other Real Estate Investments exceeds

in the aggregate 20% of Gross Asset Value$_________

 

Consolidated Leverage Ratio [(a) divided by (b)]  _________%

 

Complies with Covenant:_________Y/N]

 

 

2.

Minimum Consolidated Fixed Charge Coverage Ratio Calculation (Credit Agreement
§9.2):

 

 

Covenant:  

Shall not be less than 1.50 to 1.00.1

 

 

(a)(i)  Consolidated EBITDA$_________

(ii)  Capital expenditure reserves

 



(A)   Total number of units__________

 



(B)   Capital expenditure reserve per unit$_________

 



(C)   Total Capital expenditure reserve (A x B)$_________

 

Adjusted EBITDA for immediately preceding calendar

quarter [(i) minus (ii)(C)]*$_________

 



 

 

 

(b)

Fixed Charges*

(i)Interest Expense;

 

(ii)

All principal due and payable and paid on Indebtedness

(excluding (x) balloon payments of principal due at stated maturity

and (y) payments of principal under Loan); and

(iii)aggregate of all dividends payable on preferred Equity Interests$_________

 

 

1

Determined based on most recent fiscal quarter annualized.

Ex. G-2

--------------------------------------------------------------------------------

 

Consolidated Fixed Charge Ratio [(a) divided by (b)]:__________

 

Complies with Covenant:________[Y/N]

 

3.Minimum Consolidated Tangible Net Worth Calculation (Credit Agreement §9.3):

 

 

Covenant:

The Consolidated Tangible Net Worth shall not be less than Adjusted Actual
Consolidated Tangible Net Worth (as defined below) plus seventy-five percent
(75%) of aggregate proceeds received by the Parent Guarantor or any Borrower
(net of reasonable and customary related fees and expenses and net of
intercompany contributions among the Parent Guarantor and its Subsidiaries) in
connection with any offering of stock or other Equity Interests of such Person
(but excluding any such offering to Parent Guarantor or any of its
Subsidiaries), on a cumulative basis, from and after [December 31, 2018 ]2 (the
“TNW Date”).

 

 

 

(a)

$[__________]3

 

 

(b)

(i)Aggregate proceeds received by the Parent Guarantor or any Borrower

(net of reasonable and customary related fees and expenses) in connection with
any

offering of stock or other Equity Interests of such Person (but excluding any
such offering to Parent Guarantor or any of its Subsidiaries), on a cumulative
basis, from and after the TNW Date.$__________

 

(ii)Multiplied by 0.75$__________

 

(iii)   Required Tangible Net Worth ((a)(iii) plus (b)(ii))$__________

 

(c)(i)Gross Asset Value as of last day of immediately preceding

calendar quarter$__________

(ii)Total Indebtedness as of last day of immediately preceding

calendar quarter$__________

 

Consolidated Tangible Net Worth as of last day of immediately

preceding calendar quarter* [(i) minus (ii)]:$__________

 

I.Actual Consolidated Tangible Net Worth [(c)] measured for immediately

preceding calendar quarter $__________

 

II. Amount (if any) by which Item (b)(iii) exceeds Item I$__________

 

Complies with Covenant:________[Y/N]

 

 

4.

Maximum Distributions (Credit Agreement §9.4):

 

 

Covenant:  

Parent Guarantor shall not make any Distributions in excess of the greater of
(a) the amount which, after giving effect to the making of any such
Distribution, would exceed

 

2

To be conformed to section 9.3 of the Credit Agreement.

3

To be conformed to section 9.3 of the Credit Agreement.

Ex. G-3

--------------------------------------------------------------------------------

 

(x) one hundred ten percent (110%), for the period from and after the Closing
Date through and including [___________], 20214, and (y) one hundred percent
(100%), at any time after [________], 20215, of Funds from Operations of the
Consolidated Group for the four (4) fiscal quarter period then most recently
ended and (b) the amount of Distributions required for Parent Guarantor to
comply with all applicable provisions of the Code necessary or required to allow
Guarantor to maintain its status as a real estate investment trust and to avoid
imposition of income and excise taxes under the Code.

 

 

(a)

Funds from Operations of the Consolidated Group

for the four (4) fiscal quarter period most recently ended *$_________

 

(b)Distributions made during the four (4) fiscal quarter period

       most recently ended *$_________

 

(c)Ratio of (b) to (a) _________%

 

Complies with Covenant:_______[Y/N]

 

 

5.

Maximum Secured Leverage Ratio Calculation (Credit Agreement §9.5):

 

 

Covenant:  

The Secured Leverage Ratio shall not exceed forty five percent (45%); provided,
however, that for up to two consecutive fiscal quarters following a Material
Acquisition, the Secured Leverage Ratio may increase to, but may not exceed,
fifty percent (50%).  

 

(a)Secured Indebtedness* $_________

(b)Gross Asset Value*

(i)Total Consolidated Operating Property Value; plus

(ii) Cost basis of Construction in Process; plus

(iii)Cost basis of Unimproved Land; plus

(iv)Debt Investments (based on current book value); plus

(v)Unrestricted Cash and Cash Equivalents  

 

minus

 

 

(vi)

the amount by which Gross Asset Value attributable to
(A) Unimproved Land, (B) Construction in Process,
(C) Joint Ventures and (D) Other Real Estate Investments
exceeds in the aggregate 20% of Gross Asset Value$_________

 

Secured Leverage Ratio [(a) divided by (b)]__________%

 

Complies with Covenant:________[Y/N]

 

 

6.

[Reserved].

 

 

4.



 

4

Insert date occurring 2 years after Closing Date.

5

Insert date occurring 2 years after Closing Date.

Ex. G-4

--------------------------------------------------------------------------------

 

 

7.

Maximum Unhedged Variable Rate Indebtedness (Credit Agreement §9.7):

 

 

Covenant:  

The aggregate amount of Unhedged Variable Rate Indebtedness of the Consolidated
Group shall not exceed thirty percent (30%) of Gross Asset Value.

 

(a)Unhedged Variable Rate Indebtedness* [(i) minus (ii) minus (iii)]$_________

(i)Total Indebtedness of Consolidated Group

(ii)(Total Indebtedness (at a fixed rate) of Consolidated Group)

 

(iii)

(Aggregate notional amount of Derivative Contracts (with
respect to all Total Indebtedness of Consolidated Group
hedged by Derivatives Contracts effectively fixing or
capping the per annum rate of interest thereof))

(b)Gross Asset Value$_________

(c)Ratio (a) to (b) _________%

 

Complies with Covenant:_______[Y/N]

 

 

8.

Unencumbered Assets (Credit Agreement §9.8):

 

Covenant:   There shall be at all times at least five (5) Unencumbered Assets
and the Unencumbered Asset Value shall be at least One Hundred Million Dollars
($100,000,000.00).

 

Complies with Covenant (see Schedule A-1):______________[Y/N]

 

 

9.

Maximum Unsecured Leverage Ratio Calculation (Credit Agreement §9.9):

 

 

 

Covenant:

Not to exceed 60%; provided, however, that for up to two consecutive fiscal
quarters following a Material Acquisition, the Unsecured Leverage Ratio may
increase to, but shall not exceed, sixty-five percent (65%).

 

(a)Unsecured Indebtedness:  $_________

 

(b)Total Unencumbered Asset Value:  $_________

 

(c)Divide (i) by (ii):_________%

 

Complies with Covenant:________[Y/N]

 

 

10.

Minimum Unencumbered Assets Debt Service Ratio (Credit Agreement §9.10):

 

 

Covenant:

The Unencumbered Assets Debt Service Coverage Ratio shall not be less than
1.30:1.00.

 

(a)Unencumbered Asset Adjusted NOI:  $_________

 

(b)Implied Unsecured Debt Service [(i) multiplied by (ii)]:__________

 

 

(i)

outstanding Unsecured Indebtedness (including aggregate undrawn face amount of
issued letters of credit):$_________

 

multiplied by

 

Ex. G-5

--------------------------------------------------------------------------------

 

 

(ii)

debt constant based on thirty (30) year, mortgage-style principal
amortization at interest rate equal to greatest of: (i) ten (10)
year Treasury Bill yield plus 200 basis points, (ii) 5.50%, and
(iii) actual interest rate under Facility as of the last day of the most
recent calendar quarter, as expressly provided in the Credit
Agreement_________

 

 

(c)Unencumbered Assets Debt Service Coverage Ratio [(i) divided by (ii)]:  

 

 

Complies with Covenant:________[Y/N]

 



Ex. G-6

--------------------------------------------------------------------------------

 




This Compliance Certificate has been executed and delivered as of the date set
forth above.

 

INDEPENDENCE REALTY TRUST, INC., a Maryland Corporation

 

 

By:__________________
Name:
Title:

 

*     See attached detailed calculations

 

 




Ex. G-7

--------------------------------------------------------------------------------

 

DETAILED CALCULATIONS TO COMPLIANCE CERTIFICATE

 

 




Ex. G-8

--------------------------------------------------------------------------------

 

SCHEDULE A-1 TO COMPLIANCE CERTIFICATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




Ex. G-9

--------------------------------------------------------------------------------

 

SCHEDULE A-2 TO COMPLIANCE CERTIFICATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




Ex. G-10

--------------------------------------------------------------------------------

 

LIST OF SECURED RECOURSE INDEBTEDNESS TO BE ATTACHED TO COMPLIANCE CERTIFICATE

Ex. H-1

--------------------------------------------------------------------------------

 

EXHIBIT H

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
____________________, by and between ____________________________ (“Assignor”),
and ____________________________ (“Assignee”).

W I T N E S S E T H:

WHEREAS, Assignor is a party to that certain Amended and Restated Credit
Agreement, dated of as May 9, 2019, by and among INDEPENDENCE REALTY OPERATING
PARTNERSHIP, LP (“Parent Borrower”), the Subsidiary Borrowers, the other Lenders
that are or may become a party thereto, and KEYBANK NATIONAL ASSOCIATION,
individually and as Agent (the “Credit Agreement”); and

WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Credit Agreement and its rights with respect to the Commitment
assigned and its Outstanding Loans with respect thereto;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10) and other good and valuable considerations, the receipt and sufficiency of
which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

8.Definitions.  Terms defined in the Credit Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the
Credit Agreement.

9.Assignment.

Subject to the terms and conditions of this Agreement and in consideration of
the payment to be made by Assignee to Assignor pursuant to Paragraph 5 of this
Agreement, effective as of the Assignment Date (as defined in Paragraph 7
below), Assignor hereby irrevocably sells, transfers and assigns to Assignee,
without recourse, a portion of its Revolving Credit Note in the amount of
$_______________ representing a $_______________ Revolving Credit Commitment,
and a corresponding interest in and to all of the other rights and obligations
under the Credit Agreement and the other Loan Documents relating thereto (the
assigned interests being hereinafter referred to as the “Assigned Interests”),
including Assignor’s share of all outstanding Revolving Credit Loans with
respect to the Assigned Interests and the right to receive interest and
principal on and all other fees and amounts with respect to the Assigned
Interests, all from and after the Assignment Date, all as if Assignee were an
original Lender under and signatory to the Credit Agreement having a Commitment
Percentage equal to the amount of the respective Assigned Interests.

Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Lender under and signatory
to the Credit Agreement, which obligations shall include, but shall not be
limited to, the obligation to make Loans to the Borrowers with respect to the
Assigned Interests and to indemnify Agent as provided therein (such obligations,
together with all other obligations set forth in the Credit Agreement and the
other Loan Documents are hereinafter collectively referred to as the “Assigned
Obligations”).  Assignor shall have no further duties or obligations with
respect to, and shall have no further interest in, the Assigned Obligations or
the Assigned Interests.

10.Representations and Requests of Assignor.

Assignor represents and warrants to Assignee (i) that it is legally authorized
to, and has full power and authority to, enter into this Agreement and perform
its obligations under this Agreement; (ii) that as of the date

Ex. F-1

--------------------------------------------------------------------------------

 

hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s Note is $____________, and (iii) that it has forwarded
to Agent the Note held by Assignor.  Assignor makes no representation or
warranty, express or implied, and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Documents or the execution, legality, validity, enforceability, genuineness or
sufficiency of any Loan Document or any other instrument or document furnished
pursuant thereto or in connection with the Loan, the collectability of the
Loans, the continued solvency of the Borrowers or the continued existence,
sufficiency or value of the Collateral or any assets of the Borrowers which may
be realized upon for the repayment of the Loans, or the performance or
observance by the Borrowers of any of their respective obligations under the
Loan Documents to which it is a party or any other instrument or document
delivered or executed pursuant thereto or in connection with the Loan; other
than that it is the legal and beneficial owner of, or has the right to assign,
the interests being assigned by it hereunder and that such interests are free
and clear of any adverse claim.

Assignor requests that Agent obtain replacement notes for each of Assignor and
Assignee as provided in the Credit Agreement.

11.Representations of Assignee.  Assignee makes and confirms to Agent, Assignor
and the other Lenders all of the representations, warranties and covenants of a
Lender under §14 and §18 of the Credit Agreement.  Without limiting the
foregoing, Assignee (a) represents and warrants that it is legally authorized
to, and has full power and authority to, enter into this Agreement and perform
its obligations under this Agreement, (b) confirms that it has received copies
of such documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement, (c) agrees that it
has and will, independently and without reliance upon Assignor, any other Lender
or Agent and based upon such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in evaluating
the Loans, the Loan Documents, the creditworthiness of the Borrowers and the
value of the assets of the Borrowers, and taking or not taking action under the
Loan Documents, (d) appoints and authorizes Agent to take such action as agent
on its behalf and to exercise such powers as are reasonably incidental thereto
pursuant to the terms of the Loan Documents, (e) agrees that, by this
Assignment, Assignee has become a party to and will perform in accordance with
their terms all the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender, (f) represents and warrants that
Assignee does not control, is not controlled by, is not under common control
with and is otherwise free from influence or control by, the Borrowers or
Guarantor, (g) represents and warrants that Assignee is subject to control,
regulation or examination by a State or federal regulatory agency and (h) agrees
that if Assignee is not incorporated under the laws of the United States of
America or any State, it has on or prior to the date hereof delivered to
Borrowers and Agent certification as to its exemption (or lack thereof) from
deduction or withholding of any United States federal income taxes.  Assignee
agrees that Borrowers may rely on the representation contained in §4.1.

12.Payments to Assignor.  In consideration of the assignment made pursuant to
Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $____________ representing the aggregate
principal amount outstanding of the Loans owing to Assignor under the Credit
Agreement and the other Loan Documents with respect to the Assigned Interests.

13.Payments by Assignor.  Assignor agrees to pay Agent on the Assignment Date
the registration fee required by §18.2 of the Credit Agreement.

14.Effectiveness.

The effective date for this Agreement shall be _______________ (the “Assignment
Date”).  Following the execution of this Agreement, each party hereto shall
deliver its duly executed counterpart hereof to Agent for acceptance and
recording in the Register by Agent.

Upon such acceptance and recording and from and after the Assignment Date, (i)
Assignee shall be a party to the Credit Agreement and, to the extent of the
Assigned Interests, have the rights and obligations of a

Ex. H-2

--------------------------------------------------------------------------------

 

Lender thereunder, and (ii) Assignor shall, with respect to the Assigned
Interests, relinquish its rights and be released from its obligations under the
Credit Agreement.

Upon such acceptance and recording and from and after the Assignment Date, Agent
shall make all payments in respect of the rights and interests assigned hereby
accruing after the Assignment Date (including payments of principal, interest,
fees and other amounts) to Assignee.

All outstanding LIBOR Rate Loans shall continue in effect for the remainder of
their applicable Interest Periods and Assignee shall accept the currently
effective interest rates on its Assigned Interest of each LIBOR Rate Loan.

15.Notices.  Assignee specifies as its address for notices and its Lending
Office for all assigned Loans, the offices set forth below:

 

Notice Address:





Attn:
Facsimile:

 

Domestic Lending Office:

Same as above

 

Eurodollar Lending Office:

Same as above

16.Payment Instructions.  All payments to Assignee under the Credit Agreement
shall be made as provided in the Credit Agreement in accordance with the
separate instructions delivered to Agent.

17.Governing Law.  THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED
INSTRUMENT FOR ALL PURPOSES AND TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO CONFLICT OF LAWS).

18.Counterparts.  This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

19.Amendments.  This Agreement may not be amended, modified or terminated except
by an agreement in writing signed by Assignor and Assignee, and consented to by
Agent.

20.Successors.  This Agreement shall inure to the benefit of the parties hereto
and their respective successors and assigns as permitted by the terms of the
Credit Agreement.

[signatures on following page]




Ex. H-3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

ASSIGNEE:


 

By:


Title:

 

ASSIGNOR:


 

By:


Title:

RECEIPT ACKNOWLEDGED AND
ASSIGNMENT CONSENTED TO BY:

KEYBANK NATIONAL ASSOCIATION, as Agent

 

By:
Title:

Ex. H-4

--------------------------------------------------------------------------------

 

EXHIBIT I

FORM OF LETTER OF CREDIT APPLICATION

KeyBank National Association

 

Application and Agreement for Irrevocable Standby Letter of Credit

 

To:   Standby Letter of Credit Services
         4910 Tiedeman, 4th floor

         Cleveland, Ohio  44144

         Mailcode:  OH-01-51-0531

     Fax Number:  (216) 813-3719

 

Please issue your Irrevocable Letter of Credit and notify the Beneficiary no
later than      (date) by

 

  Swift             (Advising Bank Swift Address)                 

  Courier         (Contact Name)      
                                                                                    
(Telephone Number)      
                                                                                                                                                                                                                                                                          

 

 

Beneficiary: (show full name & complete street address)

Applicant:  (show full name & complete street address)

    

    

 

    

 

    

 

    

 

    

 

    

 

    

 

Expiration Date:     

 

Dollar Amount  $             and currency if other than USD      

 

☐ Automatic Extension Clause                       Days Notice:     

(Amount in words):

    

 

  Ultimate Expiration Date:     

 

 

 

Available by Drafts at sight drawn on you and accompanied by the following
documents:

☐

1.

Beneficiary’s statement signed by an authorized individual of (Beneficiary)
certifying “The Principal, (Applicant), has not performed or fulfilled all the
undertakings, covenants and conditions in accordance with the terms of the
agreement dated      ___________   between (Applicant) and (Beneficiary)”.

 

☐

2.

Beneficiary’s statement signed by an authorized individual or (Beneficiary)
certifying “We hereby certify that invoices under sales agreement between
(Applicant) and (Beneficiary) have been submitted for payment and said invoices
are past due and payable”.

 

☐

3.

Beneficiary’s statement signed by an authorized individual of (Beneficiary)
certifying “We hereby certify that (Applicant) has failed to honor their
contractual agreement dated ___     ______________ between (Applicant) and
(Beneficiary) and that payment has not been made and is      _____ past due.

 

☐

4.

Beneficiary’s statement signed by one of its authorized individuals certifying
that      _________________________ (Applicant) was the successful bidder under
the Tender No.      __________ dated      ________________ for supply of     
_______________ and that      _________________________ (Applicant) has
withdrawn their bid or failed to enter into contract.

☐

5.

Beneficiary’s statement signed by an authorized individual reading:

(Please indicate below the wording that is to appear in the statement to be
presented.)

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

☐

6.

No statement or document by the beneficiary other than a draft is required to be
presented under this Letter of Credit.

 

 

Partial Drawings:    ☐  Permitted                   ☐  Not Permitted

Charges for: Applicant

 

 

 

Special instructions or conditions:

☐ Issue per attached sample

    

    

 



Ex. I-1

--------------------------------------------------------------------------------

 

 

    

 

Applicant shall keep and maintain Demand Deposit Account No.        at all
times.  KeyBank is authorized to debit the Demand Deposit Account or any
successor account to pay any amounts which become due by Applicant in connection
with the Letter of Credit, including any fees charged to Applicant or the amount
of any draw(s) made under the Letter of Credit by the Beneficiary.  (NOT
APPLICABLE)

 

This application and agreement are subject to either the current uniform customs
and practice for documentary credits established by the International Chamber of
Commerce or the current International Standby Practices established by the
International Chamber of Commerce, (whichever may be determined to be
appropriate by Keycorp Affiliates under the circumstances), and to the terms and
conditions set forth in the Letter of Credit Reimbursement and Security
Agreement executed by the Applicant.

 

 

__________________________________________

(Customer’s Signature)

     Signer’s name

 

     ___________________________________

(Customer’s Bank Sign Here –

if other than a Keycorp Affiliate)

 

Date:       __________

 

Ex. I-2

--------------------------------------------------------------------------------

 

EXHIBIT J

 

FORM OF RELEASE OF SUBSIDIARY BORROWER

 

All terms used but not defined in this Release shall have the meaning assigned
thereto under that certain Amended and Restated Credit Agreement, dated as of
May 9, 2019, among Independence Realty Operating Partnership, L.P., as Parent
Borrower, the Subsidiary Borrowers party thereto from time to time, KeyBank
National Association, in its capacity as the Administrative Agent and the
Lenders party thereto (as amended, restated or otherwise modified from time to
time, the “Credit Agreement”).  Capitalized terms used herein and not defined
shall have the meanings set forth in the Credit Agreement.

 

Pursuant to Section 5.5 of the Credit Agreement, Agent, on behalf of the
Lenders, hereby releases and discharges [______________] from any and all
obligations and liabilities to the Lenders under the Credit Agreement and each
other Loan Document.

 

Dated as of ________, 20__

 

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

 

By: ______________________________

Name:

Title:

Ex. J-1

--------------------------------------------------------------------------------

 

SCHEDULE 1.1-A

LENDERS AND COMMITMENTS


Name and Address


Revolving Credit

Commitment

Swing Loan Commitment6

Revolving Credit Commitment Percentage

Letter of Credit Commitment7

Citibank, N.A.

388 Greenwich St. 10th Floor

New York, New York 10013
Attn:  Wei Ke
Tel:  (212) 816-7306
Fax:  (646) 291‑5499

$33,500,000.00

$17,500,000.00

9.57%

$17,500,000.00

KeyBank National Association


127 Public Square
Cleveland, Ohio 44114
Attention:  Michael P. Szuba
Telephone:  216 385 6202
Facsimile:  617- 385-6293

$33,500,000.00

$17,500,000.00

9.57%

$17,500,000.00

The Huntington National Bank

200 Public Square, CM17
Cleveland, OH 44114
Attention: Scott Childs
Telephone:  216-515-6529

Facsimile: 888-987-9315

$33,500,000.00

--

9.57%

--

 



 

6

The Swing Loan Commitment is a part of, and not in addition to, the Revolving
Commitment.

 

7

The Letter of Credit Commitment is a part of, and not in addition to, the
Revolving Commitment.

Schedule 1.1-A Page 1

--------------------------------------------------------------------------------

 

Bank of America, N.A.

555 California Street, 6th Floor

San Francisco, CA 94104

Attention: Helen Chan

Telephone: 415-913-4698

Facsimile: 415-913-2356

 

$28,500,000.00

--

8.14%

--

Capital One, National Association

1307 Walt Whitman Road

Melville, NY 11747

Attention: Peter C. Llovic

Telephone: 631-776-3721

$28,500,000.00

--

8.14%

--

Citizens Bank, N.A.

1215 Superior Avenue

Cleveland, OH 44114

Telephone: 216-277-0199

Facsimile: 216-277-7106

 

$28,500,000.00

--

8.14%

--

Comerica Bank

411 W. Lafayette MC 3255

Detroit, MI 48226

Attention: Mash Lashbrook

Telephone: 313-222-3924

 

$28,500,000.00

--

8.14%

--

 



Schedule 1.1-A Page 2

--------------------------------------------------------------------------------

 

PNC Bank, National Association

1600 Market Street

Philadelphia, PA 19103

Attention: Sharon Schmidt

Telephone: 215-585-7715

 

$28,500,000.00

--

8.14%

--

Regions Bank

1900 Fifth Ave North, 15th Floor

Birmingham, Alabama 35203

Attention: Terri Crowe

Telephone: 205-581-7614

 

$28,500,000.00

--

8.14%

--

SunTrust Bank

 

303 Peachtree St NE Ste. 2200

Atlanta, Georgia 30308

Attention: Toby Coons

Telephone: 404-813-1883

 

$28,500,000.00

--

8.14%

--

Associated Bank National Association

525 W. Monroe, 24th floor

Chicago, Illinois 60661

Attention: Nathan Huppert

Telephone: 312-544-4301

Facsimile: 312-544-4667

 

$25,000,000.00

--

7.14%

--

 



Schedule 1.1-A Page 3

--------------------------------------------------------------------------------

 

BMO Harris Bank, N.A.

 

115 S. LaSalle Street, 36W

Chicago, Illinois 60603

Attention: Michael Kauffman

Telephone: 312-461-6650

 

$25,000,000.00

--

7.14%

--

 

--

--

--

--

Total

$350,000,000.00

--

100%

--

 

Schdule 1.1-A Page 4

--------------------------------------------------------------------------------

 

SCHEDULE 1.1-B

Disqualified lenders

 

1.   Arbor Realty Trust Inc.

2.   Ares Commercial Real Estate Corp.

3.   Colony American Homes, Inc. and any affiliate thereof with “Colony” as part
of its name

4.   Istar Inc.

5.   Northstar Real Estate Investment Trust, Inc. and any affiliate thereof with
“Northstar” as part of its name

6.   Preferred Apartment Communities Inc.

7.   Resource Capital Corp. and any affiliate thereof with “Resource” as part of
its name

8.   Starwood Waypoint Residential Trust and any affiliate thereof with
“Starwood” as part of its name

9.   Bancorp

10.  The Hunt Companies and Affiliates

11.   Highland Capital and Affiliates

Schedule 1.1-B Page 1

--------------------------------------------------------------------------------

 

SCHEDULE 1.1-C


ROLLOVER LOANS

Rollover Loan

Start Date of the Rollover Interest Period

End Date of the Rollover Interest Period

Applicable LIBOR Rate

Applicable Margin (bps)

$61,742,759.00

04/17/19

05/17/19

2.473880%

1.60%

$8,000,000.00

04/25/19

05/17/19

2.476630%

1.60%

$11,000,000.00

04/30/19

05/17/19

2.483130%

1.60%

 




 

Schedule 1.1-C Page 1

--------------------------------------------------------------------------------

 

SCHEDULE 1.1-D


EXISTING LETTERS OF CREDIT

None.

Schedule 1.1-D Page 1

--------------------------------------------------------------------------------

 

SCHEDULE 5.1

UNECUMBERED ASSETS

 

A.

Arbors River Oaks Apartments, 225 Arbor Commons Circle, Shelby County, Memphis,
Tennessee  38110

 

 

B.

Bridge Pointe Apartments, 7584 Old Madison Pike, Madison County, Huntsville,
Alabama  35806

 

 

C.

Fox Trails Apartments, 6300 Roundrock Trail, Collin County, Plano, Texas  75023

 

 

D.

Lakeshore on the Hill Apartments, 5873 Lake Resort Terrace, Hamilton County,
Chattanooga, Tennessee  37415

 

 

E.

Merce Apartments, 15678 Knoll Trail Drive, Dallas County, Dallas, Texas  75248

 

 

F.

Miller Creek at Germantown, 3769 Skipping Stone Trace, Shelby County, Memphis,
Tennessee  38125

 

 

G.

Pointe at Canyon Ridge Apartments, 8350 Roswell Road, Fulton County, Sandy
Springs, Georgia  30350

 

 

H.

St. James at Goose Creek, 1100 Channing Way, Berkeley County, Goose Creek, South
Carolina  29445

 

 

I.

Trails of Signal Mountain Apartments, 3535 Mountain Creek Road, Hamilton County,
Chattanooga, Tennessee  37415

 

 

J.

Westmont Commons, 120 Chamberlain Drive, Buncombe County, Asheville, North
Carolina  28806

 

 

K.

The Bayview Club Apartment Homes, 7545 Bayview Club Drive, Indianapolis,
Indiana  46250

 

 

L.

The Augusta Apartments, 4001 NW 122nd Street, Oklahoma City, Oklahoma County,
Oklahoma  73120

 

 

M.

Heritage Park Apartments, 1920 Heritage Park Drive, Oklahoma City, Oklahoma
County, Oklahoma  73120

 

 

N.

The Invitational Apartments, 3959 NW 122nd Street, Oklahoma City, Oklahoma
County, Oklahoma  73120

 

 

O.

Raindance Apartments, 2201 NW 122nd Street, Oklahoma City, Oklahoma County,
Oklahoma  73120

 

Schedule 5.1 – Page 1

--------------------------------------------------------------------------------

 

 

P.

Windrush Apartments, 200 West 15th Street, Edmond, Oklahoma County,
Oklahoma  73013

 

 

Q.

Lakes of Northdale Apartments, 16297 Northdale Oaks Drive, Tampa, Florida 33624

 

 

R.

Haverford Place Apartments, 101 Haverford Path, Georgetown, Kentucky 40324

 

 

S.

South Terrace Apartments, 801 E. Woodcroft Parkway, Durham, North Carolina 27713

 

 

T.

Cherry Grove Commons, 1100 David Street, North Myrtle Beach, South Carolina
29582

 

 

U.

Riverchase Apartments, 2730 Riverchase Drive, Indianapolis, Indiana  46214

 

 

V.

Kensington Commons Residences, 6300 Refugee Road, Canal Winchester, Ohio 43110

 

 

W.

Schirm Farms, 5340 Saddler Way, Canal Winchester, Ohio 43110

 

 

X.

Live Oak Trace, 7615 Magnolia Beach Road, Denham Springs, Louisiana 70726

 

 

Y.

Tides at Calabash, 7112 Town Center Road, Sunset, North Carolina 26468

 

 

Z.

The Chelsea, 4120 Quentin Boulevard, Columbus, Ohio 43230

 

 

AA.

Avalon Oaks, 1820 Hold Road, Columbus, Ohio 43228

 

 

BB.

Bridgeview Apartments, 5307 Reflections Club Drive, Tampa, Florida 33634

 

 

CC.

Collier Park Apartments, 2201 Collier Crest, Grove City, Ohio 43123

 

 

DD.

Lucerne Apartments, 1419 Lake Lucerne Way, Brandon, Florida 33511

 

 

Schedule 5.1 – Page 2

--------------------------------------------------------------------------------

 

SCHEDULE 6.3

LIST OF ALL ENCUMBRANCES ON assets

 

 

None.

 

 

 

Schedule 6.3 – Page 1

--------------------------------------------------------------------------------

 

SCHEDULE 6.5

NO MATERIAL CHANGES

None.

 

 

 

 

Schedule 6.5 – Page 1

--------------------------------------------------------------------------------

 

SCHEDULE 6.7

PENDING LITIGATION

 

None.

 

 

 

Schedule 6.7 – Page 1

--------------------------------------------------------------------------------

 

SCHEDULE 6.20

ENVIRONMENTAL MATTERS

 

None.

Schedule 6.20 – Page 1

--------------------------------------------------------------------------------

 

SCHEDULE 6.21(a)

Parent borrower Subsidiaries

 

Name

Form

Jurisdiction

Direct Owner(s)

Bayview Club Apartments Indiana, LLC

Limited Liability Company

Delaware

Parent Borrower (100%)

BSF-Arbors River Oaks, LLC

Limited Liability Company

Florida

IR OpCo (100%)

TS Vintage, LLC

Limited Liability Company

Delaware

IR OpCo (100%)

BSF Lakeshore, LLC

Limited Liability Company

Florida

IR OpCo (100%)

Pointe at Canyon Ridge, LLC

Limited Liability Company

Georgia

JLC/BUSF Associates, LLC (100%)

Fox Partners, LLC

Limited Liability Company

Texas

IR OpCo (100%)

Merce Partners, LLC

Limited Liability Company

Texas

IR OpCo (100%)

BSF Trails, LLC

Limited Liability Company

Florida

IR OpCo (100%)

TS Goose Creek, LLC

Limited Liability Company

Delaware

IR OpCo (100%)

TS Westmont, LLC

Limited Liability Company

Delaware

IR OpCo (100%)

TS Miller Creek, LLC

Limited Liability Company

Delaware

IR OpCo (100%)

IRT OKC Portfolio Owner, LLC

Limited Liability Company

Delaware

IRT OKC Portfolio Member, LLC (100%)

Lakes of Northdale Apartments LLC

Limited Liability Company

Delaware

Parent Borrower (100%)

Haverford Place Apartments Owner, LLC

Limited Liability Company

Delaware

Parent Borrower (100%)

South Terrace Apartments North Carolina, LLC

Limited Liability Company

Delaware

Parent Borrower (100%)

Cherry Grove South Carolina, LLC

Limited Liability Company

Delaware

Parent Borrower (100%)

HPI Kensington Commons LLC

Limited Liability Company

Delaware

Parent Borrower (100%)

HPI Schirm Farms LLC

Limited Liability Company

Delaware

Parent Borrower (100%)

HPI Riverchase LLC

Limited Liability Company

Delaware

Parent Borrower (100%)

Tides at Calabash North Carolina, LLC

Limited Liability Company

Delaware

Parent Borrower (100%)

IRT Live Oak Trace Louisiana, LLC

Limited Liability Company

Delaware

Parent Borrower (100%)

Chelsea Square Apartments Holding Company, LLC

Limited Liability Company

Ohio

Parent Borrower (100%)

SPG Avalon Apts LLC

Limited Liability Company

Ohio

Parent Borrower (100%)

Bridgeview Apartments, LLC

Limited Liability Company

Florida

Parent Borrower (100%)

HPI Collier Park LLC

Limited Liability Company

Delaware

Parent Borrower (100%)

Lucerne Apartments Tampa LLC

Limited Liability Company

Florida

Parent Borrower (100%)

 

 

Schedule 6.21(a) – Page 1

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 6.23

property condition; Options

 

[None.]

 

Schedule 6.23 – Page 1

--------------------------------------------------------------------------------

 

SCHEDULE 8.1

specified indebtedness

[None.]

 

 

Schedule 8.1 – Page 1

--------------------------------------------------------------------------------

 

SCHEDULE 8.14

MANAGEMENT FEES

 

[None.]

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 8.14 – Page 1

--------------------------------------------------------------------------------

 

SCHEDULE 19

 

NOTICE ADDRESSES

 

If to the Agent or KeyBank:

 

KeyBank National Association

225 Franklin Street, 18th Floor

Boston, Massachusetts 02110

Attn: Mr. Christopher T. Neil

 

and

 

Shearman & Sterling LLP

599 Lexington Ave

New York,  NY 10022

Attn: Malcolm K. Montgomery

 

If to Guarantor or any Borrower:

 

Independence Realty Trust, Inc.

Two Liberty Place

1835 Market Street, Suite 2601

Philadelphia, Pennsylvania 19103

Attn: Farrell Ender and Jessica K. Norman

 

With a copy to:

 

Cozen O’Connor

277 Park Avenue

New York, New York 10172

Attn: William F. Davis, Esq.

 

 

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.

Schedule 19 – Page 1